Exhibit 10.1

AMENDMENT NO. 8    
This Amendment No. 8, dated as of December 15, 2015 (this “Amendment”), to that
certain Credit Agreement, dated as of November 30, 2010, as amended by Amendment
No. 1, dated as of November 16, 2012, Amendment No. 2, dated as of July 24,
2013, Amendment No. 3, dated as of August 30, 2013, Amendment No. 4, dated as of
February 21, 2014, Amendment No. 5, dated as of April 11, 2014, Amendment No. 6,
dated as of September 30, 2014 and Amendment No. 7, dated as of May 28, 2015 and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time through the date hereof, the “Credit Agreement”),
among, inter alios, CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), CLUBCORP CLUB OPERATIONS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”) and CITICORP NORTH
AMERICA, INC., as Administrative Agent, is entered into by and among Holdings,
the Borrower, the Agents and the New Term B Lenders (as defined below).
Capitalized terms used herein but not defined herein are used as defined in the
Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and
certain other parties hereto are parties to the Credit Agreement;
WHEREAS, on the Eighth Amendment Effective Date (as defined in Section 2 below),
the Borrower will issue senior unsecured notes (the “Senior Notes”) in an
aggregate principal amount of $350,000,000;
WHEREAS, in order to extend the maturity date of all of the Term B Loans
outstanding immediately prior to the Eighth Amendment Effective Date (as defined
in Section 2 hereof) (the “Existing Term B Loans”) the Borrower has requested
that (a) the maturity date of the Term B Loans be amended to seven years after
the Eighth Amendment Effective Date and that the principal amount thereof be
reduced to $675,000,000 and (b) that certain other amendments be made to the
Credit Agreement and the Term B Loans (such Term B Loans as amended hereby on
the Eighth Amendment Effective Date, the “Amended Term B Loans”) as set forth
herein;
WHEREAS, in the event the Amendment is approved by the Required Lenders but not
all of the Term B Lenders, the Borrower desires to replace those Term B Lenders
that are Non-Consenting Lenders to this Amendment by causing such Non-Consenting
Lenders to assign their Existing Term B Loans to Citibank, N.A., as an Eligible
Assignee (the “New Term B Lender”), in accordance with Sections 3.07 and 10.07
of the Credit Agreement and the New Term B Lender agrees to purchase such Term B
Loans in the aggregate principal amount set forth on the signature page of such
New Term B Lender (such amount, the “New Term B Lender’s Purchase Amount”);
WHEREAS, each Term B Lender that has delivered a consent to this Amendment in
the form of Exhibit A hereto (a “Lender Consent”) (each such Lender being a
“Consenting Lender”) has agreed, subject to the terms and conditions set forth
herein and in such Lender Consent, (i) to consent to this Amendment; provided,
that, after giving effect to this Amendment and the Effective Date Prepayment
(as defined below), such Consenting Lender shall hold Amended Term B Loans in a
principal amount not greater than the amount designated as the “Maximum Amended
Term Loan Amount” on its Lender Consent (or such lesser amount allocated to such
Lender by the Administrative Agent, (such amount, the “Allocated Amount”)) and
(ii) effective as of the Eighth Amendment Effective Date, to assign Term B Loans
to the New Term B Lender in a principal amount equal to the amount by which the
principal amount all of its Term B Loans

1

--------------------------------------------------------------------------------



exceeds such Term B Lender’s Allocated Amount on the Eighth Amendment Effective
Date (such amount, such Consenting Lender’s “Excess Amended Term B Loan Amount”
and, the aggregate Excess Amended Term B Loan Amount of all Consenting Lenders,
the “Aggregate Excess Amended Term B Loan Amount”); and
WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT
Effective as of the Eighth Amendment Effective Date and subject to the
satisfaction (or due waiver) of the conditions set forth in Section 2 below:
1.1    the Credit Agreement is hereby amended and restated in its entirety to be
in the form of Annex I as attached hereto (as amended and restated, the
“Restated Credit Agreement”);
1.2    Schedule III, Schedule IV, Schedule V, Schedule 4.01(a)(v), Schedule
5.07(b), Schedule 5.07(c), Schedule 5.10(a), Schedule 5.11, Schedule 6.17,
Schedule 7.01(b), Schedule 7.02(e), Schedule 7.02(p), Schedule 7.03(c) and
Schedule 7.09 of the Credit Agreement are hereby amended and restated in their
entirety in the form of the schedules attached hereto as Annex II;
1.3    in connection with the Borrower’s designation of ClubCorp NV II, LLC, a
Nevada limited liability company (“Oak Tree”), as an Excluded Subsidiary by
virtue of the amendment and restatement of Schedule III of the Credit Agreement
contemplated by Section 1.2 above, Oak Tree is hereby released from all of its
obligations under the Guaranty and Security Agreement and all other Loan
Document to which it is a party and all of the Secured Parties’ right, title and
interest in, to and under the Liens granted by Oak Tree is hereby automatically
terminated, released and discharged; and
1.4    Subject to the terms and conditions set forth herein, on the Eighth
Amendment Effective Date (i) each Consenting Lender consents to this Amendment
and its Existing Term B Loans shall become Amended Term B Loans, (ii) the New
Term B Lender agrees to purchase Existing Term B Loans in an aggregate principal
amount equal to the New Term B Lender’s Purchase Amount from Non-Consenting
Lenders in accordance with the terms of Section 3.07 and 10.07 of the Credit
Agreement and such New Term B Lender’s execution of this Amendment shall be
deemed to be the execution of an Assignment and Assumption (and the execution of
this Amendment by the Administrative Agent and the Borrower shall be deemed to
be the consent of the Administrative Agent and the Borrower (to the extent such
consent is required under the Credit Agreement) thereto) which assignment shall
be effective upon receipt by each such Non-Consenting Lender of the purchase
price required by Section 3.07(b) of the Credit Agreement, and (iii) the New
Term B Lender agrees to purchase Amended Term B Loans from each Consenting
Lender, and each Consenting Lender agrees to sell Amended Term B Loans to the
New Term B Lender, in an aggregate principal amount equal to such Consenting
Lender’s Excess Amended Term B Loan Amount and such Consenting Lender’s
execution of its Lender Consent, and the New Term B Lender’s execution of this
Amendment, shall, in each case, be deemed to be the execution of an Assignment
and Assumption (and the execution of this Amendment by the Administrative Agent
and the Borrower shall be deemed to be the consent of the Administrative Agent
and the Borrower (to the extent such consent is required under the Credit
Agreement) thereto) which assignment shall be effective upon receipt by each
such Consenting Lender of the outstanding

2

--------------------------------------------------------------------------------



principal amount of, and accrued and unpaid interest on, such Excess Amended
Term B Loan Amount. The New Term B Lender, by delivering its signature page to
this Amendment and agreeing to amend its Existing Term B Loans to Amended Term B
Loans on the Eighth Amendment Effective Date and each Consenting Lender, by
delivering its Lender Consent, shall be deemed to have acknowledged receipt of,
and consented to and approved, this Amendment (such consent and approval
effective as of the Eighth Amendment Effective Date), each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent on the Eighth Amendment Effective
Date.  Subject to the terms and conditions set forth herein, effective as of the
Eighth Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Amended Term B Loans shall constitute “Term B Loans” and (ii) the New Term B
Lender shall become a “Lender” (if the New Term B Lender is not already a Lender
prior to the effectiveness of this Amendment) and shall have all the rights and
obligations of a Lender holding a Term B Loan.
1.5    Each Consenting Lender waives its right under the Credit Agreement to
receive any portion of the Effective Date Prepayment (as defined below) in
excess of its Allocated Amount of Amended Term B Loans.
1.6    The notice provisions of Section 2.05(a) of the Credit Agreement are
hereby waived, solely to the extent such notice provisions relate to the
Effective Date Prepayment.
1.7    Notwithstanding anything to the contrary in the definition of “Interest
Period” in the Credit Agreement, the initial Interest Period with respect to the
Amended Term B Loans shall be deemed to be an Interest Period of one month
beginning on the Eighth Amendment Effective Date and ending on December 31,
2015.
SECTION 2.    CONDITIONS PRECEDENT
This Amendment shall become effective as of the date (the “Eighth Amendment
Effective Date”) on which each of the following conditions precedent shall have
been satisfied or duly waived:
2.1    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
(a)    this Amendment, duly executed by each of the Borrower, Holdings and the
Administrative Agent; provided, however, if any Term B Lender is a
Non-Consenting Lender then this Amendment shall be duly executed by the New Term
B Lender with a New Term B Lender’s Purchase Amount equal to the aggregate
amount of the Existing Term B Loans of all such Non-Consenting Lenders;
(b)    Lender Consents duly executed by the Required Lenders;
(c)    an Acknowledgement and Confirmation, substantially in the form of
Exhibit B hereto, duly executed by each Loan Party;
(d)    a certificate executed by a Responsible Officer of the Borrower, dated as
of the Eighth Amendment Effective Date, certifying compliance with the
requirements of Section 2.3 have been satisfied;
(e)    a certificate from the Treasurer of the Borrower, dated as of the Eighth
Amendment Effective Date, certifying that Holdings and its Restricted
Subsidiaries, on a consolidated basis, both before and after giving effect to
any extension of Term B Loans on the Eighth Amendment Effective Date and the
application of the proceeds thereof, are Solvent;

3

--------------------------------------------------------------------------------



(f)    (A) except as shall be provided pursuant to Section 4.3, a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified, if applicable, as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(B) a certificate of Responsible Officers of each Loan Party dated the Eighth
Amendment Effective Date and certifying (w) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Eighth Amendment Effective
Date, (x) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of this Amendment and
the other Loan Documents to which such Person is a party and, in the case of the
Borrower, the incurrence of the Term B Loans contemplated hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (y) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the later of (1) the
date of the certificate of good standing or (2) the date of the last amendment
thereto shown on the certified copy of the certificate or articles of
incorporation or organization, in ease case, furnished pursuant to clause (A)
above, and (z) as to the incumbency and specimen signature of each officer
executing this Amendment and any other Loan Document on behalf of such Loan
Party and countersigned by another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to
clause (B) above;
(g)    executed legal opinion of Perkins Coie LLP, special counsel to Holdings
and the Borrower, dated the Eighth Amendment Effective Date, in form and
substance reasonably acceptable to the Administrative Agent;
(h)    insurance certificates in form and substance reasonably satisfactory to
the Administrative Agent demonstrating that the insurance policies required by
Section 6.07 of the Credit Agreement are in full force and effect and have all
endorsements required by Section 6.07 of the Credit Agreement; and
(i)    the results of recent UCC Lien searches with respect to each of the Loan
Parties to the extent reasonably required by the Administrative Agent, and such
results shall reveal no Liens on any of the assets of the Loan Parties except
for Liens permitted under Section 7.01 of the Credit Agreement.
2.2    Fees and Expenses. All fees and reimbursable expenses that have been
invoiced as of the Eighth Amendment Effective Date that are due and payable to
any Person under the Credit Agreement or under any engagement letter entered
into in connection with this Amendment shall have been paid in full in
immediately available funds.
2.3    Representations and Warranties. On and as of the Eighth Amendment
Effective Date and after giving effect to this Amendment, each of the
representations and warranties contained in Section 3 below shall be true and
correct.
2.4    Optional Prepayment. On the Eighth Amendment Effective Date, the Borrower
shall have made an optional prepayment pursuant to Section 2.05(a) of the Credit
Agreement in an amount equal to the sum of (i) (A) a principal amount of the
Term B Loan such that, after giving effect to such prepayment, the aggregate
principal amount of the Term B Loans equals $675,000,000 and (B) all accrued and
unpaid interest on the principal amount being prepaid and (ii) a payment of any
fees associated with such prepayment (collectively, the “Effective Date
Prepayment”). The Effective Date Prepayment shall be applied to the

4

--------------------------------------------------------------------------------



Existing Term B Loans on a pro rata basis, subject to any adjustments to reflect
final allocations of the Amended Term B Loans.
SECTION 3. REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:
3.1    Incorporation of Representations and Warranties from Loan Documents.
Immediately before and immediately after giving effect to this Amendment, each
of the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of the Eighth Amendment Effective Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if qualified by materiality) as of such earlier date and (ii)
that for purposes of this Section 3.1, the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to Sections 6.01(a) and
6.01(b) of the Credit Agreement and, in the case of the financial statements
furnished pursuant to Section 6.01(b) of the Credit Agreement, the
representations contained in Section 5.05(a) of the Credit Agreement, as
modified by this clause (ii), shall be qualified by the statement that such
financial statements are subject to the absence of footnotes and year-end audit
adjustments;
3.2    Corporate Power and Authority. Each of Holdings and the Borrower has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment, this Amendment has been duly executed and delivered by each
of Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and
3.3    Absence of Default. No Default or Event of Default exists or would result
from this Amendment.
SECTION 4.    COVENANTS
4.1    Within 90 days of the Eighth Amendment Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received in substantially the same form as
provided in connection with Amendment No. 6, dated as of September 30, 2014, and
in form and substance reasonably satisfactory to the Administrative Agent:
(a)    a fully executed counterpart of an amendment for each Mortgage recorded
against Material Real Property prior to the Eighth Amendment Effective Date
(each, an “Existing Mortgage”; and collectively the “Existing Mortgages”) or
(with consent of the Administrative Agent not to be unreasonably withheld) an
additional Mortgage for each Existing Mortgage (each, a “Mortgage Amendment”;
and together with the applicable Mortgage, an “Amended Mortgage”), duly executed
by the applicable Restricted Subsidiary, together with evidence that such
counterpart has been delivered to the title insurance company insuring the
Amended Mortgage for recording;
(b)    a date down and modification endorsement in connection with the existing
Lenders’ title insurance policy insuring the applicable Amended Mortgage, which
endorsement shall

5

--------------------------------------------------------------------------------



insure that each applicable Amended Mortgage is a valid and enforceable Lien on
the Mortgaged Property, free of any other Liens except Permitted Liens;
(c)    such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in Section (b), and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, if applicable, and related charges required
for the issuance of such endorsements;
(d)    an opinion from local counsel in the state where each Mortgaged Property
is located, in form substantially similar to those previously provided to the
Administrative Agent;
(e)    executed legal opinions of each local counsel for the Loan Parties in
each relevant jurisdiction where a Loan Party is organized, in each case, dated
as of or after the Eighth Amendment Effective Date and addressed to the
Administrative Agent, the Lenders and the other Secured Parties, and their
successors, assigns and participants permitted under the Credit Agreement;
(f)    evidence of flood insurance, in the event any Mortgaged Property or
portion thereof is located in a special flood hazard area as determined by the
“Life of Loan” Federal Emergency Agency Standard Flood Hazard Determinations;
and
(g)    a “Life of Loan” Federal Emergency Agency Standard Flood Hazard
Determination with respect to the Mortgaged Property (together with notice about
special flood hazard area status and flood disaster assistance, duly executed by
the Borrower or the applicable Restricted Subsidiary).
4.2    Within 90 days of the Eighth Amendment Effective Date (or such later date
as Administrative Agent may agree in its sole discretion), in connection with
any lease at a Mortgaged Property between Restricted Subsidiaries which are Loan
Parties (which is otherwise permitted by the Credit Agreement) (each an
“Affiliate Lease”), the Administrative Agent shall have received the following
documents, each in form and substance reasonably acceptable to Administrative
Agent and each fully and duly executed by the applicable Restricted
Subsidiaries, together with evidence that each such document has been delivered
to the title insurance company for recording: (i) a subordination agreement
evidencing the subordination of the Affiliate Lease to the corresponding
Mortgage on the Mortgaged Property, (ii) a collateral assignment of tenant’s
interest in the Affiliate Lease to Administrative Agent, and (iii) a memorandum
of lease with respect to each such Affiliate Lease.
4.3    Within 30 days of the Eighth Amendment Effective Date (or such later date
as Administrative Agent may agree in its sole discretion), the Administrative
Agent shall have received the following: (i) a good standing certificate issued
by the Alabama Department of Revenue with respect to Capital City Club of
Montgomery, Inc. and (ii) a good standing certificate issued by the Tennessee
Secretary of State with respect to Temple Hills CC, LLC.
SECTION 5. MISCELLANEOUS
5.1    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and any
other Loan Documents delivered in connection herewith) as provided in Section
10.04 of the Credit Agreement.
5.2    Reference to and Effect on the Loan Documents.

6

--------------------------------------------------------------------------------



(a)    As of the Eighth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Restated Credit
Agreement.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement (including the schedules and exhibits thereto) and all
other Loan Documents are and shall remain in full force and effect and are
hereby ratified and confirmed. Without limiting the generality of the foregoing,
the Collateral Documents and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations of the Loan Parties
under the Loan Documents, in each case, as amended by this Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document (as amended hereby) except as and to
the extent expressly set forth herein.
5.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.
5.4    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
5.5    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
5.6    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
5.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.
 
CCA CLUB OPERATIONS HOLDINGS, LLC
 
 
 
By:
/s/ Curt McClellan
 
 
Name: Curt McClellan
 
 
 
 
 
Title: Treasurer
 
 
 
 
CLUBCORP CLUB OPERATIONS, INC.
 
 
 
By:
/s/ Curt McClellan
 
 
Name: Curt McClellan
 
 
 
 
 
Title: Treasurer




[SIGNATURE PAGE TO AMENDMENT NO. 8]

--------------------------------------------------------------------------------





 
CITICORP NORTH AMERICA, INC.,
 
as Administrative Agent
 
 
 
 
By:
/s/ Michael Tortora
 
 
Name: Michael Tortora
 
 
 
 
 
Title: Vice President








[SIGNATURE PAGE TO AMENDMENT NO. 8]

--------------------------------------------------------------------------------





 
CITIBANK, N.A., as New Term B Lender
 
 
 
 
 
 
By:
/s/ Michael Tortora
 
 
Name: Michael Tortora
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
New Term B Commitment Amount $420,919,646.58










[SIGNATURE PAGE TO AMENDMENT NO. 8]

--------------------------------------------------------------------------------




ANNEX I
RESTATED CREDIT AGREEMENT


See attached.








--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of November 30, 2010
(as amended by Amendment No. 1, dated as of November 16, 2012, Amendment No. 2,
dated as of July 24, 2013 Amendment No. 3, dated as of August 30, 2013 Amendment
No. 4, dated as of February 21, 2014 Amendment No. 5, dated as of April 11,
2014, Amendment No. 6, dated as of September 30, 2014, Amendment No. 7, dated as
of May 28, 2015 and Amendment No. 8, dated as of December 15, 2015
among
CCA CLUB OPERATIONS HOLDINGS, LLC
as Holdings


CLUBCORP CLUB OPERATIONS, INC.
as Borrower


CITICORP NORTH AMERICA, INC.
as Administrative Agent

THE OTHER LENDERS PARTY HERETO
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, WELLS FARGO
SECURITIES, LLC, DEUTSCHE BANK SECURITIES INC. AND GOLDMAN SACHS BANK USA
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page



ARTICLE 1DEFINITIONS AND ACCOUNTING TERMS 1
Section 1.01.Defined Terms 1
Section 1.02.Other Interpretive Provisions 40
Section 1.03.Accounting Terms 41
Section 1.04.Rounding 41
Section 1.05.References To Agreements And Laws 41
Section 1.06.Times Of Day 41
Section 1.07.Timing Of Payment Or Performance 41
Section 1.08.Pro Forma Basis 42
ARTICLE 2THE COMMITMENTS AND CREDIT EXTENSIONS 42
Section 2.01.The Loans 42
Section 2.02.Borrowings, Conversions and Continuations of Loans 43
Section 2.03.Letters Of Credit 44
Section 2.04.Swing Line Loans 51
Section 2.05.Prepayments 54
Section 2.06.Termination or Reduction of Commitments 57
Section 2.07.Repayment of Loans 58
Section 2.08.Interest 58
Section 2.09.Fees 59
Section 2.10.Computation of Interest and Fees 59
Section 2.11.Evidence of Indebtedness 59
Section 2.12.Payments Generally 60
Section 2.13.Sharing Of Payments 62
Section 2.14.Incremental Facilities 63
Section 2.15.Modification of Revolving Credit Loans 65
Section 2.16.Defaulting Lenders 67
ARTICLE 3TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY 69
Section 3.01.Taxes 69
Section 3.02.Illegality 71
Section 3.03.Inability To Determine Rates 71
Section 3.04.Increased Cost And Reduced Return; Capital Adequacy; Reserves On
Eurodollar Rate Loans 71
Section 3.05.Funding Losses 73
Section 3.06.Matters Applicable To All Requests For Compensation 73





63074-0023/128477681.2 
-i-
 

63074-0023/128477681.2


WEIL:\95547849\7\35899.0483

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 3.07.Replacement Of Lenders Under Certain Circumstances 74
Section 3.08.Survival 75
ARTICLE 4CONDITIONS PRECEDENT 76
Section 4.01.Conditions To Initial (Closing Date) Credit Extension 76
Section 4.02.Conditions To All Credit Extensions 79
ARTICLE 5REPRESENTATIONS AND WARRANTIES 79
Section 5.01.Existence, Qualification And Power; Compliance with Laws 80
Section 5.02.Authorization; No Contravention 80
Section 5.03.Governmental Authorization; Other Consents; Liquor Licenses 80
Section 5.04.Binding Effect 81
Section 5.05.Financial Statements; No Material Adverse Effect 81
Section 5.06.Litigation 82
Section 5.07.Ownership of Property; Liens; Material Agreements 82
Section 5.08.Environmental Compliance 82
Section 5.09.Taxes 83
Section 5.10.ERISA Compliance 84
Section 5.11.Subsidiaries; Equity Interests 84
Section 5.12.Margin Regulations; Investment Company Act 85
Section 5.13.Disclosure 85
Section 5.14.Intellectual Property; Licenses, Etc 85
Section 5.15.Solvency 85
Section 5.16.Perfection, Etc 85
Section 5.17.Compliance with Laws Generally 86
Section 5.18.Labor Matters 86
Section 5.19.Senior Debt 86
Section 5.20.Limitations on Holdings and Certain Subsidiaries 86
ARTICLE 6AFFIRMATIVE COVENANTS 87
Section 6.01.Financial Statements 87
Section 6.02.Certificates; Other Information 88
Section 6.03.Notices 90
Section 6.04.Payment of Obligations; Material Agreements; Liquor Licenses 90
Section 6.05.Preservation of Existence, Etc 91





 
-ii-
 






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 6.06.Maintenance of Properties 91
Section 6.07.Maintenance of Insurance 91
Section 6.08.Compliance With Laws 91
Section 6.09.Books and Records 91
Section 6.10.Inspection and Appraisal Rights 91
Section 6.11.Use of Proceeds 92
Section 6.12.Covenant To Guarantee Obligations And Give Security 92
Section 6.13.Control Accounts, Approved Deposit Accounts 94
Section 6.14.Compliance with Environmental Laws 95
Section 6.15.Further Assurances 95
Section 6.16.Maintenance of Ratings 95
Section 6.17.Designation of Subsidiaries 95
Section 6.18.Post Closing Matters 96
ARTICLE 7NEGATIVE COVENANTS 96
Section 7.01.Liens 97
Section 7.02.Investments 99
Section 7.03.Indebtedness 102
Section 7.04.Fundamental Changes 104
Section 7.05.Dispositions 105
Section 7.06.Restricted Payments 106
Section 7.07.Change In Nature of Business 108
Section 7.08.Transactions With Affiliates 108
Section 7.09.Burdensome Agreements 108
Section 7.10.Financial Covenants 109
Section 7.11.Amendments of Certain Documents 109
Section 7.12.Accounting Changes 109
Section 7.13.Prepayments, Etc. of Indebtedness 110
Section 7.14.Limitations on Holdings and Certain Subsidiaries 110
Section 7.15.Designated Senior Debt 111
Section 7.16.Pension Plans 111
ARTICLE 8EVENTS OF DEFAULT AND REMEDIES 111
Section 8.01.Events of Default 111
Section 8.02.Remedies upon Event of Default 113
Section 8.03.Application Of Funds 113





 
-iii-
 






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE 9ADMINISTRATIVE AGENT AND OTHER AGENTS 115
Section 9.01.Appointment and Authority 115
Section 9.02.Rights as a Lender 115
Section 9.03.Exculpatory Provisions 116
Section 9.04.Reliance by Administrative Agent 116
Section 9.05.Delegation of Duties 117
Section 9.06.Resignation of Administrative Agent 117
Section 9.07.Non-Reliance on Administrative Agent and Other Lenders 118
Section 9.08.Collateral and Guaranty Matters 118
Section 9.09.No Other Duties, Etc 119
Section 9.10.Appointment of Supplemental Administrative Agents 119
Section 9.11.Withholding Tax 120
ARTICLE 10MISCELLANEOUS 120
Section 10.01.Amendments, Etc 120
Section 10.02.Notices and Other Communications; Facsimile Copies 123
Section 10.03.No Waiver; Cumulative Remedies 124
Section 10.04.Attorney Costs, Expenses and Taxes 124
Section 10.05.Indemnification by the Borrower 124
Section 10.06.Payments Set Aside 125
Section 10.07.Successors and Assigns 126
Section 10.08.Confidentiality 132
Section 10.09.Setoff 133
Section 10.10.Interest Rate Limitation 133
Section 10.11.Counterparts 133
Section 10.12.Integration 133
Section 10.13.Survival of Representations and Warranties 133
Section 10.14.Severability 134
Section 10.15.Tax Forms 134
Section 10.16.GOVERNING LAW 135
Section 10.17.WAIVER OF RIGHT TO TRIAL BY JURY 136
Section 10.18.Binding Effect 136
Section 10.19.USA PATRIOT Act Notice 136
Section 10.20.No Advisory or Fiduciary Relationship 136







 
-iv-
 






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



SCHEDULES
Schedule I
Accounting Periods

Schedule II
Administrative Agent’s Office

Schedule III
Excluded Subsidiaries

Schedule IV
Ground Leases

Schedule V
Guarantors

Schedule VI
Surviving Indebtedness

Schedule VII
Local Counsel

Schedule 2.01(a)
Term B Commitment

Schedule 2.01(b)
Revolving Credit Commitment

Schedule 2.03(l)
Letters of Credit Issued Prior to the Closing Date

Schedule 4.01(a)(v)
Mortgaged Property

Schedule 5.03(b)
Liquor Licenses

Schedule 5.07(b)
Real Property

Schedule 5.07(c)
Unrecorded Ground Leases

Schedule 5.10(a)
ERISA Plans

Schedule 5.10(c)
ERISA Events

Schedule 5.11
Subsidiaries

Schedule 6.17
Dormant Subsidiaries

Schedule 6.18
Post Closing Matters

Schedule 7.01(b)
Existing Liens

Schedule 7.02(e)
Existing Investments

Schedule 7.02(p)
Existing Joint Venture Investments

Schedule 7.03(c)
Existing Indebtedness

Schedule 7.09
Burdensome Agreements

Schedule 10.02
Notices

EXHIBITS
A
Form of Committed Loan Notice

B
Form of Swing Line Loan Notice

C-1
Form of Term Note

C-2
Form of Revolving Credit Note

D
Form of Compliance Certificate

E
Form of Assignment and Assumption

F
Form of Guaranty and Security Agreement

G
Form of Joinder Agreement

H
Form of Administrative Questionnaire

I-1
Tax Status Certificate (For Non-U.S. Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)

I-2
Tax Status Certificate (For Non-U.S. Lenders that are Partnerships For U.S.
Federal Income Tax Purposes)

I-3
Tax Status Certificate (For Non-U.S. Participants that are not Partnerships For
U.S. Federal Income Tax Purposes)

I-4
Tax Status Certificate (For Non-U.S. Participants that are Partnerships For U.S.
Federal Income Tax Purposes)

J    Form of Affiliated Lender Assignment and Assumption





 
-v-
 






--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 30,
2010, among CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), CLUBCORP CLUB OPERATIONS, INC., a Delaware corporation
(together with any successors or assigns expressly permitted under Section 7.04
and Section 10.07, the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), CITICORP NORTH
AMERICA, INC., as Administrative Agent and CITIBANK, N.A., as Swing Line Lender
and L/C Issuer.
PRELIMINARY STATEMENTS
On the Eighth Amendment Effective Date, the Borrower issued Senior Notes in an
aggregate principal amount of $350,000,000.
The Borrower has requested that (a) on the Eighth Amendment Effective Date, the
maturity date of the Term B Loans be extended seven years after the Eighth
Amendment Effective Date and that the principal amount thereof be reduced to
$675,000,000 from proceeds of the Senior Notes and (b) from time to time, the
Revolving Credit Lenders lend to the Borrower and the L/C Issuer issue Letters
of Credit for the account of the Restricted Subsidiaries under a $135,000,000
Revolving Credit Facility
The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.
In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:




--------------------------------------------------------------------------------

 

ARTICLE 1

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).
“Accounting Period” means each of the periods during the Borrower’s Fiscal Year
that constitutes a separate accounting period, as more particularly identified
in Schedule I.
“Administrative Agent” means Citicorp North America, Inc., in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
administrative agent pursuant to Section 9.06.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower, the Lenders and the L/C Issuer.
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit H.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.
“Affiliated Lender” shall mean a Lender that is an Affiliate of any Loan Party
(excluding, in each case, Holdings and any of its Subsidiaries).
“Affiliated Lender Assignment and Assumption Agreement” has the meaning
specified in Section 10.07(i)(B).
“Agent-Related Person” means the Administrative Agent and any Supplemental
Administrative Agent, together with their respective Affiliates, and the
officers, directors, employees, advisors, agents and attorneys-in-fact of such
Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Anti Money Laundering Laws” has the meaning specified in Section 5.21.
“Applicable Rate” means a percentage per annum equal to:

2



--------------------------------------------------------------------------------

 

(a)    with respect to Term B Loans, (A) for Eurodollar Rate Loans, 3.25% and
(B) for Base Rate Loans, 2.25%; and
(b)    with respect to the Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees, (i) for Eurodollar Rate Loans, 3.00%,
(ii) for Base Rate Loans, 2.00%, (iii) for Letter of Credit fees, 3.00% and (iv)
for Revolving Credit Commitment Fees, 0.50%.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer, (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.
“Approved Domestic Bank” has the meaning specified in clause (c) of the
definition of “Cash Equivalents.”
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.
“Arranger” means each of Citigroup Global Markets Inc., J.P. Morgan Securities
LLC, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc. and Goldman
Sachs Bank USA, in its respective capacity as joint lead arranger and joint
bookrunners for the Facilities.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or in another form reasonably acceptable to the
Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease or in respect of a Sale and Leaseback Transaction of any Person, the
present value at the time of determination of the obligation of the lessee for
net rental payments during the remaining term of such Capitalized Lease or the
Lease included in such Sale and Leaseback Transaction, as applicable, including
any period for which such Lease has been extended or may, at the option of the
lessor, be extended. Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Available Amount” means, on any date of determination (the “Reference Date”),
the sum of (without duplication):

3



--------------------------------------------------------------------------------

 

(a)    $165,000,000; plus
(b)    Eligible Equity Proceeds; plus
(c)    the sum of (i) Retained Excess Cash Flow for each Fiscal Year of the
Borrower accrued during the period (treated as one accounting period) commencing
with the Fiscal Year of the Borrower ended December 29, 2015 and ending with the
most recent Fiscal Year of the Borrower for which financial statements of the
Borrower have been delivered in accordance with Section 6.01 plus (ii) to the
extent not included in the foregoing sub clauses of this clause (c), the
aggregate amount of cash Returns to any Restricted Subsidiary in respect of
Investments made pursuant to Section 7.02(l); minus
(d)    the aggregate amount of (A) Restricted Payments made using the Available
Amount pursuant to Section 7.06(d), (B) Investments made using the Available
Amount pursuant to Section 7.02(h)(i) and Section 7.02(l) and (C) prepayments
made using the Available Amount pursuant to Section 7.13(a) during the period
from and including the Business Day immediately following the Eighth Amendment
Effective Date through and including the Reference Date (without taking account
of the intended usage of the Available Amount on such Reference Date).
“Bankruptcy Proceedings” has the meaning specified in Section 10.07(i)(iv).
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the rate of interest per annum determined from time to time by the
Administrative Agent as its “prime rate” in effect at its principal office in
New York City and (b) the Eurodollar Rate applicable for an Interest Period of
one month beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. The “prime rate” is a rate set
by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such determined rate. Any change in the Base
Rate due to a change in the Federal Funds Rate or such “prime rate” shall be
effective as of the opening of business on the effective day of such change in
the Federal Funds Rate or “prime rate”, as the case may be.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Person” has the meaning specified in Section 5.21.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Borrowing, or a New Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in when used in relation to the Borrower, the state where the
Administrative Agent’s Office is located, and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

4



--------------------------------------------------------------------------------

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a consolidated balance sheet of such Person, excluding interest capitalized
during construction.
“Capitalized Lease Obligation” means, for any Person at the time any
determination thereof is to be made, the amount of the liability in respect of a
Capitalized Lease that would at that time be required to be capitalized on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from Holdings and its Restricted Subsidiaries
or Persons acting on their behalf pursuant to the Loan Documents, (b) with such
depositaries and securities intermediaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent
(although such account may also have words referring to the Borrower and the
account’s purpose), (d) under the control of the Administrative Agent and (e) in
the case of a Securities Account, with respect to which the Administrative Agent
shall be the Entitlement Holder and the only Person authorized to give
Entitlement Orders with respect thereto.
“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a first priority perfected security interest) to the Administrative Agent
(for the benefit of the Lenders and/or, if applicable, the L/C Issuer) cash or
deposit account balances as cash collateral in Dollars, in deposit accounts at a
location designated by the Administrative Agent and under the sole dominion and
control of the Administrative Agent pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and, if
applicable, the L/C Issuer (which documents are hereby consented to by the
Lenders). “Cash Collateralization” has a corresponding meaning.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned free and clear of all Liens (other than Liens permitted pursuant to
any Loan Document):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof, having
maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    direct obligations (or certificates representing an ownership interest in
such obligations) of any state of the United States (including any agency or
instrumentality thereof) the long-term debt of which is rated A-3 or higher by
Moody’s and A- or higher by S&P (or rated the equivalent by at least one
nationally recognized statistical rating organization) and having maturities of
not more than six months after the date of acquisition;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (ii) has combined capital and surplus of at least
$5,000,000,000 or whose commercial paper rating is at least A-1 by S&P and P-1
by Moody’s (any

5



--------------------------------------------------------------------------------

 

such bank being an “Approved Domestic Bank”), in each case with maturities of
not more than one year from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by or guaranteed
by a domestic corporation (other than a commercial bank or financial
institution) rated “A-1” (or the equivalent thereof) or better by S&P or “P-1”
(or the equivalent thereof) or better by Moody’s, in each case with maturities
of not more than one year from the date of acquisition thereof; and
(e)    Investments, classified in accordance with GAAP as current assets of
Holdings or any Restricted Subsidiary, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions having capital of at least $5,000,000,000, and the
portfolios of which are limited such that 95% of such investments are of the
character, quality and maturity described in clauses (a), (b), (c) and (d) of
this definition of “Cash Equivalents”.
“Cash Management Obligations” means obligations owed by Holdings or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds or in
respect of any credit card or similar services.
“Casualty Event” means any event that gives rise to the receipt by any Person of
any insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
“Change of Control” means the earliest to occur of
(a)    (i) any Person or Persons (in each case, other than any employee benefit
plan of Holdings or any Restricted Subsidiary, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) that together constitute a “group” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) shall become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than fifty percent (50%)
of the total voting power of all of the outstanding Equity Interests of Holdings
for the election of the directors of Holdings and (ii) during any period of
twelve (12) consecutive months, the board of directors of Holdings shall cease
to consist of a majority of the Continuing Directors;
(b)    the Borrower ceasing to be a directly or indirectly wholly owned
Restricted Subsidiary of Holdings; or
(c)    any “Change of Control” (or any comparable term) in any documentation
pertaining to any Material Indebtedness, the effect of which is to cause, or to
permit the holders or holders of such Material Indebtedness to cause, with the
giving of notice if required, such Material Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to the stated maturity of such Material Indebtedness.

6



--------------------------------------------------------------------------------

 

“Claim” has the meaning specified in Section 10.07(i)(iv).
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term B Lenders or New Term Lenders, (b) when used
with respect to Commitments, refers to whether such Commitments are Revolving
Credit Commitments, Term B Commitments or New Term Commitments and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans or Term Loans, in each
case, under this Agreement as originally in effect or pursuant to Section 2.14
or 2.15, of which such Loan, Borrowing or Commitment shall be a part.
“Closing Date” means November 30, 2010 or, if later, the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.
“Code” means the US Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties pursuant to the
Collateral Documents in order to secure the Secured Obligations.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
each Intellectual Property Security Agreement, the Mortgages, the Deposit
Account Control Agreements, the Securities Account Control Agreements and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties as security for the Secured Obligations, including collateral
assignments, security agreements, pledge agreements or other similar agreements
and supplements thereto delivered to the Administrative Agent and the Secured
Parties pursuant to Sections 4.01, 6.12 and 6.18.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
“Commodity Account” has the meaning given to such term in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Materials” has the meaning specified in Section 6.02.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated” or “consolidated” means, unless otherwise expressly indicated,
the consolidation of accounts of Holdings and its Subsidiaries (excluding all
Unrestricted Subsidiaries) in accordance with GAAP.

7



--------------------------------------------------------------------------------

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased, without duplication, by:
(i)    provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus
(ii)    total interest expense of such Person for such period (including (A) net
losses or Hedging Obligations or other derivative instruments that are permitted
pursuant to Section 7.03(h) and entered into for the purpose of hedging interest
rate risk and (B) costs of surety bonds in connection with financing activities,
in each case, to the extent included in total interest expense), together with
items excluded from the definition of “Consolidated Interest Expense” pursuant
to clause (a) thereof, in each case, to the extent the same was deducted (and
not added back) in calculating such Consolidated Net Income; plus
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(iv)    any expenses or charges (other than depreciation or amortization
expense) related to any issuance of Equity Interests, Investment permitted
pursuant to Section 7.02, acquisition, disposition, recapitalization or the
incurrence of Indebtedness permitted to be incurred pursuant to Section 7.03
(whether or not successful), including (i) such fees, expenses or charges
related to the offering of the Facilities and the Senior Notes and (ii) any
amendment or other modification of the Facilities or the Senior Notes, and, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus
(v)    the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities in an amount
which, when added to other amounts taken into account under this clause (v) and
clause (viii) below during the current Fiscal Quarter and the three preceding
Fiscal Quarters do not exceed the Cost Savings/Restructuring Limitation Amount;
plus
(vi)    any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

8



--------------------------------------------------------------------------------

 

(vii)    the amount of any non-controlling interest income or expense consisting
of Subsidiary income or loss attributable to non-controlling equity interests of
third parties in any non-wholly owned Restricted Subsidiary deducted (and not
added back) in such period in calculating Consolidated Net Income; plus
(viii)    the amount of net cost-savings projected by the management of the
Borrower in good faith to be realized as a result of specified actions initiated
or to be taken on or prior to the date that is 12 months after any acquisition,
merger or operational change permitted under this Agreement (calculated on a Pro
Forma Basis as though such cost-savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (A) such cost-savings are reasonably
identifiable and quantifiable, (B) no cost-savings shall be added pursuant to
this clause (viii) to the extent duplicative of any expenses or charges relating
to such cost-savings that are included in clause (v) above, and (C) the
aggregate amount of cost savings when added to other amounts taken into account
under clause (v) above and this clause (viii) above during the current Fiscal
Quarter and the three preceding Fiscal Quarters does not exceed the Cost
Savings/Restructuring Limitation Amount; plus
(ix)    the amount of (A) deferred revenue relating to member initiation
payments that was written off in connection with the purchase of ClubCorp, Inc.
by Fillmore CCA Holdings, Inc. on December 26, 2006, and (B) membership payments
that qualified to be written off pursuant to GAAP as of the date of consummation
of the acquisition of any 18-hole golf course, in each case, which, but for such
write-off, would have been recognized as revenue in the related period; plus
(x)    any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
Eligible Equity Proceeds and solely to the extent that such Net Cash Proceeds
are excluded from the calculation of the Available Amount; plus
(xi)    the amount of expenses relating to payments made to option holders of
any direct or indirect parent company of the Borrower or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement; plus
(xii)    fees and expenses of third parties retained by management of the
Borrower in connection with preparing the Borrower to comply with the public
filing requirements of the SEC and the Sarbanes-Oxley Act of 2002, as amended,
and related rules and regulations, to the extent deducted in computing
Consolidated Net Income; and
(b)    decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period.

9



--------------------------------------------------------------------------------

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(a)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, other than with respect to Indebtedness borrowed under the Facilities or
the Senior Notes, (ii) all commissions, discounts and other fees and charges
owed with respect to letters of credit (including Letters of Credit) or bankers
acceptances, (iii) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP, (iv) the
interest component of Attributable Indebtedness, and (v) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (i) interest expense relating to Membership Deposit Liabilities, (ii)
accretion or accrual of discounted liabilities not constituting Indebtedness,
(iii) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting, (iv)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, and original issue discount with respect to Indebtedness under the
Facilities,(v) any expensing of bridge, commitment and other financing fees and
(vi) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any receivables facility); plus
(b)    consolidated capitalized interest (including interest with respect to
Attributable Indebtedness as provided in the definition thereof) of such Person
and its Restricted Subsidiaries for such period, whether paid or accrued; less
(c)    interest income for such period.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that without duplication:
(a)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses, severance,
relocation costs and curtailments shall be excluded;
(b)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(c)    any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded;
(d)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to Dispositions other than in the ordinary course
of business, as determined in good faith by the management of the Borrower,
shall be excluded;
(e)    the Net Income for such period of any Person that is not a Subsidiary, or
that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that Consolidated Net Income
of the Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) to the referent Person or a Restricted Subsidiary thereof in respect
of such period;

10



--------------------------------------------------------------------------------

 

(f)    solely for the purpose of calculating the Excess Cash Flow for purposes
of clause (c) of the definition of Available Amount, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not, at the date of
determination, wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that “Consolidated Net Income” of the Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) or Cash Equivalents
to the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein;
(g)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the property and
equipment, software and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition after the Closing Date or the amortization or write-off
of any amounts thereof, net of taxes, shall be excluded;
(h)    any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded;
(i)    any impairment charge, asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles arising pursuant to GAAP
shall be excluded;
(j)    any (A) non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and (B) income (loss) attributable to deferred compensation plans or trusts
shall be excluded;
(k)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded;
(l)    accruals and reserves that are established, adjusted or changed as a
result of the adoption or modification of accounting policies shall be excluded;
(m)    to the extent covered by insurance and actually reimbursed, expenses with
respect to liability or casualty events or business interruption shall be
excluded;
(n)    any net gain or loss resulting in such period from Hedging Obligations
and the application of Financial Accounting Standards Codification No.
815—Derivatives and Hedging shall be excluded; and
(o)    any net gain or loss resulting in such period from currency transaction
or translation gain or losses related to currency re-measurements (including any
net loss or gain resulting from hedge agreements for currency exchange risk)
shall be excluded.

11



--------------------------------------------------------------------------------

 

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to Holdings and its
Restricted Subsidiaries, the sum of all scheduled payments of principal on
Consolidated Total Debt made during such period (including the implied principal
component of payments made on Capitalized Leases during such period) as
determined in accordance with GAAP.
“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt (including the aggregate
face amount of all drawn and undrawn letters of credit (including Letters of
Credit) that collateralize, backstop or otherwise provide credit support
therefor) outstanding on such date that is secured by a Lien on any asset or
property of any Loan Party or that is collateralized, backstopped or otherwise
provided credit support by letters of credit (including Letters of Credit),
whether drawn or undrawn.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of Indebtedness of Holdings and its
Restricted Subsidiaries outstanding on such date of the types described in
clauses (a), (b) (to the extent of any reimbursement obligation that is unpaid),
(c), (d), and (f) of the definition of “Indebtedness” at such date of
determination and (b) all Indebtedness of the type described in clause (h) of
the definition of “Indebtedness” at such date of determination to the extent it
relates to the foregoing types of Indebtedness, in each case, as determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition) minus the lesser of (x)
the aggregate amount of unrestricted cash and Cash Equivalents (in each case,
free and clear of all Liens other than nonconsensual Liens permitted under
Section 7.01 and (y) $85,000,000.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded the effect of reclassification during such period
of current assets to long term assets and current liabilities to long term
liabilities, the effect of any Disposition or acquisition during such period,
and the application of purchase accounting.
“Continuing Directors” shall mean the directors (or managers) of Holdings on the
Closing Date and each other director (or manager), if, in each case, such other
directors’ or managers’ nomination for election to the board of directors (or
board of managers) of Holdings is endorsed by a majority of the then-Continuing
Directors.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

12



--------------------------------------------------------------------------------

 

“Cost Savings/Restructuring Limitation Amount” means an amount which is equal to
20% of Consolidated EBITDA for the four immediately preceding Fiscal Quarters.
“Copyright Security Agreement” means the Copyright Security Agreement among the
Borrower, the other grantors named therein and the Administrative Agent, dated
as of the Closing Date.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Current Assets” means, at any time, the consolidated current assets (other than
cash, deferred income taxes and Cash Equivalents) of Holdings and its Restricted
Subsidiaries.
“Current Liabilities” means, at any time, the consolidated current liabilities
of Holdings and its Restricted Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness, (b) the
current portion of any Capitalized Leases and (c) the current portion of
deferred income taxes.
“Debt Issuance” means the issuance or incurrence by Holdings or any Restricted
Subsidiary of any Indebtedness of the type specified in clause (a) of the
definition of “Indebtedness”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Declining Lender” has the meaning specified in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Term Loans plus (c) 2.0%
per annum; provided that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, at any time, as determined by the Administrative
Agent in its sole discretion acting in good faith, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Term Loan, Revolving Credit Loan, make a payment to the L/C
Issuer in respect of an L/C Obligation and/or make a payment to the Swing Line
Lender in respect of a Swing Line Loan (each a “Lender Funding Obligation”),
(ii) such Lender has notified the Administrative Agent, or has stated publicly,
that it will not comply with any such Lender Funding Obligation hereunder, or
has defaulted on its Lender Funding Obligations under any other loan agreement
or credit agreement or other similar agreement (absent a good faith dispute),
(iii) such Lender has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its Lender Funding Obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (iii) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender; provided that in the
case of each of clauses (i) through (iv) (inclusive) above, neither the
reallocation of Lender Funding Obligations provided for in Section 2.16 as a
result of a Lender’s being a Defaulting Lender

13



--------------------------------------------------------------------------------

 

nor the performance by Non-Defaulting Lenders of such reallocated Lender Funding
Obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
“Deposit Account” has the meaning given to such term in the UCC.
“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent.
“Deposit Account Control Agreement” has the meaning specified in the Guaranty
and Security Agreement.
“Designated Non-Loan Party” has the meaning specified in Section 6.12(e).
“Disposition” or “Dispose” means the sale, transfer, license, Lease or other
disposition of any property by any Person (including any Sale and Leaseback
Transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term B Loan Facility.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of the United States, any state thereof or the District of Columbia.
“Dormant Subsidiary” means each Non-Recourse Subsidiary listed on Schedule 6.17
on the Eighth Amendment Effective Date; provided that to the extent the Borrower
elects to convert any such “Dormant Subsidiary” to a Restricted Subsidiary
pursuant to Section 6.17, it shall cease to be a “Dormant Subsidiary”.
“Eighth Amendment” means Amendment No. 8 to this Agreement, dated as of December
15, 2015.
“Eighth Amendment Effective Date” has the meaning assigned to such term in the
Eighth Amendment.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) an Affiliated Lender to the extent permitted under Section
10.07(i); and (e) any other Person (other than a natural person) approved by (i)
the Administrative Agent, (ii) in the case of any assignment of a Revolving
Credit Commitment, the L/C Issuer and the Swing Line Lender and (iii) in the
case of any assignment of a Revolving Credit Commitment, unless a Default or
Event of Default has occurred and is continuing under Section 8.01(a), Section
8.01(f) or Section 8.01(g) or would result therefrom, the Borrower (each such
approval not to

14



--------------------------------------------------------------------------------

 

be unreasonably withheld or delayed); provided that under no circumstances shall
Holdings or any of its Subsidiaries (including Unrestricted Subsidiaries) or any
of their respective Affiliates be an Eligible Assignee.
“Eligible Equity Proceeds” means the Net Cash Proceeds received by Holdings or
any direct or indirect parent thereof from any sale or issuance of any Equity
Interests (other than Disqualified Equity Interests) or from any capital
contributions in respect of Equity Interests (other than Disqualified Equity
Interests) to the extent such Net Cash Proceeds or capital contributions are
directly or indirectly contributed to, and actually received by, the Borrower as
cash common equity (or, if only a portion thereof is so contributed and
received, to the extent of such portion).
“Entitlement Holder” has the meaning given to such term in the UCC.
“Entitlement Order” has the meaning given to such term in the UCC.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
“Environmental Laws” means the common law and any and all applicable federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements, governmental restrictions or other legal requirements relating to
pollution, the protection of the Environment or of public health (to the extent
relating to exposure to Hazardous Materials) or the management, storage,
treatment, transport, distribution or Release of any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Restricted Subsidiary arising
from, resulting from or based upon (a) violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or Release of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Issuance” means any issuance by any Person to any other Person that is
not a Loan Party of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition of Equity Interests
shall not be deemed to be an “Equity Issuance”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

15



--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by the Borrower or any ERISA Affiliate of any liability with respect to a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization within the meaning of Title IV of ERISA; (d) the filing
of a notice of intent to terminate, the treatment of a Pension Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due, upon the Borrower or any ERISA
Affiliate or (g) with respect to a Pension Plan, the failure to satisfy the
minimum funding standard of Section 412 of the Code and Section 302 of ERISA,
whether or not waived, or the failure to make any contribution to a
Multiemployer Plan.
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the greater of: (a) with respect to Term B Loans, 1.00% per annum and
(b) (i) the rate per annum equal to the rate appearing on Reuters Page LIBOR01
(or any successor or substitute page of such Reuters service, or if the Reuters
service ceases to be available, any successor to or substitute for such service
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time in
consultation with the Borrower, for purposes of providing quotations of interest
rates applicable to deposits in Dollars in the London interbank market) for
delivery on the first day of such Interest Period with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, or (ii) if the
rate referenced in the preceding clause (i) is not available, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two (2) Business Days
prior to the first day of such Interest Period.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, with respect to any Fiscal Year of the Borrower on a
consolidated basis, an amount equal to
(a)    the sum, without duplication, of (i) Consolidated EBITDA for such period
and (ii) the Consolidated Working Capital Adjustment for such period, minus
(b)    the sum, without duplication, of:

16



--------------------------------------------------------------------------------

 

(i)    Capital Expenditures (to the extent not financed by the incurrence of
Indebtedness or an Equity Issuance) made by Holdings or any Restricted
Subsidiary during such period;
(ii)    cash payments made by Holdings or any Restricted Subsidiary to satisfy
tax obligations during such period;
(iii)    cash interest expense of Holdings or any Restricted Subsidiary during
such period;
(iv)    Consolidated Scheduled Funded Debt Payments of Holdings and its
Restricted Subsidiaries (including the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) but excluding (A) all other
prepayments of Term Loans and (B) all prepayments of Revolving Credit Loans and
Swing Line Loans except in each case to the extent such prepayments are financed
with the proceeds of Debt Issuances (excluding the Revolving Credit Facility and
any revolving lines of credit) or Equity Issuances;
(v)    cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities (other than Indebtedness) to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated EBITDA, except to the extent financed with the proceeds
of Debt Issuances (excluding the Revolving Credit Facility and any revolving
lines of credit) or Equity Issuances; and
(vi)    Investments (including Permitted Acquisitions) paid in cash by Holdings
or any Restricted Subsidiary during such period to the extent permitted by
Section 7.02, except to the extent financed with the proceeds of Debt Issuances
or Equity Issuances.
“Excluded Assets” means, collectively:
(a)    any property or assets (including, without limitation, Liquor Licenses
and other Permits, but excluding property and assets described in clause (b) of
this definition of “Excluded Assets”) held by, or any contract entered into by,
any Loan Party (other than contractual requirements entered into by a Loan Party
to avoid guaranteeing or securing the Obligations) (i) that prohibits, or
requires the consent, approval, license or authorization of any Person other
than Holdings and its Affiliates as a condition to the creation by such Loan
Party of a Lien on any right, title or interest in such property, asset, or
contract or (ii) to the extent that any Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibitions in the
foregoing sub clauses (i) and (ii), to the extent that, and for as long as, such
prohibition or other applicable requirement is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other Law and so
long as such negative pledge is otherwise permitted under Section 7.09;
(b)    Equity Interests (i) constituting margin stock, (ii) in (A) any
Subsidiary that is not a wholly-owned Subsidiary or (B) a Joint Venture, in each
case, that is in existence on the Closing Date, if the granting of a security
interest in such Equity Interests would (x) be prohibited by organizational or
governance documents of such Subsidiary or Joint Venture, (y) require consents
from any Person other than Holdings and its Affiliates and such consent has not
been obtained, or (z) would trigger a termination pursuant to any “change of
control” or similar provision in such documents, or (iii) that are voting Equity
Interests in any Restricted Subsidiary described in clause (c) of the definition
of Excluded Subsidiary in excess of 66% (or in the case of Promociones
Turísticas Profesionales, S.A. de C.V., CG Inversiones, S.A. de C.V. and CCG
Club de Golf, S.A. de C.V., 65%) of the voting Equity Interests in such
Restricted Subsidiary;

17



--------------------------------------------------------------------------------

 

(c)    any intellectual property to the extent that the attachment of the
security interest thereto, or any assignment thereof, would result in the
forfeiture, invalidation or unenforceability of the grantors’ rights in such
property including, without limitation, any license pursuant to which grantor is
licensee under terms which prohibit the granting of a security interest or under
which granting such an interest would give rise to a breach or default by
grantor, any Trademark (as defined in the Guaranty and Security Agreement)
applications filed in the USPTO on the basis of such grantor’s “intent-to-use”
such Trademark, unless and until acceptable evidence of use of such Trademark
has been filed with the USPTO pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application; and
(d)    assets and property set forth on Schedule 7.05(m); provided that if such
assets and property have not been Disposed of by the date that is 90 days after
the Closing Date (as such date may be extended by the Administrative Agent in
its sole discretion), the Restricted Subsidiaries owning such assets and
property shall comply with the requirements of Section 6.12 with respect to such
assets and property until the time of their Disposition pursuant to Section
7.05(m).
Notwithstanding the foregoing, “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of “Excluded Assets” unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets.
“Excluded Perfection Assets” means (a) any real property or real property
interests (including leasehold interests) other than Material Real Property; (b)
motor vehicles and other assets subject to certificates or title; (c)
letter-of-credit rights (except to the extent constituting a supporting
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement); and (d) assets or property with respect to which, in the reasonable
judgment of the Administrative Agent, the cost or other consequences of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom.
“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule III; (b) any
Subsidiary that is prohibited by any contract to which it is a party, which
existed on the Closing Date or at the time such Person became a Subsidiary
(other than contractual requirements entered into by such Subsidiary to avoid
guaranteeing the Obligations) or by applicable Law from guaranteeing the
Obligations, in each case, for so long as such contractual requirements or
applicable Law prevent the guarantee of the Obligations; (c) (i) any Foreign
Subsidiary, (ii) any Domestic Subsidiary that is treated as a disregarded entity
for U.S. federal income tax purposes and that has substantially no assets other
than the Equity Interests of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code
(“CFC”) or (iii) any Subsidiary for which the grant of a security interest in
its property would reasonably be expected to cause material and adverse tax
consequences to Holdings and its Restricted Subsidiaries; (d) any Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent,
the cost or other consequences of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (e) any
Designated Non-Loan Party, unless and until such Designated Non-Loan Party is
required to become a Loan Party pursuant to Section 6.12(e). Notwithstanding the
forgoing, Parthenon Sequoia Ltd., a Cayman corporation shall not be an Excluded
Subsidiary so long as it owns Equity Interests in any Loan Party that owns
Material Real Property.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal or unenforceable

18



--------------------------------------------------------------------------------

 

under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such Lien becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
Lien is or becomes illegal or unenforceable.
“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a)    any Taxes imposed on or measured by its overall net income (however
denominated) Taxes imposed on it in lieu of net income taxes by a jurisdiction
as a result of such recipient being organized or resident in, maintaining a
Lending Office in, doing business in or having another present or former
connection with, such jurisdiction (other than a business or connection deemed
to arise solely by virtue of the Loan Documents or any of the transactions
contemplated thereby);
(b)    any United States federal withholding tax that is imposed pursuant to any
Law in effect at the time such recipient becomes a party to this Agreement,
except to the extent such Lender’s assignor (if any) was entitled, immediately
prior to the assignment to payments in respect of United States federal
withholding tax under Section 3.01(a) or (c);
(c)    any Taxes attributable to a recipient’s failure or comply with Section
10.15(a) or (b); or
(d)    any United States federal withholding taxes under current Sections 1471
through 1474 of the Code, or any amended version or successor provision that is
substantively comparable thereto, and, in each case, any regulations promulgated
thereunder and any interpretation or other guidance issued in connection
therewith.
“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.
“Fair Market Value” means, with respect to any asset at any date, the value of
the consideration obtainable in a sale of such asset at such date assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time having regard to
the nature and characteristics of such asset, as determined in good faith by (a)
the Borrower’s management, if the value of such asset is less than or equal to
$7,000,000, (b) the Board of Directors of the Borrower if the value of such
asset is more than $7,000,000 or (c) if such asset shall have been the subject
of a relatively contemporaneous appraisal by an independent third party
appraiser, the basic assumptions underlying which have not materially changed
since its date, the value set forth in such appraisal.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding

19



--------------------------------------------------------------------------------

 

Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means any letter agreement from time to time in effect between any
Agent and any Loan Party with respect to certain fees to be paid from time to
time to such Agent in respect of the Facilities, together with such other terms
and conditions in respect of the Facilities as may be agreed between the
applicable Agent and such Loan Party or Loan Parties.
“Financial Asset” has the meaning given to such term in the UCC.
“Fiscal Quarter” means each of the following periods:  (i) The first (1st)
through the third (3rd) Accounting Periods (inclusive) of any Fiscal Year; (ii)
the fourth (4th) through the sixth (6th) Accounting Periods (inclusive) of any
Fiscal Year; (ii) the seventh (7th) through the ninth (9th) Accounting Periods
(inclusive) of any Fiscal Year; and (iv) the tenth (10th) through the final
Accounting Periods (inclusive) of any Fiscal Year.
“Fiscal Year” means the period of time commencing upon the first day of the
first Accounting Period during any calendar year and ending on the last day of
the last Accounting Period of such calendar year.
“Foreign Plan” means any employee pension benefit plan (other than a
governmental plan or arrangement) which is maintained or contributed to by any
Restricted Subsidiary primarily for their employees employed outside the United
States and is subject to any Laws requiring contributions or other funding of
benefits under such plan, including, without limitation, upon any termination,
wind up or withdrawal with respect to such plan.
“Foreign Subsidiary” means any Subsidiary of Holdings that is not a Domestic
Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Ground Lease” means each ground Lease, in existence on the Eighth Amendment
Effective Date, listed on Schedule IV.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or

20



--------------------------------------------------------------------------------

 

other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or Lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a) Holdings and each of its Subsidiaries
listed on Schedule V that, as of the Eighth Amendment Effective Date, shall have
Guaranteed the Obligations of the Borrower pursuant to the Guaranty and Security
Agreement and (b) each other Restricted Subsidiary of Holdings that shall be
required to become a Guarantor pursuant to Section 6.12.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement made
by the Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F, together with each supplement or joinder thereto in respect of the
Obligations of the Borrower delivered pursuant to Section 6.12.
“Hazardous Materials” means all substances, materials, wastes, chemicals,
pollutants, contaminants, constituents or compounds, in any form, regulated, or
which can give rise to liability, under any Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials
and polychlorinated biphenyls.
“Hedge Bank” means the counterparty to any Loan Party under a Secured Hedge
Agreement.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any interest rate future agreement, interest
rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement,
foreign exchange contract, currency swap agreement or similar agreement
providing for the transfer or mitigation of interest rate or currency risks
either generally or under specific contingencies, in each case, to the extent
permitted pursuant to Section 7.03(h).
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.
“Honor Date” has the meaning specified in Section 2.03(c)(i).

21



--------------------------------------------------------------------------------

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Increased Amount Date” has the meaning specified in Section 2.14(a).
“Incremental Commitments” has the meaning specified in Section 2.14(a).
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person; (c) net
obligations of such Person under any Swap Contract (it being understood that the
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date); (d) all obligations
of such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business that are not
overdue and liabilities associated with customer prepayments and deposits); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) all Attributable Indebtedness; (g) all obligations of such Person
in respect of Disqualified Equity Interests; and (h) all Guarantees of such
Person in respect of any of the foregoing.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Intellectual Property Security Agreement” means, collectively, the Patent
Security Agreement, the Trademark Security Agreement and the Copyright Security
Agreement, substantially in the forms attached to the Guaranty and Security
Agreement together with each other intellectual property security agreement
executed and delivered pursuant to Section 6.12 or the Guaranty and Security
Agreement.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or with the consent of all relevant Lenders, twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

22



--------------------------------------------------------------------------------

 

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
Returns in respect of such Investment. For purposes of this definition, in the
case of intercompany Investments resulting from cash management and
concentration among Holdings and its Subsidiaries in the ordinary course of
business consistent with past practice, the aggregate amount of such Investment
made at any time by the Loan Parties in other Subsidiaries that are not Loan
Parties shall be deemed to be the aggregate amount owed to the Loan Parties by
such other Subsidiaries less the aggregate amount owed by the Loan Parties to
such other Subsidiaries.
“IP Rights” has the meaning specified in Section 5.14.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means an agreement substantially in the form of Exhibit G or
another agreement in form and substance reasonably acceptable to the
Administrative Agent.
“Joint Venture” means any Person in whom any Restricted Subsidiary beneficially
owns any Equity Interest that is not a Subsidiary.
“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

23



--------------------------------------------------------------------------------

 

“L/C Issuer” means Citibank, N.A., in its capacity as an issuer of Letters of
Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any New
Term Commitment.
“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Lease” means any lease, license, letting, concession, occupancy agreement, or
sublease to which any Restricted Subsidiary is granted a possessory interest in,
or right to use or occupy all or any portion of any space in any real or
personal property, and every modification or amendment thereof, excluding
(i) short-term agreements in the ordinary course of business pursuant to which
hotel rooms and facilities are made available to individual hotel guests and
other customers and guests and (ii) Liquor License Arrangements.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.
“Lender Funding Obligation” has the meaning specified in the definition of
“Defaulting Lender.”
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Revolving Credit Lender or
its Parent Company, or such Revolving Credit Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment; provided that a Lender-Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Equity Interest in any Revolving Credit Lender or its Parent
Company by a Governmental Authority or an instrumentality thereof.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit (if available to be issued by the
L/C Issuer) or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.

24



--------------------------------------------------------------------------------

 

“Letter of Credit Expiration Date” means, with respect to Letters of Credit
issued under any Revolving Credit Facility, the day that is five (5) Business
Days prior to the scheduled Maturity Date then in effect for such Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” means $75,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Liquor License Arrangement” means any license, concession or other agreement or
arrangement by which any Person that holds a Liquor License is afforded one or
more rights with respect to any one or more of properties in connection with the
provision of alcohol thereon.
“Liquor Licenses” means collectively, the licenses set forth on Schedule 5.03(b)
and each other license issued by a state or local agency.
“Loan” means an extension of credit by a Lender (x) to the Borrower in the form
of a Term Loan or a New Term Loan and (y) to the Borrower in the form of a
Revolving Credit Loan, a New Revolving Loan or a Swing Line Loan.
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
and Security Agreement, any Fee Letter, the other Collateral Documents and each
Letter of Credit Application.
“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets or financial condition of Holdings and its Restricted
Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to pay the Obligations under any Loan
Document or (c) a material adverse effect on the rights and remedies of the
Lenders, taken as a whole, under the Loan Documents.
“Material Agreement” means each Contractual Obligation or series of related
Contractual Obligations (other than (x) any Contractual Obligation that ceases
to be in effect with respect to Holdings and its Restricted Subsidiaries after
giving effect to, and concurrently with, the Transactions and (y) that certain
Procurement Services Agreement between Avendra, LLC and Clubcorp, Inc., dated as
of January 1, 2007, to the extent that such agreement terminates in accordance
with its own terms, except due to a breach by Holdings or a Restricted
Subsidiary) that (a) relates to the ownership, management, development, use,
operation, leasing, maintenance, repair or improvement of any of the Material
Real Properties, or otherwise imposes obligations on Holdings or any of its
Restricted Subsidiary (including Leases and Ground Leases), under which Holdings
or any of its Restricted Subsidiary pays, performs or otherwise provides
consideration in an aggregate amount that exceeds $2,500,000 in any Fiscal Year
and (b) pursuant to which Holdings or any of its Restricted Subsidiaries manages
any golf club or non-golf club (i.e., business and sporting club) business for
which Holdings or such Restricted Subsidiary or its Affiliates receive
$5,000,000 or more in gross aggregate consideration in any Fiscal Year.

25



--------------------------------------------------------------------------------

 

“Material Indebtedness” means Indebtedness of Holdings or any Restricted
Subsidiary having (a) an outstanding aggregate principal amount or (b)
outstanding commitments, in either case, in an amount of $50,000,000 or more.
“Material Intellectual Property” means all registrations or pending applications
for registration with the US Patent and Trademark Office for any trademarks or
service marks that are material to the operation of the business of Holdings and
its Restricted Subsidiaries, taken as a whole.
“Material Lease” means (i) the Ground Leases and (ii) any Lease of real property
that constitutes Material Real Property.
“Material Real Property” means (a) the real property described in clause (a) of
the definition of Mortgaged Property and (b) fee owned real property and Leases
of real property located in the United States with a Fair Market Value (or, if
agreed to by the Administrative Agent in its sole discretion, a tax-assessed
value) equal to or greater than $2,500,000.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five (5) years after the Third Amendment Effective Date and (b)
with respect to the Term B Loan Facility, the date that is seven (7) years after
the Eighth Amendment Effective Date; provided that the reference to Maturity
Date with respect to Revolving Credit Commitments and Revolving Loans whose
maturity has been extended pursuant to Section 2.15 shall be the Revolving
Maturity Date.
“Maximum Rate” has the meaning specified in Section 10.10.
“Membership Deposit Liabilities” means those amounts paid to any Subsidiary by
any club member that such Subsidiary is obligated to refund to such member in
accordance with the applicable club membership agreement.
“MNPI” has the meaning specified in Section 10.07(i)(A).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, deeds of mortgage, trust
deeds or mortgages, as applicable, made by any Loan Party in favor or for the
benefit of the Administrative Agent on behalf of the Secured Parties in respect
of Material Real Property in form and substance reasonably acceptable to the
Administrative Agent executed and delivered pursuant to Section 6.12.
“Mortgage Requirement” means, with respect to any Material Real Property owned
by any Loan Party, (a) provision of (i) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each Mortgage as a first priority Lien on the Material Real Property described
therein, subject only to Permitted Prior Liens, and free of other Liens except
Liens that are junior in priority to the Lien of the Administrative Agent
secured by such Mortgage that are otherwise permitted pursuant to Section 7.01
and (ii) a Mortgage executed by any Loan Party in recordable form and otherwise
in form and substance reasonably acceptable to the Administrative Agent; (b)
recording of such Mortgage in the land records of the county in which such
Material Real Property to be so encumbered is located; (c) acquisition of
standard flood hazard determinations for such Material Real Property, and if
such Material Real Property is determined to be in a special flood zone,
delivery of evidence of flood insurance in compliance with the requirements of
the National Flood Insurance Program; (d) a local counsel opinion as to the
enforceability of such Mortgage in the state in which the Material Real Property
described in such Mortgage is located in form and substance reasonably
acceptable to the Administrative Agent; and (e) a title survey in form and

26



--------------------------------------------------------------------------------

 

substance reasonably satisfactory to the Administrative Agent for each Material
Real Property and, with respect to Material Real Property acquired after the
Closing Date, certified to the Borrower or the applicable Restricted Subsidiary,
the title company issuing the title insurance policy, the Administrative Agent
and their respective successors and assigns.
“Mortgaged Property” means (a) on the Eighth Amendment Effective Date, the real
property of the Loan Parties subject to a Mortgage that is set forth on Schedule
4.01(a)(v) and (b) thereafter, each other Material Real Property of any Loan
Party that becomes subject to a Mortgage pursuant to Section 6.12.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings or a Restricted Subsidiary or any
of its ERISA Affiliates has any obligation or liability, contingent or
otherwise.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition or any Casualty Event, in each case, by
any Person (other than a Non-Prepayment Unrestricted Subsidiary), the
difference, if any, of:
(i)    the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event; provided that (A) to the extent included in the
calculation of Excess Cash Flow for the applicable period, business interruption
insurance proceeds or similar payments shall be excluded, (B) any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise shall be included, but only as and when so
received and (C) with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of any Loan Party; minus
(ii)    the sum of (A) the principal amount, together with any applicable
premium, penalty, interest and breakage costs, of any Indebtedness (other than
the Obligations) that is secured by the assets being Disposed of or with respect
to which such Casualty Event has occurred, in each case, to the extent that (x)
with respect to Holdings or any Restricted Subsidiary, such Indebtedness and
such Lien are permitted pursuant to Sections 7.03 and 7.01, respectively and (y)
such Indebtedness is required by its terms to be repaid in connection with such
Disposition or Casualty Event, (B) the reasonable out-of-pocket expenses
(including, without limitation, attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by such Person
in connection with such Disposition or Casualty Event, (C) taxes (or
distributions for taxes) paid or reasonably estimated to be payable in
connection therewith by such Person and attributable to such Disposition or
Casualty Event (including, in respect of any proceeds received in connection
with a Disposition or Casualty Event of any asset of any Foreign Subsidiary,
deductions in respect of withholding taxes that are payable in cash if such
funds are repatriated to the United States); (D) any reasonably estimated
reserve for adjustment in respect of (1) the sale price of such asset or assets
established in accordance with GAAP and (2) any liabilities associated with such
asset or assets and retained by any Person after such sale or other disposition
thereof, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, and it being
understood that “Net Cash Proceeds” shall

27



--------------------------------------------------------------------------------

 

include, without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by any Subsidiary that is not
a Non-Prepayment Unrestricted Subsidiary in respect of any such Disposition or
Casualty Event and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) above or, if such liabilities have not been satisfied in
cash and such reserve not reversed within one hundred and eighty (180) days
after such Disposition or Casualty Event, the amount of such reserve.
Notwithstanding the foregoing, for purposes of this clause (a), (i) proceeds
from Dispositions permitted under clauses (a), (b), (c), (d), (e), (g) or (k) of
Section 7.05 (or, in the case of a Prepayment Unrestricted Subsidiary,
Dispositions of the type that would be permitted by such clauses if otherwise
applicable thereto) shall not be included in the calculation of Net Cash
Proceeds and (ii) (x) no proceeds realized by Holdings and its Restricted
Subsidiaries in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such proceeds shall exceed $5,000,000 in the
aggregate and (y) no proceeds realized by Holdings and its Restricted
Subsidiaries shall constitute Net Cash Proceeds in any Fiscal Year of the
Borrower until the aggregate amount of all such proceeds in such Fiscal Year
shall exceed $25,000,000 (and thereafter only proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); provided that the
exclusions to Net Cash Proceeds under clause (ii) above shall not be applicable
to proceeds realized by any Prepayment Unrestricted Subsidiary.
(b)    with respect to Equity Issuance by any Person (other than a
Non-Prepayment Unrestricted Subsidiary), the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such Equity Issuance over (ii)
all taxes and reasonable fees (including investment banking fees, underwriting
discounts, commissions, costs and other reasonable out-of-pocket expenses
(including attorneys’ fees) and other customary expenses) incurred by such
Person in connection with such Equity Issuance; and
(c)    with respect to the incurrence or issuance of any Indebtedness by any
Person (other than a Non-Prepayment Unrestricted Subsidiary), the excess, if
any, of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the reasonable investment banking fees, underwriting
discounts, commissions, costs and other reasonable out-of-pocket expenses
(including attorneys’ fees) and other customary expenses, incurred by such
Person in connection with such incurrence or issuance (including, in the case of
Indebtedness of any Foreign Subsidiary, deductions in respect of withholding
taxes that are payable in cash if such funds are repatriated to the United
States).
“Net Income” means, with respect to any Person, the net income (or loss) of such
Person, determined in accordance with GAAP.
“New Revolving Credit Commitments” has the meaning specified in Section 2.14(a).
“New Revolving Credit Lender” has the meaning specified in Section 2.14(a).
“New Revolving Loan” means any loan made to the Borrower by a New Revolving
Credit Lenders pursuant to its New Revolving Credit Commitment.
“New Term Borrowing” means a borrowing consisting of simultaneous New Term Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the New Term Lenders pursuant to Section 2.14.
“New Term Commitments” has the meaning specified in Section 2.14(a).

28



--------------------------------------------------------------------------------

 

“New Term Lender” has the meaning specified in Section 2.14(a).
“New Term Loans” has the meaning specified in Section 2.14(d).
“New Term Note” means, for each Class of New Term Loans, a promissory note in
substantially the form of Exhibit C-1 with, subject to Section 2.14, such
changes as shall be agreed to by the Borrower and the New Term Lenders providing
such Class of New Term Loans and reasonably satisfactory to Administrative
Agent, as it may be amended, restated, supplemented or otherwise modified from
time to time.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Excluded Taxes” means any Taxes other than Excluded Taxes.
“Non-Prepayment Unrestricted Subsidiary” means an Unrestricted Subsidiary,
formed after the Closing Date, that owns no assets or property that were owned
by Holdings or its Subsidiaries on the Closing Date (and with respect to Equity
Interests owned by it, the issuer of such Equity Interests was not in existence
on the Closing Date).
“Non-Recourse Indebtedness” means Indebtedness or that portion of Indebtedness
as to which neither Holdings nor its Recourse Subsidiaries (A) provide credit
support (including any undertaking, agreement or instrument which would
constitute Indebtedness), (B) is directly or indirectly liable or (C) constitute
the lender or purchaser.
“Non-Recourse Subsidiary” means any Subsidiary of Holdings that (a) has no
Indebtedness other than Non-Recourse Indebtedness; (b) is not party to any
agreement, contract, arrangement or understanding with Holdings or any Recourse
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Holdings or such Recourse Subsidiary than
those that might be obtained at the time such transaction is entered into from
Persons who are not Affiliates of Holdings; it being understood that agreements,
contracts, arrangements or understandings that apply generally to Holdings and
its Subsidiaries on a company-wide basis, and that are no more favorable to the
Unrestricted Subsidiaries than to Restricted Subsidiaries, shall not, in and of
themselves, disqualify a Subsidiary from being a “Non-Recourse Subsidiary”; (c)
is a Person with respect to which neither the Holdings nor any of the Recourse
Subsidiaries has any direct or indirect obligation to (i) subscribe for
additional Equity Interests or warrants, options or other rights to acquire
Equity Interests or (ii) maintain or preserve such Person’s financial condition
or to cause such Person to achieve any specified levels of operating results;
and (d) does not guarantee or otherwise provide credit support after the time of
such designation for any Indebtedness of Holdings or any of its Recourse
Subsidiaries. If, at any time, any Non-Recourse Subsidiary would fail to meet
the foregoing requirements as a Non-Recourse Subsidiary, it shall thereafter
cease to be a Non-Recourse Subsidiary for purposes of this Agreement.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-US Lender” has the meaning specified in Section 10.15(a).
“Note” means a Term Note, a New Term Note, a Revolving Credit Note or a New
Revolving Credit Note, as the context may require.

29



--------------------------------------------------------------------------------

 

“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding and (b) for purposes of the Guaranty and
Security Agreement and the other Collateral Documents, (x) all “Obligations” as
defined in clause (a) above, (y) all Secured Hedge Obligations (excluding any
Excluded Swap Obligations) and (z) all Cash Management Obligations. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.
“OFAC” has the meaning specified in Section 5.21.
“OFAC Listed Person” has the meaning specified in Section 5.21.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or the memorandum and articles
of association (if applicable); and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any L/C Credit Extension with respect to Letters of
Credit occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.
“Participant” has the meaning specified in Section 10.07(d).

30



--------------------------------------------------------------------------------

 

“Participant Register” has the meaning specified in Section 10.07(d).
“Patent Security Agreement” means the Patent Security Agreement among the
Borrower, the other grantors named therein and the Administrative Agent, dated
as of the Closing Date.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and to which Holdings or any Restricted Subsidiary
or its ERISA Affiliate has any obligation or liability, contingent or otherwise.
“Permit” means any license, permit, authorization, approval, variance,
permission or certificate used in connection with the ownership, operation, use
or occupancy of any Material Real Property (including Liquor Licenses,
certificates of occupancy, business licenses, state health department licenses,
licenses to conduct business and all such other permits, licenses and rights,
obtained from any Governmental Authority or private Person concerning ownership,
operation, use or occupancy of any Material Real Property).
“Permitted Acquisition” has the meaning specified in Section 7.02(h).
“Permitted Prior Liens” means Liens having priority senior to the Liens in favor
of the Administrative Agent pursuant to the Loan Documents that are permitted
pursuant to Section 7.01(a), (b), (c), (d), (g), (i), (j), (k), (l), (p), (r)
and (s).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the greater of (i) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced, exchanged or extended except
by an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder and as otherwise permitted to be incurred or issued
pursuant to Section 7.03 or (ii) if the Indebtedness being refinanced is secured
Indebtedness an amount of Indebtedness that would result in a loan-to-value of
not more than eighty percent (80%) (to be calculated by dividing the principal
amount of such Indebtedness by the value of the property subjected to a Lien to
secure repayment of such Indebtedness, such value to be determined by a recent
appraisal of such property reasonably acceptable to the Administrative Agent);
(b) such modification, refinancing, refunding, renewal, replacement, exchange or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended; (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
contractually subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is contractually
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, taken as a whole, (d) such modification, refinancing, refunding,
renewal, replacement, exchange or extension is incurred by the Person

31



--------------------------------------------------------------------------------

 

or Persons who are the obligors on the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended or who would otherwise be
permitted to incur such Indebtedness (including any guarantees thereof pursuant
to Section 7.02 and Section 7.03); (e) if such modification, refinancing,
refunding, renewal, replacement, exchange or extension is secured Indebtedness,
the Liens securing such refinancing Indebtedness are limited to Liens on assets
or property that secured the Indebtedness being refinanced without any change in
the class or category of assets or property subject to such Lien; and (f) at the
time thereof, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; provided that, clause (e) above shall not
apply to any New Term Loans incurred pursuant to Section 2.14 that would
otherwise constitute a “Permitted Refinancing” of the Senior Notes and provided
further that nothing in clauses (d) or (e) above shall prohibit (x) one or more
Persons who are obligors with respect to any Indebtedness being so modified,
refinanced, refunded, renewed, replaced, exchanged or extended from aggregating
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended or (y) the Liens on assets or property that secured such
Indebtedness from being extended to secure any of such Indebtedness incurred in
connection with such Permitted Refinancing so long as the other requirements of
this definition are satisfied.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of
Holdings or the Borrower that (a) is on terms and conditions (including as to
covenants) customary for subordinated notes issued under Rule 144A of the
Securities Act, expressly subordinated to the prior payment in full in cash of
the Obligations on terms and conditions (including as to covenants) customary
for “high-yield” senior subordinated notes issued under Rule 144A of the
Securities Act, (b) is not scheduled to mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date, (c) has no scheduled
amortization or payments of principal (other than customary offers to purchase)
prior to the date that is ninety-one (91) days after the Latest Maturity Date,
and (d) has no material covenant, default (including with respect to “change of
control”) and remedy provisions that are more expansive in scope, or mandatory
prepayment, repurchase or redemption provisions that are more expansive in
scope, in each case than those set forth in the Senior Notes Indenture (other
than as would customarily be contained in senior subordinated debt securities).
“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Holdings
or the Borrower that (a) (i) is on terms and conditions (including as to
covenants) customary for senior notes issued under Rule 144A of the Securities
Act, (ii) is not scheduled to mature prior to the date that is ninety-one (91)
days after the Latest Maturity Date, (iii) has no scheduled amortization or
payments of principal (other than customary offers to purchase) prior to the
Latest Maturity Date, and (iv) has covenant, default and remedy provisions no
more expansive in scope, or mandatory prepayment, repurchase or redemption
provisions no more expansive in scope, taken as a whole, than those set forth in
the Senior Notes Indenture, or (b) is Permitted Subordinated Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the Guaranty and Security Agreement.
“Pledged Equity” has the meaning specified in the Guaranty and Security
Agreement.
“Prepayment Unrestricted Subsidiary” means any Unrestricted Subsidiary that is
not a Non-Prepayment Unrestricted Subsidiary.

32



--------------------------------------------------------------------------------

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any determination for any period, that such determination shall be
made giving pro forma effect to each acquisition and each Disposition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness and the change in any associated fixed
charge obligations and the change in Consolidated EBITDA resulting therefrom),
as if such acquisition or Disposition and related transactions had been
consummated on the first day of such period, in each case based on historical
results accounted for in accordance with GAAP and, to the extent applicable, the
amount of net cost-savings projected by the management of the Borrower as
contemplated by clause (ix) of the definition of “Consolidated EBITDA” that are
specified in detail in the relevant Compliance Certificate, financial statement
or other document provided to the Administrative Agent or any Lender in
connection herewith. If, since the beginning of such period, any Person that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any of its Restricted Subsidiaries since the beginning of such period shall
have made any Investment, acquisition, Disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then with respect to any determination for any period, such
determination shall be made giving pro forma effect for such period as if such
Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable four quarter period.
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. If any Indebtedness
(including Attributable Indebtedness) bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen or, if none, then based upon such optional rate chosen as the Borrower
may designate.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recourse Subsidiary” means any Subsidiary of Holdings that is not a
Non-Recourse Subsidiary.
“Reference Date” has the meaning specified in the definition of “Available
Amount.”
“Register” has the meaning specified in Section 10.07(c).
“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).

33



--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any structure or facility.
“Replacement Revolver Date” has the meaning specified in Section 2.14(b).
“Replacement Revolving Loan” has the meaning specified in Section 2.14(b).
“Replacement Revolving Credit Commitments” has the meaning specified in Section
2.14(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Transaction” means the incurrence of Indebtedness by any Loan Party
with the effect of repaying, refinancing, substituting or replacing the Term
Loans with Indebtedness having an effective interest cost or weighted average
yield (as determined by the Administrative Agent in its reasonable discretion)
that is less than the interest rate for or weighted average yield (as determined
by the Administrative Agent in its reasonable discretion) of the Term Loans,
including without limitation, as may be effected through any amendment to this
Agreement relating to the interest rate for, or weighted average yield of, the
Term Loans or any Class thereof.
“Request for Credit Extension” means (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments, in each case,
under each Revolving Credit Facility; provided that unused Revolving Credit
Commitment of, and the portion of the Outstanding Amount of all Revolving Credit
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Term Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Outstanding Amount of all Term Loans and (b)
aggregate unused Term Commitments; provided that the unused Term Commitment and
the portion of the Outstanding Amount of all Term Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Lenders.

34



--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer, chief
legal officer, managing member or general partner of any Person or, in the case
of any Foreign Subsidiary, any duly appointed authorized signatory or any
director or managing member of such Person, but in any event, with respect to
financial matters, the chief financial officer, treasurer or controller of such
Person and with respect to any secretary’s certificate delivered on the Closing
Date, any secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of any Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the stockholders, partners or members (or the equivalent Persons thereof) of
such Person or any contribution to or payment under Title IV of ERISA in respect
of any Pension Plan maintained or contributed to by any ERISA Affiliate of such
Person (excluding Holdings or any Restricted Subsidiary) for its current or
former employees.
“Restricted Subsidiary” means each Subsidiary of Holdings that is not an
Unrestricted Subsidiary.
“Retained Excess Cash Flow” means, with respect to any Fiscal Year, the amount
of Excess Cash Flow for such completed Fiscal Year that is not required to be
applied as a mandatory prepayment pursuant to Section 2.05(b)(i), but in any
case, (a) without giving effect to any subtraction pursuant to Section
2.05(b)(i)(B) and (b) it being understood for the avoidance of doubt that, for
purposes of this definition, Excess Cash Flow for any Fiscal Year shall be
deemed to be zero until the financial statements required to be delivered
pursuant to Section 6.01(a) for such Fiscal Year, and the related Compliance
Certificate required to be delivered pursuant to Section 6.01(d) for such Fiscal
Year, have been received by the Administrative Agent.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on its signature pages to the Third Amendment (as may be adjusted
in accordance with the terms hereof and thereof) or in the Assignment and
Assumption, Joinder Agreement or Revolving Extension Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Aggregate
Commitments of all Revolving Credit Lenders shall be $135,000,000 on the Eighth
Amendment Effective Date.
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09(a).

35



--------------------------------------------------------------------------------

 

“Revolving Credit Commitment Period” means the period from and including the
Third Amendment Effective Date to but not including the Maturity Date of the
Revolving Credit Facility or any earlier date on which the Revolving Credit
Commitments shall terminate as provided herein.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments and the aggregate amount
of the New Revolving Credit Lenders’ Incremental Revolving Credit Commitments at
such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment, an Incremental Revolving Credit Commitment or a Revolving
Credit Loan at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.
“Revolving Extension Agreement” has the meaning specified in Section 2.15(c).
“Revolving Maturity Date” has the meaning specified in Section 2.15(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement providing for the Lease
by Holdings or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such Lease.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between any Loan Party and
any Person that was a Lender, an Agent or an Arranger or an Affiliate of a
Lender at the time such Swap Contract was entered into.
“Secured Hedge Obligations” means the obligations of any Loan Party arising
under any Secured Hedge Agreement; provided that, in no event will Secured Hedge
Obligations include any Excluded Swap Obligations.
“Secured Obligations” has the meaning specified in the Guaranty and Security
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Lenders or Affiliates of Lenders under Cash Management
Obligations of a Loan Party, the Supplemental Administrative Agent, if any, and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Securities Account” has the meaning given to such term in the UCC.

36



--------------------------------------------------------------------------------

 

“Securities Account Control Agreement” has the meaning specified in the Guaranty
and Security Agreement.
“Securities Act” means the Securities Act of 1933.
“Senior Notes” means the Borrower’s 8.25% senior unsecured notes due 2023
pursuant to the Senior Notes Indenture.
“Senior Notes Indenture” means the Indenture, dated as of December 15, 2015,
pursuant to which the Senior Notes are issued.
“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period, in each case for
Holdings and its Restricted Subsidiaries.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(g).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Supplemental Administrative Agent” has the meaning specified in Section 9.10
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Surviving Indebtedness” means Indebtedness of the types specified in clauses
(a) and (f) of the definition of “Indebtedness” of Holdings and its Restricted
Subsidiaries disclosed on Schedule VI.
“Swap Contract” means all interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and interest rate insurance, in each
case that are entered into for the sole purpose of hedging in the normal course
of business and consistent with industry practices, and in any case not for
speculative purposes.

37



--------------------------------------------------------------------------------

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means Citibank, N.A., acting through one of its affiliates
or branches, in its capacity as provider of Swing Line Loans, or any successor
swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means $10,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings or similar charges imposed by any
Governmental Authority, and all liabilities (including interest, penalties or
additions to tax) with respect to the foregoing.
“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount set forth opposite such Term B Lender’s name on
Schedule 2.01(a) under the caption “Term B Commitment” or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term B Commitments
as of the Eighth Amendment Effective Date is $675,000,000.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.
“Term B Loan Facility” means the facility providing for the Borrowing of Term B
Loans.
“Term B Loans” has the meaning specified in Section 2.01(a).
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

38



--------------------------------------------------------------------------------

 

“Term Commitment” means a Term B Commitment or a New Term Commitment.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan Facility” means the Term B Loan Facility and each of the New Term
Loan Facilities.
“Term Loans” means Term B Loans and New Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made by such Term Lender.
“Test Period” means a period of four (4) consecutive Fiscal Quarters.
“Third Amendment” means Amendment No. 3 and Joinder Agreement to this Agreement,
dated as of August 30, 2013, among Holdings, the Borrower, the Administrative
Agent, each Tranche B L/C Issuer (as such term is used therein), the Swing Line
Lender and the Lenders party thereto.
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.
“Total Assets” means the total assets of Holdings and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to Section
6.01(a) or (b), the pro forma financial statements referred to in Section
5.05(b).
“Total Leverage Ratio” means as of the end of any Fiscal Quarter of the Borrower
for the Test Period ending on such date, the ratio of (a) Consolidated Total
Debt as of the last day of such Test Period to (b) Consolidated EBITDA for such
Test Period, in each case, for Holdings and its Restricted Subsidiaries.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark Security Agreement” means the Trademark Security Agreement among the
Borrower, the other grantors named therein and the Administrative Agent, dated
as of the Closing Date.
“Transaction Documents” means the Loan Documents, the Senior Notes Indenture,
the purchase agreement with respect to the Senior Notes, guarantees of the
Senior Notes, a registration rights agreement relating to the Senior Notes, and
other agreements in connection with the foregoing, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Closing Date, and, in the case of the Borrower, the making of the initial
Borrowings hereunder, (b) the issuance of the Senior Notes, (c) the extension of
the maturity date of the Term Loans pursuant to the Eighth Amendment and the
other transactions contemplated hereby and by the Eighth Amendment and (d) the
consummation of any other transactions in connection with the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

39



--------------------------------------------------------------------------------

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that in the event that, by reason of mandatory
provisions of any applicable Law, any of the attachment, perfection or priority
of the Administrative Agent’s or any other Secured Party’s security interest in
any Collateral is governed by the Uniform Commercial Code of a jurisdiction
other than the State of New York, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions the
applicable Loan Documents relating to such attachment, perfection or priority
and for purposes of the definitions related to or otherwise used in such
provisions.
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(b) and (c) with respect to the L/C
Issuer, the aggregate amount of L/C Borrowings.
“United States” and “US” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Dormant Subsidiary and (ii) any
Non-Recourse Subsidiary of Holdings designated after the date of this Agreement
by the board of directors of the Borrower as an “Unrestricted Subsidiary”
pursuant to Section 6.17.
“Unsecured Financing” shall mean (a) the Senior Notes and (b) any future
Permitted Unsecured Indebtedness.
“Unsecured Financing Documentation” means any documentation governing any
Unsecured Financing.
“Unsecured Financing Obligations” means any obligations in respect of any
Unsecured Financing.
“US Lender” has the meaning specified in Section 10.15(b).
“US Tax Certificate” has the meaning set forth in Section 10.15(a).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

40



--------------------------------------------------------------------------------

 

(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    The term “manifest error” shall be deemed to include any clearly
demonstrable error whether or not obvious on the face of the document containing
such error.
(f)    For purposes of determining compliance at any time or from time to time
with Sections 7.01 (except as set forth in the second proviso to Section
7.01(p)), 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any
Lien, Investment, Indebtedness, Disposition, Restricted Payment, affiliate
transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of more than one of the categories of transactions permitted pursuant
to any clause of such Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and
7.13, such transaction (or portion thereof) at any time shall be permitted under
one or more of such clauses as determined by the Borrower in its reasonable
discretion at such time of determination.
Section 1.03.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time.
(b)    If at any time any change in GAAP (including conversion to IFRS as
described below) would affect the computation of any financial covenant, ratio
or dollar limitation set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such financial covenant, ratio or dollar
limitation (and provisions in this Agreement that reference such covenant, ratio
or dollar limitation) to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such covenant, ratio or dollar limitation shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant, ratio or dollar
limitation made before and after giving effect to such change in GAAP. If the
Borrower notifies the Administrative Agent that it is required to report under
IFRS or has elected to do so through an early-adoption policy, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Borrower cannot elect to report under U.S. generally
accepted accounting principles).

41



--------------------------------------------------------------------------------

 

Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.05.    References To Agreements And Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06.    Times Of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York time (daylight or standard, as
applicable).
Section 1.07.    Timing Of Payment Or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
Section 1.08.    Pro Forma Basis.
(a)    For purposes of making all financial calculations to determine the Senior
Secured Leverage Ratio or Total Leverage Ratio, all components of such
calculations shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired by Holdings and its Restricted
Subsidiaries (including through Permitted Acquisitions) after the first day of
the applicable period of determination and prior to the end of such period, as
determined in good faith by Holdings on a Pro Forma Basis.
(b)    With respect to any provision of this Agreement that requires compliance
or Pro Forma Compliance with the financial covenants set forth in Section 7.10,
such compliance or Pro Forma Compliance shall not be required when the Borrower
is not otherwise required to comply with such covenant under the terms of
Section 7.10 at such time.
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans.
(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a loan on the Eighth
Amendment Effective Date to the Borrower (each, a “Term B Loan” and,
collectively, the “Term B Loans”) in an amount in US Dollars equal to such Term
B Lender’s Term B Commitment. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be re-borrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

42



--------------------------------------------------------------------------------

 

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in US
Dollars to the Borrower (each such loan, a “Revolving Credit Loan”) from time to
time, on any Business Day following the Closing Date during the Revolving Credit
Commitment Period, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans,
shall not exceed such Lender’s Revolving Credit Commitment. Within the limits of
each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and re-borrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein; provided that all Revolving Credit Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Revolving Credit Loans of the same Type made to the
Borrower.
Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (i) not later than
11:00 a.m. three (3) Business Days prior to the requested date of any Borrowing
of Eurodollar Rate Loans, continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, (ii) not later than
11:00 a.m. on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Except as provided in Section
2.03(c)(i) and Section 2.04(c)(i), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $50,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the account of the Borrower to be credited with the proceeds of such Borrowing.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Class of Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative

43



--------------------------------------------------------------------------------

 

Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation described in Section 2.02(a). In the case of
each Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Article 4, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. If a Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Administrative
Agent or the Required Lenders may require that no Loans may be converted to or
continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Appropriate Lenders of any change in the Administrative Agent’s prime rate used
in determining the Base Rate promptly following the determination of such
change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03.    Letters Of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower (or any
Restricted Subsidiary so long as the Borrower is a joint and several
co-applicant, and references to the “Borrower” in this Section 2.03 shall be
deemed to include reference to such Restricted Subsidiary) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower; provided that the L/C Issuer shall not be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if, as of the
date of such L/C Credit Extension, (x) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the

44



--------------------------------------------------------------------------------

 

Outstanding Amount of all Swing Line Loans, would exceed such Lender’s Revolving
Credit Commitment or (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, the L/C Issuer in good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit, prior to giving effect to any automatic renewal, would occur more
than twelve (12) months after the date of issuance or last renewal;
(C)    the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date;
(D)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer; or
(E)    any Revolving Credit Lender is a Defaulting Lender, unless the L/C Issuer
has entered into arrangements satisfactory to it to eliminate the L/C Issuer’s
risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer satisfactory to the L/C Issuer to support, each
such Defaulting Lender’s Pro Rata Share of any Unreimbursed Amount.
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or shall be amended, as the case
may be, upon the request of the Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed

45



--------------------------------------------------------------------------------

 

and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, or such later date and
time as the L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably request. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
request.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer, an unfunded risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing)

46



--------------------------------------------------------------------------------

 

on or before the day that is five (5) Business Days before the Nonrenewal Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such renewal or (2) from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 3:30 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit issued by the L/C
Issuer (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing; provided that if such notice is not provided to the Borrower prior to
11:00 a.m. on the Honor Date, then the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing on the next succeeding Business Day and such extension of time shall be
reflected in computing fees in respect of any such Letter of Credit. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans or the conditions
set forth in Section 4.02, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments. Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of a prompt
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Revolving Credit Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount

47



--------------------------------------------------------------------------------

 

that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default
or that a Default or Event of Default would result therefrom, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to such Revolving Credit Loans
not exceeding the unutilized portion of such Revolving Credit Lender’s Revolving
Credit Commitment. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    If, at any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender, such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

48



--------------------------------------------------------------------------------

 

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit issued for its account and
to repay each L/C Borrowing relating to any Letter of Credit issued for its
account shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or applicable Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty and Security
Agreement or any other guarantee, for all or any of the Obligations of the
Borrower in respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;
provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by the L/C

49



--------------------------------------------------------------------------------

 

Issuer’s gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The Borrower shall promptly examine a copy of each Letter of Credit
issued for its account and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will promptly notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
Law or under any other agreement. None of the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the Borrower
shall promptly Cash Collateralize (x) in the case of clause (i), 103% and (y) in
the case of clause (ii), 105%, in each case of the then Outstanding Amount of
all L/C Obligations (such Outstanding Amount to be determined as of the date of
such L/C Borrowing or the Letter of Credit Expiration Date, as the case may be)
or, in the case of clause (ii), provide a back to back letter of credit in a
face amount at least equal to 105% of the then undrawn amount of such Letter of
Credit from an issuer and in form and substance satisfactory to the L/C Issuer
in its sole discretion. Any Letter of Credit that is so Cash Collateralized or
in respect of which such a back-to-back letter of credit shall have been issued
shall be deemed no longer outstanding for purposes of this Agreement. If at any
time the Administrative Agent determines that any funds held as cash collateral
are subject to any right or claim of any Person other than the Administrative
Agent or claims of the depositary bank arising by operation of law

50



--------------------------------------------------------------------------------

 

or that the total amount of such funds is less than the amount required by the
first sentence of this clause (g), the Borrower will, forthwith upon demand by
the Administrative Agent, pay to the Administrative Agent, as additional funds
to be deposited and held in the deposit accounts designated by the
Administrative Agent as aforesaid, an amount equal to the excess of (x) 103% or
105%, as applicable, of such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as cash collateral that the Administrative
Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the L/C Issuer. To the extent the amount of any
cash collateral exceeds 103% or 105%, as applicable, of the then Outstanding
Amount of such L/C Obligations and so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, the excess shall be
refunded to the Borrower.
(h)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits ,
as most recently published by the International Chamber of Commerce (or such
later version thereof as may be in effect at the time of issuance) at the time
of issuance shall apply to each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit issued equal to the
Applicable Rate for Revolving Credit Loans that are Eurodollar Rate Loans times
the daily maximum amount then available to be drawn under such Letter of Credit.
Such letter of credit fees shall be computed from the date of issuance thereof
on a quarterly basis in arrears. Such letter of credit fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit and on the later of (i) the Letter of Credit Expiration Date and (ii)
the day that is five (5) Business Days prior to the Revolving Maturity Date (or,
if such day is not a Business Day, the next preceding Business Day).
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued equal to a percentage
per annum to be agreed upon of the daily maximum amount then available to be
drawn under such Letter of Credit. Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees not related to the fronting fee and
standard costs and charges are due and payable within five (5) Business Days of
demand and are nonrefundable.
(k)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms of this Agreement shall control.
Section 2.04.    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole discretion, make loans (each such loan, a
“Swing Line Loan”) to the Borrower

51



--------------------------------------------------------------------------------

 

from time to time on any Business Day (other than the Closing Date) during the
Revolving Credit Commitment Period in an aggregate amount at any time
outstanding (together with the Outstanding Amount of Loans made by the Swing
Line Lender in its capacity as a Lender or the Swing Line Lender) not to exceed
the lesser of (x) the Swing Line Lender’s Pro Rata Share of the Revolving Credit
Commitments and (y) the Swing Line Sublimit; provided that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and re-borrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender an unfunded risk
participation in the Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share and the amount of the Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, (ii) the requested borrowing date, which shall
be a Business Day and (iii) the account of the Borrower to be credited with the
proceeds of the Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
such proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
Notwithstanding anything to the contrary contained in this Section 2.04 or
elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
satisfactory to it to eliminate the Swing Line Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including by Cash Collateralizing, or obtaining a backstop letter of
credit from an issuer satisfactory to the Swing Line Lender to support, such
Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding
Swing Line Loans.
(c)    Refinancing of Swing Line Loans. The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Each such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans or the conditions set forth in Section 4.02, but subject to the unutilized
portion of the aggregate Revolving Credit Commitments. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice

52



--------------------------------------------------------------------------------

 

promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Revolving Credit Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(i)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the Swing Line Loan and each such
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c) shall be deemed payment in
respect of such participation.
(ii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c), the Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (ii) shall be conclusive absent manifest
error.
(iii)    Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default or that a Default or
Event of Default would result therefrom, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to such Revolving Credit Loans not exceeding the
unutilized portion of such Revolving Credit Lender’s Revolving Credit
Commitment. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations. At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of the Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

53



--------------------------------------------------------------------------------

 

(i)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05.    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans made to the Borrower, in each case,
in whole or in part without premium or penalty except as described in clause
(iv) below; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m., (1) three (3) Business Days prior to any date
of prepayment of Eurodollar Rate Loans and (2) one (1) Business Day prior to any
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied among the Facilities in
such amounts as the Borrower may direct in its sole discretion and, in the case
of the Term B Loan Facility, in inverse order of maturity or as otherwise
directed by the Borrower.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 11:00 a.m. on the date of the prepayment and (B) any such
prepayment shall be in a minimum

54



--------------------------------------------------------------------------------

 

principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
Section 2.05(a)(ii) if such prepayment would have resulted from (A) an Equity
Issuance or a refinancing of the Facilities that is not prohibited by this
Agreement or (B) issuance of New Term Loans and/or Incremental Revolving Credit
Commitments, which refinancing or issuance shall not be consummated or shall
otherwise be delayed.
(iv)    At the time of the effectiveness of any Repricing Transaction that is
consummated prior to June 15, 2016 that (A) makes any prepayment of Term Loans
in connection with any Repricing Transaction, or (B) effects any amendment of
this Agreement resulting in a Repricing Transaction, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each applicable Term
Lender, a fee in an amount equal to, (x) in the case of clause (A), a prepayment
premium of 1% of the amount of the Term Loans being prepaid and (y) in the case
of clause (B), a payment equal to 1% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment. Such fees shall be
due and payable upon the date of the effectiveness of such Repricing
Transaction.
(b)    Mandatory.
(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to (A)
50% of Excess Cash Flow, if any, for the Fiscal Year of the Borrower covered by
such financial statements minus (B) the sum of (1) the amount of any voluntary
prepayments of Term Loans made pursuant to Section 2.05(a) during such Fiscal
Year and (2) solely to the extent the amount of the Revolving Credit Commitments
are permanently reduced pursuant to Section 2.06 in connection therewith (and
solely to the extent of the amount of such reduction), the amount of any
voluntary prepayments of Revolving Credit Loans made pursuant to Section 2.05(a)
during such Fiscal Year; provided that, such percentage shall be reduced to (x)
25% if the Senior Secured Leverage Ratio as of the last day of the applicable
Fiscal Year was less than 3.75:1.00; and (y) 0% if the Senior Secured Leverage
Ratio as of the last day of the applicable Fiscal Year was less than 2.75:1.00.
(ii)    (A)    With respect to any Disposition or any Casualty Event by Holdings
or any Subsidiary (other than a Non-Prepayment Unrestricted Subsidiary) that
results in the realization or receipt by any such Subsidiary of Net Cash
Proceeds, the Borrower shall cause to be prepaid on or prior to the date that is
ten (10) Business Days after the date of the realization or receipt of such Net
Cash Proceeds an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Cash Proceeds received; provided that no such prepayment shall
be required pursuant to this Section 2.05(b)(ii)(A) if, on or prior to such
date, the Borrower shall have given written notice to the Administrative Agent
of its intention to reinvest or cause to be reinvested all or a portion of such
Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B) (which election may
only be made (x) if no Default or Event of

55



--------------------------------------------------------------------------------

 

Default has occurred and is then continuing or would result therefrom and (y)
the Disposition or Casualty Event giving rise to such Net Cash Proceeds is with
respect to the property of Holdings or a Subsidiary that is not a Prepayment
Unrestricted Subsidiary);
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition or any Casualty Event (other than a Disposition or Casualty
event in respect of the property of a Prepayment Unrestricted Subsidiary), at
the option of the Borrower, and so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower may
reinvest or cause to be reinvested all or any portion of such Net Cash Proceeds
in assets or property that are useful for its business within three hundred and
sixty (360) days of the receipt of such Net Cash Proceeds (provided that if
prior to the expiration of such three hundred and sixty (360) day reinvestment
period, any Loan Party enters into a legally binding commitment to reinvest such
Net Cash Proceeds, such reinvestment period shall be extended by an additional
ninety (90) days); provided that if any Net Cash Proceeds are not so reinvested
within such reinvestment period or are no longer intended to be so reinvested at
any time after delivery of a notice of reinvestment election, an amount equal to
any such Net Cash Proceeds shall be promptly applied to the prepayment of the
Term Loans as set forth in this Section 2.05.
(iii)    If for any reason the aggregate Outstanding Amount of the Revolving
Credit Loans and the L/C Obligations (and Swing Line Loans) at any time exceeds
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay the Revolving Credit Loans or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iii) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds such aggregate Revolving Credit Commitments then in
effect.
(iv)    If Holdings or any Restricted Subsidiary incurs or issues (A) any
Indebtedness not permitted to be incurred or issued pursuant to Section 7.03,
(B) any Indebtedness incurred in reliance on Section 7.03(r) to the extent the
applicable Permitted Acquisition is not consummated within ninety (90) days of
the incurrence or issuance thereof or (C) any Permitted Unsecured Indebtedness
incurred in reliance on Section 7.03(t) to the extent proceeds of such
Indebtedness are not used to prepay the Loans pursuant to Section 2.05(a) within
10 days of the incurrence or issuance thereof, the Borrower shall cause the Term
Loans to be prepaid in an aggregate amount equal to 100% of all Net Cash
Proceeds received therefrom on or prior to the date which is, in the case of
clause (A), one (1) Business Day after such incurrence or issuance and, in the
case of clause (B), no later than the ninetieth (90th) day after such incurrence
or issuance.
(v)    If any Prepayment Unrestricted Subsidiary incurs or issues any
Indebtedness, the Borrower shall cause the Term Loans to be prepaid in an
aggregate amount equal to 100% of all Net Cash Proceeds received therefrom
(minus the principal amount, together with any applicable premium, penalty,
interest and breakage costs, of any Indebtedness (other than the Obligations)
that is required by its terms to be repaid in connection with such incurrence or
issuance of Indebtedness) on or prior to the date that is one (1) Business Day
after such incurrence or issuance.

56



--------------------------------------------------------------------------------

 

(vi)    Subject to Section 2.14 with respect to any New Term Loans, (A) Each
prepayment of Term Loans of any Class pursuant to this Section 2.05(b) shall be
applied, first, in inverse order of maturity to the principal repayment
installments of such Term Loans other than the principal payment due on the
Maturity Date and second, to the principal payment on the Maturity Date of such
Term Loans; and unless otherwise provided herein, each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares (prior
to giving effect to any rejection by any Term Lender of any such prepayment
pursuant to clause (vii) below), subject to clause (vii) of this Section 2.05(b)
and (B) on and after the borrowing of any New Term Loans, the prepayments
referred to in this Section 2.05(b) shall be allocated among each Class of Term
Loans pro rata based on the aggregate principal amount of the Outstanding Amount
of Term Loans of each such Class unless, with respect to any Class of New Term
Loans, the Borrower and the New Term Loan Lenders for such Class of New Term
Loans have agreed in accordance with Section 2.14(e)(iii) that such Class of New
Term Loans will be receive less than such Class of New Term Loans’ pro rata
share of prepayments made under this Section 2.05(b) (it being understood that
any Class of Term B Loans shall not be allocated any less than its pro rata
share of such prepayment).
(vii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (vi) of this Section 2.05(b) at least one (1) Business Day prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of any such prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Any Term Lender (a “Declining
Lender”, and any Term Lender which is not a Declining Lender, an “Accepting
Lender”) may elect, by delivering not less than two (2) Business Days prior to
the proposed prepayment date, a written notice (such notice, a “Rejection
Notice”) that any mandatory prepayment otherwise required to be made with
respect to the Term Loans held by such Term Lender pursuant to clauses (i)
through (vi) of this Section 2.05(b) not be made, in which event the portion of
such prepayment which would otherwise have been applied to the Term Loans of the
Declining Lenders shall be retained by the Borrower (for itself and on behalf of
the other Restricted Subsidiaries). If a Term Lender fails to deliver a
Rejection Notice within the time frame specified above, such Term Lender will be
deemed to be an Accepting Lender.
(viii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05(b), so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, if any prepayment of Eurodollar Rate Loans is required to be
made under this Section 2.05(b), other than on the last day of the Interest
Period therefor, the Borrower may, in its sole discretion, deposit the amount of
any such prepayment otherwise required to be made thereunder into a Cash
Collateral Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Default or Event of Default or if a
Default or Event of Default would result therefrom, the Administrative

57



--------------------------------------------------------------------------------

 

Agent shall also be authorized (without any further action by or notice to or
from the Borrower or any other Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with this Section 2.05(b).
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount (A) of $500,000 or any whole multiple
of $100,000 in excess thereof or (B) equal to the entire remaining amount of the
Commitments of any Class and (iii) if, after giving effect to any reduction of
the Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, as
the case may be, exceeds the amount of the Revolving Credit Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The amount
of any such Commitment reduction shall not be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower
or as required by the preceding sentence. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of all of the
Facilities, which refinancing shall not be consummated or otherwise shall be
delayed.
(i)    Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 at 5:00 p.m. on the Eighth Amendment Effective
Date upon funding the Term Loans.
(ii)    The Revolving Credit Commitment of each Revolving Credit Lender shall be
automatically and permanently reduced to $0 on the Maturity Date of the
Revolving Credit Facility.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments of any Class
shall be paid to the Appropriate Lenders on the effective date of such
termination.
Section 2.07.    Repayment of Loans.
(a)    Term Loans. The principal amount of all Term B Loans of each Class shall
be repaid on the Maturity Date of the Term B Loan Facility in an amount equal to
the aggregate principal amount of all Term Loans of such Class outstanding on
such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all of its Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay the aggregate principal amount
of all of its Swing Line Loans on the date that is five (5) Business Days prior
to the Maturity Date for the Revolving Credit Facility.

58



--------------------------------------------------------------------------------

 

Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.
(b)    While any Default or Event of Default set forth in Section 8.01(a), (f)
or (g) exists, the Borrower shall pay interest on all overdue amounts hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09.    Fees. In addition to certain fees described in Section 2.03(i)
and Section 2.03(j):
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee (each, a “Revolving Credit
Commitment Fee” and, collectively, the “Revolving Credit Commitment Fees”) equal
to the Applicable Rate times the actual daily amount by which the aggregate
Revolving Credit Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations. The
Revolving Credit Commitment Fees shall accrue at all times from the date hereof
until the Maturity Date of the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Credit Facility.
The Revolving Credit Commitment Fees shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay or cause to be paid to the Agents such
fees as may have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
Section 2.10.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Administrative
Agent’s “prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination

59



--------------------------------------------------------------------------------

 

by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting as a
non-fiduciary agent solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by each Lender and the Register
maintained by the Administrative Agent shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register in respect of such matters, the
Register shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. The Borrower and each Lender agrees from time to time after the
occurrence and during the continuance of a Default or Event of Default under
Section 8.01(f) or Section 8.01(g)(i) to execute and deliver to the
Administrative Agent all such Notes or other promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to any exchange of Lenders’ interests pursuant to
arrangements relating thereto among the Lenders, and each Lender agrees to
surrender any Notes or other promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent for cancellation
against delivery of any Notes or other promissory notes so executed and
delivered.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in its
account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.
Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided

60



--------------------------------------------------------------------------------

 

herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 4:00 p.m. shall be deemed
received on the next succeeding Business Day in the Administrative Agent’s sole
discretion and any applicable interest or fee shall continue to accrue to the
extent applicable.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day in relation to the Borrower, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. When such Lender makes payment to the Administrative
Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

61



--------------------------------------------------------------------------------

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
Section 2.13.    Sharing Of Payments. If, (other than (x) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or Participant or (y) as otherwise expressly
provided elsewhere herein) any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount

62



--------------------------------------------------------------------------------

 

paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.14.    Incremental Facilities.
(a)    The Borrower may by written notice to the Administrative Agent elect to
request (i) prior to the Maturity Date of the Revolving Credit Facility and
prior to any Increased Amount Date with respect to the Revolving Credit
Facility, to replace the Revolving Credit Facility with one or more new
revolving credit commitments (the “Replacement Revolving Credit Commitments”),
(ii) prior to the Maturity Date of the applicable Revolving Credit Facility, one
or more increases to the Revolving Credit Commitments (any such increase in
commitments, the “Incremental Revolving Credit Commitments”) and/or (iii) prior
to the Maturity Date of the Term B Loan Facility, the establishment of one or
more new term loan commitments (the “New Term Commitments” and, together with
the Replacement Revolving Credit Commitments and the Incremental Revolving
Credit Commitments, the “Incremental Commitments”) which may be of the same
Class as existing Term Loans or a separate Class of new term loans; provided
that, (x) the aggregate principal amount of all Replacement Revolving Credit
Commitments shall not exceed $175,000,000, (y) (A) the aggregate principal
amount of all such Incremental Revolving Credit Commitments and New Term
Commitments shall not exceed $125,000,000, plus (B) after the full utilization
of the amounts available under clause (A) above, an additional amount of
Incremental Revolving Credit Commitments and/or New Term Commitments so long as
in the case of this clause (B), the Senior Secured Leverage Ratio shall not
exceed 3.50:1.00 as of the end of the Test Period most recently ended, both
before and after giving Pro Forma Effect to such Incremental Revolving Credit
Commitments or New Term Loans (assuming a borrowing of the maximum amount of
Loans available under the Revolving Credit Commitments and any Incremental
Revolving Credit Commitments after giving effect to such Incremental Revolving
Credit Commitment and any Incremental Revolving Credit Commitments previously
made pursuant to this Section 2.14 and excluding, for purposes of determining
Consolidated Senior Secured Debt, the cash proceeds from the borrowing of the
proposed Incremental Revolving Credit Commitments or New Term Loans) and (z) any
such request shall be for an aggregate principal amount of Incremental
Commitments that is not less than $5,000,000 (or such lesser amount which shall
be approved by Administrative Agent or such lesser amount that shall constitute
the difference between the maximum aggregate principal amount of Incremental
Commitments indicated above and all such Incremental Commitments obtained prior
to such date) and integral multiples of $5,000,000 in excess of that amount.
Each such notice shall specify (i) the date (each, an “Increased Amount Date”)
on which the Borrower proposes that the applicable Incremental Commitments shall
be effective, which shall be a date not less than fifteen (15) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period as shall be reasonably acceptable to the Administrative
Agent) and (ii) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Revolving Credit Lender” or “New Term Lender”, as
applicable) to whom the Borrower proposes any portion of such Replacement
Revolving Credit Commitments, Incremental Revolving Credit Commitments or New
Term Commitments, as applicable, be allocated and the amounts of such
allocations; provided that the Borrower shall first approach each existing
Lender to provide any Incremental

63



--------------------------------------------------------------------------------

 

Commitment, which Lender may elect or decline, in its sole discretion, to
provide all or any portion of such requested Incremental Commitment. Such
Incremental Commitments shall become effective, as of such Increased Amount
Date; provided that, (1) no Default or Event of Default shall have occurred and
be continuing on such Increased Amount Date before or after giving effect to
such Incremental Commitments; (2) after giving effect to the making of any New
Term Loans or effectiveness of any Replacement Revolving Credit Commitments or
Incremental Revolving Credit Commitments, each of the conditions set forth in
Section 4.02 shall be satisfied; (3) the Replacement Revolving Credit
Commitments, Incremental Revolving Credit Commitments or New Term Commitments,
as applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Credit Lender or New
Term Lender, as applicable, and Administrative Agent, and each of which shall be
recorded in the Register, and each New Revolving Credit Lender and New Term
Lender shall be subject to the requirements set forth in Section 10.15; (4) the
Borrower shall make any payments required pursuant to Section 3.05 in connection
with the Incremental Commitments, if applicable; and (5) the Borrower shall
deliver or cause to be delivered any customary legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction.
(b)    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected through an increase to the existing Revolving Credit
Commitments, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Credit Lenders shall assign to each of the New
Revolving Credit Lenders, and each of the New Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held
by existing Revolving Credit Lenders and New Revolving Credit Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Revolving
Credit Commitments, (b) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and (c)
each New Revolving Credit Lender shall become a Lender with respect to the
Incremental Revolving Credit Commitment and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.
(c)    Any Replacement Revolving Credit Commitments shall be effective on a
single Increased Amount Date (the “Replacement Revolver Date”) and no
Replacement Revolving Credit Commitments may be incurred after the Replacement
Revolver Date. On the Replacement Revolver Date, subject to the satisfaction of
the foregoing terms and conditions, (i) each New Revolving Credit Lender shall
make its Replacement Revolving Credit Commitment available to the Borrower (when
borrowed, a “Replacement Revolving Loan”) and (ii) each New Revolving Credit
Lender shall become a Lender hereunder with respect to its Replacement Revolving
Commitment and Replacement Revolving Loans. The terms and provisions of the
Replacement Revolving Credit Commitments and the Replacement Revolving Loans
shall be as agreed between the Borrower and the New Revolving Credit Lenders
providing such Replacement Revolving Credit Commitments and Replacement
Revolving Loans, and except as otherwise set forth herein shall be reasonably
satisfactory to Administrative Agent, the L/C Issuer and the Swing Line Lender.
In any event:
(i)    the existing Revolving Credit Commitments shall be terminated and the
existing Revolving Loans shall be repaid as a condition to the Replacement
Revolver Date

64



--------------------------------------------------------------------------------

 

and any Letters of Credit outstanding on the Replacement Revolver Date shall be
deemed issued under the Replacement Revolving Credit Commitments;
(ii)    the final maturity date of any Replacement Revolving Loans shall be no
earlier than the original Maturity Date of the Revolving Credit Facility;
(iii)    the Replacement Revolving Loans will rank pari passu in right of
payment with the Term Loans and the liens securing the Replacement Revolving
Loans will rank pari passu with the liens securing the existing Revolving Credit
Loans;
(iv)    the covenants and events of default applicable to the Replacement
Revolving Credit Commitments and Replacement Revolving Loans shall be
substantially identical to, or less favorable to the investors providing such
Replacement Revolving Credit Commitments, than terms applicable to the Term
Loans at such time; provided, that notwithstanding the foregoing, there may be
financial maintenance covenants applicable only to the Replacement Revolving
Credit Commitments and Replacement Revolving Loans so long as an event of
default with respect to the Term Loans would result from any acceleration of the
Replacement Revolving Loans or termination of the Replacement Revolving Credit
Commitments as a result of a breach of such covenant;
(v)    the yield applicable to the Replacement Revolving Loans shall be
determined by the Borrower and the applicable New Revolving Credit Lenders and
shall be set forth in each applicable Joinder Agreement; and
(vi)    all other material terms of the Replacement Revolving Credit Commitments
and Replacement Revolving Loans shall be identical to the existing Revolving
Credit Agreement on the Replacement Revolver Date.
(d)    Any New Term Loans made pursuant to any New Term Commitments of a
separate Class of term loans on an Increased Amount Date shall be designated a
separate Class of New Term Loans for all purposes of this Agreement. On any
Increased Amount Date on which any New Term Commitments of any Class are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Lender of such Class shall make a Loan to the Borrower (a “New
Term Loan”) in an amount equal to its New Term Commitment of such Class, and
(ii) each New Term Lender of such Class shall become a Lender hereunder with
respect to the New Term Commitment of such Class and the New Term Loans of such
Class made pursuant thereto. Notwithstanding the foregoing, New Term Loans may
have identical terms to any existing Class of Term Loans and be treated as the
same Class as such Term Loans.
(e)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the Class of New Term Commitments and the New Term Lenders of such Class and
(ii) in the case of each notice to any Revolving Credit Lender with respect to
an increase in the Revolving Credit Commitments, the respective interests in
such Revolving Credit Lender’s Revolving Credit Commitments, in each case,
subject to the assignments contemplated by clause (b) of this Section 2.14.
(f)    The terms and provisions of the New Term Loans and New Term Commitments
of any Class shall be as agreed between the Borrower and the New Term Lenders
providing such New Term Loans and New Term Commitments, and except as otherwise
set forth herein, to the extent not identical to the Term B Loans, shall be
reasonably satisfactory to Administrative Agent. In any event:

65



--------------------------------------------------------------------------------

 

(i)    the Weighted Average Life to Maturity of all New Term Loans of any Class
shall be no shorter than the Weighted Average Life to Maturity of the Term B
Loans (except by virtue of amortization or prepayment of the Term B Loans prior
to the time of such incurrence);
(ii)    the Maturity Date of any Class of the New Term Loans shall be no earlier
than the maturity of the Term B Loans;
(iii)    the New Term Loans will share ratably in right of prepayment with the
Term Loans pursuant to Section 2.05(b) or otherwise as contemplated by clause
(g) of this Section 2.14 below; provided that the New Term Loans may be afforded
lesser payments to the extent the Lenders providing such New Term Loans so
agree; and
(iv)    the yield applicable to the New Term Loans of each Class shall be
determined by the Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement; provided, however, that the yield
applicable to such New Term Loans (after giving effect to all upfront or similar
fees, original issue discount payable or interest rate floors with respect to
such New Term Loans) shall not be greater than the applicable interest rate
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term B Loans (including any upfront or similar
fees or original issue discount paid and payable to the initial Lenders
hereunder), plus 0.50% per annum unless the interest rate with respect to the
Term B Loan is increased so as to cause the then applicable interest rate under
this Agreement on the Term B Loans (including any upfront or similar fees or
original issue discount paid and payable to the initial Lenders hereunder and
the adjustment of any interest rate floor) to equal the yield then applicable to
the New Term Loans (after giving effect to all upfront or similar fees, original
issue discount payable or interest rate floors with respect to such New Term
Loans) minus 0.50%; provided that, customary arrangement or commitment fees
payable to the arrangers of such New Term Loans (or their respective affiliates)
under this Section 2.14 shall be excluded.
(g)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of Administrative Agent and
the Borrower to effect the provision of this Section 2.14, and for the avoidance
of doubt, this Section 2.14 shall supersede any provisions in Section 10.01 to
the contrary.
(h)    The Loans and Commitments extended or established pursuant to this
paragraph shall constitute Loans and Commitments under, and shall be entitled to
all the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents.
Section 2.15.    Modification of Revolving Credit Loans.
(a)    Borrower Request. The Borrower may by thirty (30) Business Days’ written
notice to the Administrative Agent elect to request, effective as of the
applicable Maturity Date or any date which Revolving Credit Commitments have
been previously extended pursuant to this Section 2.15 (any such date a
“Revolving Maturity Date”), to extend the applicable Revolving Credit Loans and
the applicable Revolving Credit Commitments beyond such applicable Revolving
Maturity Date. Such notice shall specify (i) the date on which the Borrower
proposes that the extended Revolving Credit Commitments shall mature, (ii) the
identity of each Eligible Assignee (together with any consents that would be
required pursuant to

66



--------------------------------------------------------------------------------

 

Section 10.07 for an assignment to such Eligible Assignee) to whom the Borrower
proposes any portion of such extended Revolving Credit Commitments be allocated
and the amounts of such allocations and (iii) the minimum amounts, if any, and
minimum increments, if any, that the Borrower may, in its discretion, specify;
provided that the Borrower shall first approach each existing Lender to provide
all or a portion of the extended Revolving Credit Commitments, which Lender may
elect or decline, in its sole discretion, to provide such extended Revolving
Credit Commitment and if it so declines the unpaid principal amount of its
Revolving Credit Loans shall be paid in full on the applicable Revolving
Maturity Date.
(b)    Conditions. The extended Revolving Credit Commitments shall become
effective, as of the applicable Revolving Maturity Date with respect to
Revolving Credit Commitments; provided that:
(vii)    each of the conditions set forth in Section 4.02 shall be satisfied;
(viii)    no Default or Event of Default shall have occurred and be continuing
or would result from the extension of the Revolving Credit Commitments; and
(ix)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of Extended Revolving Credit Commitments. The term and provisions
of extended Revolving Credit Commitments made pursuant to such extension:
(i)    shall have a yield as may be agreed by the Borrower and the Revolving
Lenders making such Revolving Credit Commitment extensions; provided that the
yield applicable to such extended Revolving Credit Commitments (after giving
effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such extended Revolving Credit Commitments)
shall not be greater than the applicable interest rate payable pursuant to the
terms of this Agreement as amended through the date of such calculation with
respect to the non-extended Revolving Credit Commitments (including any upfront
or similar fees or original issue discount paid and payable to the initial
Lenders hereunder), plus 0.50% per annum unless the interest rate with respect
to the non-extended Revolving Credit Commitments is increased so as to cause the
then applicable interest rate under this Agreement on the non-extended Revolving
Credit Commitments (including any upfront or similar fees or original issue
discount paid and payable to the initial Lenders hereunder and the adjustment of
any interest rate floor) to equal the yield then applicable to the extended
Revolving Credit (after giving effect to all upfront or similar fees, original
issue discount payable or interest rate floors with respect to such extended
Revolving Credit Commitments) minus 0.50%; provided that customary arrangement
or commitment fees payable to the arrangers of such extended Revolving Credit
Commitments (or their respective affiliates) under this Section 2.15 shall be
excluded;
(ii)    shall have a maturity date that is not prior to the maturity date of the
non-extended Revolving Credit Commitments and will require no scheduled
amortization or mandatory commitment reduction prior to the Latest Maturity Date
of the Revolving Credit Commitments;
(iii)    shall otherwise have terms and conditions that are substantially
identical to, or less favorable to the investors providing such extended
Revolving Credit Commitments than, the terms of the non-extended Revolving
Credit Commitments; and

67



--------------------------------------------------------------------------------

 

(iv)    the extended Revolving Credit Commitments shall be effected by an
extension agreement (the “Revolving Extension Agreement”) executed by the
Borrower, the Administrative Agent and each Lender making such extended
Commitment, in form and substance satisfactory to each of them. The Revolving
Extension Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15.
(d)    Letters of Credit and Swing Line Loans. Any Revolving Extension Agreement
may provide for the issuance of Letters of Credit for the account of the
Borrower, or the provision to the Borrower of Swing Line Loans, pursuant to any
extended Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans under the Revolving Credit Commitments and with the consent of the
L/C Issuer and/or the Swing Line Lender, as applicable. In addition, if so
provided in the relevant Revolving Extension Agreement and with the consent of
the L/C Issuer, participations in Letters of Credit expiring on or after the
Revolving Maturity Date shall be re-allocated from Lenders holding Revolving
Credit Commitments to Lenders holding extended Revolving Credit Commitments in
accordance with the terms of such Revolving Extension Agreement; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
(e)    Equal and Ratable Benefit. The Revolving Credit Commitments extended
pursuant to this paragraph shall constitute Revolving Credit Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the extension of any such Revolving
Credit Commitments.
Section 2.16.    Defaulting Lenders.
(a)    Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit participation
pursuant to Section 2.03(b)(i) and Swing Line Loan participation pursuant to
Section 2.04(c) of such Defaulting Lender:
(i)    the Letter of Credit participation pursuant to Section 2.03(b)(i) and
Swing Line Loan participation pursuant to Section 2.04(c), in each case, of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of such Lenders’ risk participations and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender) may not in any event exceed the Revolving Credit Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and (b)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender

68



--------------------------------------------------------------------------------

 

or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit participation pursuant to Section
2.03(b)(i) and Swing Line Loan participation pursuant to Section 2.04(c) cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than two Business Days after demand by
the Administrative Agent (at the direction of the L/C Issuer and/or the Swing
Line Lender, as the case may be), (1) Cash Collateralize the obligations of the
Borrower to the L/C Issuer and the Swing Line Lender in respect of such Letter
of Credit participation pursuant to Section 2.03(b) and the Swing Line Loan
participation pursuant to Section 2.04(c), as the case may be, in an amount
equal to the aggregate amount of the unreallocated portion of such Letter of
Credit participation pursuant to Section 2.03(b) and the Swing Line Loan
participation pursuant to Section 2.04(c), or (2) in the case of the Swing Line
Loan participation pursuant to Section 2.04(c), prepay (subject to clause (iii)
below) and/or Cash Collateralize in full the unreallocated portion thereof, or
(3) make other arrangements satisfactory to the Administrative Agent, and to the
L/C Issuer and the Swing Line Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and
(iii)    any amount paid by the Borrower for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until (subject
to Section 2.16(d)) the termination of the Commitments and payment in full of
all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to any L/C Issuer or the Swing Line Lender (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders that are Lenders, ratably
among them in accordance with the amounts of such interest then due and payable
to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders that are Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed payments made by the L/C Issuer pursuant to a
Letter of Credit then due and payable to the Non-Defaulting Lenders that are
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders that are Lenders, and seventh after the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.
(b)    Fees. Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to any fees accruing during such period pursuant to Section 2.09 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that in the case of a Defaulting Lender that was or is a
Lender (x) to the

69



--------------------------------------------------------------------------------

 

extent that a portion of the Letter of Credit participation pursuant to Section
2.03(b)(i) and Swing Line Loan participation pursuant to Section 2.04(c) of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.16(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03(b)(i) and Swing Line Loan participation
pursuant to Section 2.04(c) cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the L/C Issuer and the Swing Line
Lender, as applicable, as their interests appear (and the pro rata payment
provisions of Sections 2.12 and 2.13 will automatically be deemed adjusted to
reflect the provisions of this Section).
(c)    Termination of Defaulting Lender Commitment. The Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.16(a)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender that is a Lender under this Agreement
(in each case whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any L/C Issuer
and the Swing Line Lender or any Lender may have against such Defaulting Lender.
(d)    Cure. If the Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender agree in writing in their discretion that a Lender with
respect to any Facility that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, as the case may be, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.16(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders at par and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the total Revolving Credit Commitments, Revolving Credit
Loans, Letter of Credit participation pursuant to Section 2.03(b)(i) and Swing
Line Loan participation pursuant to Section 2.04(c) of the Lenders under such
Facility to be on a pro rata basis in accordance with their respective
Commitments under such Facility, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Commitments and
Loans of each Lender under such Facility will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.
ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Unless otherwise required by any Law, any and all payments by any Loan
Party to or for the account of any Agent or any Lender (which term shall, for
purposes of this Section 3.01, include any L/C Issuer) under any Loan Document
shall be made free and clear of and without deduction for any Taxes. If any Loan
Party or other applicable withholding agent shall be required by any Laws to
deduct any

70



--------------------------------------------------------------------------------

 

Non-Excluded Taxes or Other Taxes from or in respect of any sum payable under
any Loan Document to any Agent or any Lender, (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) have been made, each of such Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable withholding agent shall make such deductions, (iii)
the applicable withholding agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment, the
applicable withholding agent (if it is not the Administrative Agent) shall
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.
(b)    In addition, the Borrower and the Guarantors agree, jointly and
severally, to pay any and all present or future stamp, court or documentary
taxes and any other excise, property, intangible or mortgage recording taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”). For the avoidance of doubt, “Other Taxes” shall
not include any Excluded Taxes.
(c)    Without duplication, the Borrower and the Guarantors agree, jointly and
severally, to indemnify each Agent and each Lender for the full amount of any
Non-Excluded Taxes attributable to any sum payable under any Loan Document to
any Agent or Lender and any Other Taxes (including any Non-Excluded Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01, and any such Non-Excluded Taxes or Other Taxes attributable
to any payment made by or on account of any Guarantor) payable by such Agent or
such Lender, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this Section 3.01(c) shall be made within thirty (30) days after
the date such Lender or such Agent makes a demand therefor, but in no event
earlier than ten (10) days before such Taxes are due and payable to the
applicable Governmental Authority. If any Lender or Agent determines in its sole
discretion that it is entitled to receive a refund in respect of any
Non-Excluded Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to such Lender or Agent, as applicable, by any Loan Party
pursuant to or in respect of Section 3.01 of this Agreement or the other Loan
Documents, such Lender or Agent, as applicable, shall promptly apply for such
refund unless, in the good faith judgment of such Lender or Agent, as
applicable, applying for such refund would cause such Lender or Agent, as
applicable, to suffer any material economic, legal or regulatory disadvantage.
The Borrower shall reimburse the Lender or Agent, as applicable, for all
reasonable out-of-pocket expenses (including Taxes) of the Lender or Agent
incurred in pursuing such refund. If the Lender or Agent, as applicable,
receives any such refund, it shall be governed by Section 3.01(d).
(d)    If any Lender or Agent receives a refund (whether received in cash or
applied by the taxing authority granting the refund to offset another tax
obligation otherwise owed) in respect of any Non-Excluded Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by any
Loan Party pursuant to or in respect of this Section 3.01 or pursuant to another
Loan Document, it shall promptly remit such refund (including any interest
included in such refund by the applicable taxing authority) to the Borrower, net
of all reasonable out-of-pocket expenses (including Taxes) of the Lender or
Agent, as the case may be; provided that the Borrower, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement

71



--------------------------------------------------------------------------------

 

to repay such refund received from the relevant taxing authority (provided that
such Lender or Agent may delete any information therein that such Lender or
Agent deems confidential). Nothing herein contained shall interfere with the
right of a Lender or Agent to arrange its Tax affairs in whatever manner it
thinks fit nor oblige any Lender or Agent to claim any Tax refund or to disclose
any information relating to its tax affairs or any computations in respect
thereof or require any Lender or Agent to do anything that would prejudice its
ability to benefit from any other refunds, credits, relief, remissions or
repayments to which it may be entitled.
(e)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or Section 3.01(c) with respect to such Lender
it will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid the consequences of such event,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event or to assign its rights and obligations with respect to
such Loan or Letter of Credit to another of its offices, branches or affiliates;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(e) shall affect or postpone any of the Obligations of any Loan
Party or the rights of the Lender pursuant to Section 3.01(a) and Section
3.01(c).
Section 3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof specifying the circumstances giving
rise to such determination by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
Section 3.03.    Inability To Determine Rates. If the Administrative Agent or
the Required Lenders determine that for any reason (i) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (ii) that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or (iii) that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and the Interest Period of such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders, if such suspension was initiated by the Required Lenders) revokes such
notice. Upon receipt of any such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

72



--------------------------------------------------------------------------------

 

Section 3.04.    Increased Cost And Reduced Return; Capital Adequacy; Reserves
On Eurodollar Rate Loans.
(a)    If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the date
hereof, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes indemnifiable under Section 3.01, (ii) any Excluded Taxes
and (iii) reserve requirements contemplated by Section 3.04(c)), then from time
to time upon written demand of such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall, without duplication,
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon written demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent given in accordance with Section
3.06), the Borrower shall, without duplication pay to such Lender such
additional amounts as will compensate such Lender for such reduction.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurodollar Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable ten (10) days from receipt
of such notice.
(d)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid the consequences of such event,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event or to assign its rights and obligations with respect to
such Loan or Letter of Credit to another of its offices, branches or affiliates;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage,

73



--------------------------------------------------------------------------------

 

and provided, further that nothing in this Section 3.04(d) shall affect or
postpone any of the Obligations of the Borrower or the rights of such Lender
pursuant to Section 3.04(a), Section 3.04(b) or Section 3.04(c).
Section 3.05.    Funding Losses. Upon demand of any Lender from time to time,
the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. A certificate of such Lender submitted to the Borrower
(through the Administrative Agent) with respect to any amounts owing under this
Section 3.05 shall be conclusive absent manifest error.
Section 3.06.    Matters Applicable To All Requests For Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than three hundred and
sixty-five (365) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such increased cost or reduction is retroactive, then such three
hundred and sixty-five (365) day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue Eurodollar Rate Loans from one Interest Period
to another, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(c)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted

74



--------------------------------------------------------------------------------

 

into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof
that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
(d)    If any Lender gives notice to a Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, Section
3.02, Section 3.03 or Section 3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted
irrespective of whether such conversion results in greater than five (5)
Interest Periods being outstanding under this Agreement, on the first day(s) of
the next succeeding Interest Period(s) for such outstanding Eurodollar Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
Section 3.07.    Replacement Of Lenders Under Certain Circumstances.
(a)    If at any time (x) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01(a) or (c) or Section
3.02 as a result of any condition described in such Sections or any Lender
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.04, (y) any Lender becomes a Defaulting Lender or (z) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on five (5) Business
Days’ prior written notice (the “Lender Replacement Notice Period”) to the
Administrative Agent and such Lender, replace such Lender (in its capacity as a
Lender under the applicable Facility, if the underlying matter in respect of
which such Lender has become a Non-Consenting Lender relates to a certain Class
of Loans or Commitments) by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of the applicable Class of Loans or Commitments if
the underlying matter in respect of which such Lender has become a
Non-Consenting Lender relates to a certain Class of Loans or Commitments) to one
or more Eligible Assignees (together with any consents that would be required
pursuant to Section 10.07 for an assignment to such Eligible Assignee); provided
that (i) in the case of any Eligible Assignees in respect of Non-Consenting
Lenders, the replacement Lender shall agree to the consent, waiver or amendment
to which the Non-Consenting Lender did not agree and (ii) neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person.
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans; provided,

75



--------------------------------------------------------------------------------

 

however, that any such Lender that has not executed such Assignment and
Assumption prior to the expiration of the Lender Replacement Notice Period shall
be deemed to have assigned such Loans and, if applicable, participations in L/C
Obligations and Swing Line Loans pursuant to an Assignment and Assumption upon
receipt of the purchase price required by this Section 3.07(b), and (ii) deliver
any Notes evidencing such Loans to the Borrower or the Administrative Agent.
Pursuant to such Assignment and Assumption, (i) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (iii) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.
(c)    Notwithstanding anything to the contrary contained above, (i) a Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to the L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer satisfactory to
the L/C Issuer or the depositing of cash collateral into a cash collateral
account in amounts and pursuant to arrangements satisfactory to the L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced in such
capacity hereunder except in accordance with the terms of Section 9.10.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of Loans or Commitments and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
(e)    In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the L/C Issuer shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the L/C Issuer
shall have the right, but not the obligation, at the Borrower’s expense, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
an assignee (in accordance with and subject to the restrictions contained in
Section 10.07(b)), and such Lender hereby agrees to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.07(b), including, for the avoidance of doubt, the prior written
consent of the Borrower to the extent otherwise required by Section 10.07(b))
all its interests, rights and obligations in respect of its Revolving Credit
Commitment to such assignee; provided, however,

76



--------------------------------------------------------------------------------

 

that no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority.
Section 3.08.    Survival. All of the Borrower’s obligations under this Article
3 shall survive any assignment of rights by, or the replacement of, a Lender
(including any L/C Issuer) and the termination of the Aggregate Commitments and
repayment of all other Obligations hereunder for a period of three hundred and
sixty-five (365) days from the date of such assignment, replacement or
termination and repayment, as applicable. Subject in all cases to the foregoing
sentence, failure or delay on the part of any Lender to demand compensation or
reimbursement pursuant to this Article 3 shall not constitute a waiver of such
Lender’s right to demand such compensation or reimbursement; provided that the
Borrower shall not be required to compensate or reimburse a Lender pursuant to
this Article 3 for any increased costs or reductions in return incurred or
accrued more than three hundred and sixty-five (365) days prior to the date that
such Lender notifies the Borrower of the circumstances giving rise to such
demand for compensation or reimbursement; provided, further that if any of the
circumstances giving rise to such increased costs or reductions in return are
retroactive, then the three hundred and sixty-five (365) day period referred to
in the preceding proviso shall be extended to include the period of retroactive
effect.
ARTICLE 4
CONDITIONS PRECEDENT
Section 4.01.    Conditions To Initial (Closing Date) Credit Extension. The
obligation of each Lender to make the Credit Extensions hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent, subject
in all respects to the final paragraph of this Section 4.01:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, and each executed by a Responsible Officer of the
signing Loan Party:
(i)    executed counterparts of this Agreement;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note at least two (2) Business Days prior to the Closing Date, if any;
(iii)    the Guaranty and Security Agreement, duly executed by each of the Loan
Parties, together with, if applicable:
(A)    certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank,
(B)    copies of all lien searches with respect to the Collateral, conducted by
a search firm reasonable acceptable to the Administrative Agent in such
locations as the Administrative Agent shall have requested, together with copies
of the financing statements (or similar documents) disclosed by such searches,
and accompanied by evidence that any Liens indicated in any such financing
statement (x) that are not permitted by Section 7.01 have been or
contemporaneously will be released or terminated (or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent) and (y) that are not
Permitted Prior Liens will be subordinated to the Lien of the Administrative
Agent created by the Collateral

77



--------------------------------------------------------------------------------

 

Documents, and all proper financing statements, duly prepared for filing under
the UCC necessary in order to perfect and protect the Liens created under the
Guaranty and Security Agreement (in the circumstances and to the extent required
under such Guaranty and Security Agreement), covering the Collateral of the Loan
Parties described in the Guaranty and Security Agreement;
(iv)    the Intellectual Property Security Agreement, duly executed by each of
the relevant Loan Parties, together with evidence that all action that is
necessary in order to perfect and protect the Liens on Material Intellectual
Property created under the Intellectual Property Security Agreement (in the
circumstances and to the extent required under such Guaranty and Security
Agreement) has been taken;
(v)    the Mortgages, duly executed by each of the relevant Loan Parties,
together with evidence of compliance with the Mortgage Requirement for the
Mortgaged Property subject to such Mortgage;
(vi)    all Deposit Account Control Agreements, duly executed by the
corresponding Deposit Account Bank and Loan Party, that, in the reasonable
judgment of the Administrative Agent, shall be required for the Loan Parties to
comply with Section 6.13; and
(vii)    Securities Account Control Agreements duly executed by the appropriate
Loan Party and (1) all “securities intermediaries” (as defined in the UCC) with
respect to all Securities Accounts and securities entitlements of the Borrower
and each Guarantor and (2) all “commodities intermediaries” (as defined in the
UCC) with respect to all commodities contracts and commodities accounts held by
the Borrower and each Guarantor, that, in the reasonable judgment of the
Administrative Agent, shall be required for the Loan Parties to comply with
Section 6.13.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;
(i)    an opinion of (A) Perkins Coie LLP, special counsel for the Loan Parties,
and (B) each local counsel for the Loan Parties listed on Schedule VII, in each
case, dated the Closing Date and addressed to the L/C Issuer, the Administrative
Agent and the Lenders, and their successors, assigns and participants permitted
under this Agreement, in each case in form and substance reasonably satisfactory
to the Administrative Agent;
(ii)    (A) a copy of the certificate or articles of incorporation or
organization, including all amendments thereto, of each Loan Party, certified,
if applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (B) a certificate of Responsible Officers of each
Loan Party dated the Closing Date and certifying (w) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Closing Date, (x) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are

78



--------------------------------------------------------------------------------

 

in full force and effect, (y) that the certificate or articles of incorporation
or organization of such Loan Party have not been amended since the later of (1)
the date of the certificate of good standing or (2) the date of the last
amendment thereto shown on the certified copy of the certificate or articles of
incorporation or organization, in ease case, furnished pursuant to clause (A)
above, and (z) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of such Loan Party and countersigned by
another officer as to the incumbency and specimen signature of the Responsible
Officer executing the certificate pursuant to clause (B) above; and
(iii)    a certificate signed by a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs (d),
(e), (f), (g), (i), (j), (k) and (l) of this Article 4.
(c)    The Administrative Agent shall have received, not later than five (5)
Business Days prior to the Closing Date, all documentation and other information
with respect to the Borrower and the Guarantors required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.
(d)    Since December 30, 2014, after giving effect to the Transactions, there
has not been any change, development or event that, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect.
(e)    No Indebtedness (of the type specified in clause (a) of the definition of
“Indebtedness”) of Holdings or the Restricted Subsidiaries shall remain
outstanding as of the Closing Date (after giving effect to the Transactions),
other than (i) Indebtedness pursuant to the Loan Documents, (ii) the Senior
Notes and (iii) Surviving Indebtedness.
(f)    To the extent applicable, Holdings and its Restricted Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act, in each case, except to the extent any non-compliance could not
reasonably be expected to have a Material Adverse Effect. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended;
(g)    The Administrative Agent’s receipt of a certificate from the Treasurer of
the Borrower, in form and substance reasonably acceptable to the Administrative
Agent, certifying that Holdings and its Restricted Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are Solvent;
(h)    Payment of all fees and expenses due to the Arrangers and the Lenders
under any Fee Letter or any Loan Document that are required to be paid on the
Closing Date from the proceeds of the initial funding under the Credit
Extensions.
(i)    The Administrative Agent shall be reasonably satisfied that (i) subject
only to the funding of the initial Loans hereunder, all conditions precedent to
the consummation of the Transactions shall have been satisfied or waived with
the consent of the Administrative Agent; and (ii) subject only to the funding of
the initial Loans hereunder, the Transactions shall have been consummated in
accordance with the Transaction Documents in form and substance reasonably
satisfactory to the Administrative Agent and

79



--------------------------------------------------------------------------------

 

all applicable Laws and all representations and warranties contained in the
Transaction Documents shall be true and correct in all material respects (and in
all respects if qualified by materiality) on the Closing Date.
Notwithstanding anything to the contrary in this Section 4.01, to the extent
that any Collateral (or the creation or perfection of any security interest
therein), in each case intended to be made or granted (determined in accordance
with the principles set forth in Sections 6.12 and 6.18) is not or cannot be
made or granted on the Closing Date (other than (i) UCC lien searches, (ii) the
pledge and perfection of collateral with respect to which a lien may be
perfected upon the Closing Date solely by the filing of financing statements
under the UCC and (iii) the pledge and perfection of security interests in the
Equity Interests of the Subsidiaries with respect to which a lien may be
perfected upon the Closing Date by the delivery of a stock certificate) after
use by the Borrower of commercially reasonable efforts to do so or without undue
burden or expense, then the provision of any such Collateral (or creation or
perfection of a security interest therein) shall not constitute a condition
precedent to the Closing Date but shall be required to be delivered within the
time periods specified in Section 6.18. It is acknowledged and agreed that the
Collateral Documents set forth in Section 6.18 shall not be provided on the
Closing Date but shall be delivered within the periods specified in Section 6.18
(or such longer period as the Administrative Agent, in its sole discretion,
shall have agreed).
Section 4.02.    Conditions To All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension is subject to satisfaction of
the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects (and in all respects if qualified by
materiality) on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if qualified by materiality) as of such earlier date and (ii)
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.05(a) shall be deemed to refer (A) on the Closing Date,
the to the most recent financial statements furnished pursuant to Section
4.01(k) and (B) thereafter, to the most recent financial statements furnished
pursuant to Section 6.01(a) and Section 6.01(b) and, in the case of the
financial statements furnished pursuant to Section 6.01(b), the representations
contained in Section 5.05(a), as modified by this clause (ii), shall be
qualified by the statement that such financial statements are subject to the
absence of footnotes and year-end audit adjustments.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Section
4.02(a) and Section 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension. The foregoing sentence shall not apply to requests
by the Borrower to convert Loans from one Type to another or to continue
Interest Periods with respect to Eurodollar Rate Loans.

80



--------------------------------------------------------------------------------

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and Holdings represents and warrants to the Administrative
Agent and the Lenders at the time of each Credit Extension that:
Section 5.01.    Existence, Qualification And Power; Compliance with Laws.
Holdings and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or Lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, Lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents, Permits and other approvals to operate its
business as currently conducted; except in each case referred to in clauses (d)
or (e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention.
(a)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers and have been duly authorized by all necessary corporate or
other organizational action.
(b)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Loan Party is a party and, as of the Eighth Amendment
Effective Date only, the consummation of the Transactions by Holdings and its
Restricted Subsidiaries do not and will not (i) contravene the terms of any of
Holdings or such Restricted Subsidiary’s Organization Documents, (ii) conflict
with or result in any default, breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 7.01), or require any payment
(except for Indebtedness to be repaid on or prior to the Eighth Amendment
Effective Date in connection with the Transactions) to be made under (A) any (1)
Surviving Indebtedness or (2) other Contractual Obligation to which Holdings or
any Restricted Subsidiary is a party or affecting Holdings or any Restricted
Subsidiary or the property of Holdings or any Restricted Subsidiary or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which Holdings or any Restricted Subsidiary or its property is subject;
or (iii) violate any Law; except with respect to any conflict, default, breach,
contravention, payment or violation referred to in clause (ii) or clause (iii),
to the extent that such conflict, breach, contravention, payment or violation
could not reasonably be expected to have a Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents; Liquor Licenses.
(a) No Permit or other approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings and other actions necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the Permits, approvals, consents, exemptions,
authorizations, actions, notices and filings that have been duly obtained,
taken, given or made and are in full force and effect (and copies of which have
been delivered

81



--------------------------------------------------------------------------------

 

to the Administrative Agent on or prior to the Eighth Amendment Effective Date)
and (iii) those Permits, approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.
(b)    Each Liquor License issued in connection with any Material Real Property
as of the Closing Date is set forth on Schedule 5.03(b). Each Liquor License
issued to any Restricted Subsidiary (or any other Person with respect to the
sales of alcoholic beverages on the property of a Restricted Subsidiary) is
validly issued and in full force and effect and the applicable Restricted
Subsidiary (or such other Person) has the legal right to sell alcoholic
beverages at the property described in such Liquor License. The applicable
Restricted Subsidiary (or such other Person) has the legal right to utilize each
Liquor License held in connection with the operation of any restaurant, bar or
other alcoholic beverage service located at any Material Real Property that is
the subject of such Liquor License. All revenues and receipts generated from the
sales of alcoholic beverages at any Material Real Property pursuant to a Liquor
License are collected either by the licensee thereunder or the applicable
Restricted Subsidiary (or such other Person).
(c)    With respect to any Liquor License necessary to serve or sell liquor,
beer, wine and other alcoholic beverages from any restaurants, snack bars, bars,
mini bars, lounges and other food and beverage sales locations located within
any of the Material Real Properties, to the extent that any such Liquor License
is held by Persons other than Holdings and its Restricted Subsidiaries
(including not-for-profit corporations and other legal entities Controlled by
Affiliates of Holdings and its Subsidiaries), Holdings or the applicable
Restricted Subsidiary has entered into a Liquor License Arrangement (including,
without limitation, a management or concession agreement) reasonably
satisfactory to the Administrative Agent with respect to such Liquor License.
Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows as of the Fiscal Year period ended December
30, 2014 as contained in the most recent Form 10-K of the parent of Holdings
that owns all of the Equity Interests of Holdings as of the Eighth Amendment
Effective Date, audited by and accompanied by the opinion of Deloitte & Touche
LLP, are publicly available as filed with the SEC and Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of Holdings and its Restricted
Subsidiaries as of and for each subsequent Fiscal Quarter ended at least
forty-five (45) days prior to the Eighth Amendment Effective Date, certified by
its chief financial officer. Such financial statements fairly present in all
material respects the financial condition and results of operations of Holdings
and its Restricted Subsidiaries as of such dates and for such periods. Such
financial statements were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and subject, in the case of quarterly financial statements, to the
absence of footnotes and to normal year-end adjustments.
(b)    [Reserved].

82



--------------------------------------------------------------------------------

 

(c)    Since December 29, 2014, after giving effect to the Transactions, there
has not been any change, development or event that, individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect.
Section 5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings or any Restricted Subsidiary,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any Restricted Subsidiary or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or (b) either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 5.07.    Ownership of Property; Liens; Material Agreements.
(a)    Each Restricted Subsidiary has good marketable and insurable title in fee
simple to, or valid and indefeasible leasehold interests in, or easements or
other limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for minor defects in
title that do not materially interfere with its ability to conduct its business
and to utilize such assets for their intended purposes and Liens permitted by
Section 7.01.
(b)    Set forth on Schedule 5.07(b) is a complete and accurate list of all real
property owned, leased or managed by any Restricted Subsidiary as of the Eighth
Amendment Effective Date, showing the street address and state.
(c)    A true and complete copy of each Material Lease has been delivered to the
Administrative Agent, and except as set forth on Schedule 5.07(c), the Ground
Leases or a memorandum thereof have been duly recorded. No Material Lease
restricts the use of any portion of any Material Real Property by any Restricted
Subsidiary that is party to such Material Lease, or its successors or its
assigns, in a manner that could reasonably be expected to result in a Material
Adverse Effect.
(d)    Each Material Agreement (i) is in full force and effect and no default
has occurred thereunder and (ii) to the knowledge of Holdings or any Restricted
Subsidiary, there is not any existing condition which, but for the passage of
time or the giving of notice or both, would result in a default under the terms
of any such Material Agreement, except in each case for such defaults that could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.08.    Environmental Compliance.
(a)    There are no pending or, to the knowledge of any Restricted Subsidiary,
threatened, actions, suits, proceedings, demands or claims alleging potential
liability or responsibility for violation of, or liability under, any
Environmental Law and relating to businesses, operations or properties of any
Restricted Subsidiary that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the knowledge of Holdings or
any Restricted Subsidiary, formerly owned, leased or operated by Holdings or any
Restricted Subsidiary is listed or formally proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list; (ii) there are no
and, to the knowledge of Holdings or any Restricted Subsidiary, never have been
any underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been discharged, treated, stored or disposed on, at or under any property
currently owned

83



--------------------------------------------------------------------------------

 

or operated by Holdings or any Restricted Subsidiary or, to its knowledge, on,
at or under any property formerly owned, leased or operated by Holdings or any
Restricted Subsidiary during or prior to the period of such ownership or
operation; (iii) there is no asbestos or asbestos-containing material on or at
any property currently owned or operated by Holdings or any Restricted
Subsidiary; and (iv) there has been no Release of Hazardous Materials on, at,
under or from any property currently, or to the knowledge of Holdings or any
Restricted Subsidiary, formerly owned or operated by Holdings or any Restricted
Subsidiary or, to the knowledge of Holdings or any Restricted Subsidiary, any
offsite locations to which Holdings or any Restricted Subsidiary sent any wastes
for treatment or disposal.
(c)    The real property and material personal property currently owned or
operated by any Restricted Subsidiary does not, in each case, contain any
Hazardous Materials in amounts or concentrations that (i) constitute, or
constituted a violation of, (ii) require response or remedial action under, or
(iii) could result in Holdings or such Restricted Subsidiary incurring liability
under Environmental Laws; which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(d)    None of Holdings or any Restricted Subsidiary is undertaking, and none of
Holdings or any Restricted Subsidiary has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for any such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(e)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by Holdings or any Restricted Subsidiary have been disposed of in a manner which
could not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.
(f)    Holdings and each Restricted Subsidiary has made available to the
Administrative Agent and the Lenders all (i) material environmental
investigations and studies and (ii) environmental reviews or other material
environmental analysis, that, in each case, are in the possession of Holdings or
any Restricted Subsidiary and relate to the business operations or property of
Holdings or any Restricted Subsidiary.
Section 5.09.    Taxes. Holdings and each Restricted Subsidiary has timely filed
all tax returns and reports required to be filed, has timely paid all taxes
levied or imposed upon it or its properties, income or assets (including in its
capacity as a withholding agent) and has made adequate provision (in accordance
with GAAP) for all Taxes not yet due and payable, except (a) those Taxes which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (b) with respect
to which the failure to make such filing, payment or provision could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There are no current, pending or threatened audits, assessments,
deficiencies, proceedings or claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
Section 5.10.    ERISA Compliance.
(a)    Schedule 5.10(a) sets forth, as of the Eighth Amendment Effective Date, a
true and complete list of and separately identifies all Pension Plans, Foreign
Plans and Multiemployer Plans. Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Laws. Each Pension Plan that is intended to qualify under Section 401(a) of the
Code has either

84



--------------------------------------------------------------------------------

 

received a favorable determination letter from the IRS or an application for
such a letter has been or will be submitted to the IRS within the applicable
required time period with respect thereto and, to the knowledge of Holdings or
any Restricted Subsidiary, nothing has occurred which could reasonably be
expected to prevent, or cause the loss of, such qualification. In the five years
preceding the Eighth Amendment Effective Date, Holdings and each Restricted
Subsidiary and each of its ERISA Affiliates have made, in all material respects,
all required contributions to each Pension Plan, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 or 430 of the Code has been made with respect to any Pension Plan.
(b)    There are no pending or, to the knowledge of Holdings or any Restricted
Subsidiary, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could reasonably
be expected to have a Material Adverse Effect. To the knowledge of Holdings or
any Restricted Subsidiary, there has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as set forth on Schedule 5.10(c), no ERISA Event has occurred or
is reasonably expected to occur and none of Holdings or any Restricted
Subsidiary nor any of their ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.10(c), as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
(d)    Each Foreign Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable requirements of Laws and has
been maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Material Adverse Effect. None Holdings or any Restricted
Subsidiary nor any of their ERISA Affiliates has incurred any obligation,
contingent or otherwise, in connection with any termination, wind up or
withdrawal with respect to any Foreign Plan, except as could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.11.    Subsidiaries; Equity Interests. As of the Eighth Amendment
Effective Date, none of Holdings or any Restricted Subsidiary has any
Subsidiaries other than those specifically disclosed on Schedule 5.11, and all
of the outstanding Equity Interests in such Subsidiaries are owned directly by
the Person(s) set forth on Schedule 5.11 and are free and clear of all Liens
except (a) those created under the Collateral Documents and (b) any
nonconsensual Lien that is permitted under Section 7.01. As of the Eighth
Amendment Effective Date, Schedule 5.11 (i) sets forth the name and jurisdiction
of each Subsidiary and (ii) sets forth the ownership interest of such Person(s)
in each Subsidiary, including the percentage of such ownership.
Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No proceeds of any Borrowings or drawings under any Letter of Credit will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U issued by the FRB.
(b)    None of Holdings or its Restricted Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Section 5.13.    Disclosure. (a) No report, financial statement, certificate or
other information furnished by or on behalf of Holdings or any Restricted
Subsidiary to any Agent or any Lender in connection

85



--------------------------------------------------------------------------------

 

with the transactions contemplated by the Loan Documents and the negotiation of
the Loan Documents or delivered hereunder or any other Loan Document, when taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to (a) financial estimates, projected financial information and other
forward-looking information and (b) information of a general economic or general
industry nature, the Borrower represents and warrants only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that projections, as to future
events, are not to be viewed as facts, that actual results during the period or
periods covered by any such projections may differ from the projected results
and that such differences may be material and that projections are not a
guarantee of financial performance.
(b)    Holdings and each Restricted Subsidiary has provided the Administrative
Agent and the Lenders with (i) information that describes the current schedule
of membership initiation fees, related accounts receivable and other charges
with respect to its golf club and non-golf club (i.e., business and sporting
club) businesses (including the Membership Deposit Liabilities) and (ii)
information regarding the total number of members at each such club as of the
Closing Date.
Section 5.14.    Intellectual Property; Licenses, Etc. Holdings and each
Restricted Subsidiary owns, or possesses the right to use, all of the patents,
trademarks, service marks, trade dress, internet domain names, copyrights, trade
secrets, and know-how, and applications for registration of or goodwill
associated with the foregoing, as applicable (collectively, “IP Rights”) that
are necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent such failure to own or
possess the right to use or such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of Holdings and any Restricted Subsidiary, the conduct of
Holdings’ and each of its Restricted Subsidiaries’ business does not infringe
upon the intellectual property rights held by any other Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of Holdings or any Restricted
Subsidiary, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.15.    Solvency. On the date of any Credit Extension made hereunder,
both prior to and after giving effect to such Credit Extension, Holdings and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.
Section 5.16.    Perfection, Etc. Except as otherwise contemplated hereby or
under any other Loan Documents, all filings and other actions necessary to
perfect and protect the Liens on the Collateral created under, and as required
by, the Collateral Documents have been duly made or taken or otherwise provided
for (to the extent required hereby or by the applicable Collateral Documents)
and are in full force and effect and the Collateral Documents create in favor of
the Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions (to the extent required hereby or
by the applicable Collateral Documents), perfected first priority Lien in the
Collateral, securing the payment of the Secured Obligations, subject only to
Permitted Prior Liens. The Loan Parties are the legal and beneficial owners of
the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.
Section 5.17.    Compliance with Laws Generally. None of Holdings or its
Restricted Subsidiaries, with respect to itself, its material properties and the
use of such material properties, is in violation of any applicable Law, or is in
default with respect to any judgment, writ, injunction, decree or order of any

86



--------------------------------------------------------------------------------

 

Governmental Authority, except for such violations or defaults that (a) are
being contested in good faith by appropriate proceedings and (b) individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.18.    Labor Matters. Except as in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against Holdings or any Restricted Subsidiary
pending or, to the knowledge of Holdings and any Restricted Subsidiary,
threatened.
Section 5.19.    Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under the Senior Notes Indenture, any Permitted Subordinated Indebtedness and
any (subordinated, with respect to the Senior Notes) Permitted Refinancing
thereof.
Section 5.20.    Limitations on Holdings and Certain Subsidiaries. (a) Holdings
has not (i) created, incurred, assumed or suffered to exist any Liens on any
Equity Interests of the Borrower (other than Liens permitted by Section
7.01(a)(i) and nonconsensual Liens to the extent permitted under Section 7.01)
or (ii) conducted or engaged in any operations or business other than (A) those
incidental to its ownership of the Equity Interests of the Borrower, (B) the
maintenance of its legal existence, (C) the performance of the Loan Documents,
(D) any issuance of its Equity Interests not prohibited by Article 7, (E) any
transaction that Holdings is expressly permitted or contemplated to enter into
or consummate under Article 7 (including the incurrence of Permitted Unsecured
Indebtedness), (F) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and its Subsidiaries
and (G) holding any cash or property received in connection with Restricted
Payments made by the Restricted Subsidiaries pursuant to Section 7.06 pending
application thereof by Holdings. After giving effect to any transactions and
related payments permitted under clauses (i) or (ii) above, Holdings does not
have any material assets (other than the Equity Interests of the Borrower) or
any material liabilities (other than any Permitted Unsecured Indebtedness).
(b)    No Dormant Subsidiary (i) has created, incurred, assumed or suffered to
exist any Liens on its assets or property; (ii) conducts or engages in any
operations or business, other than (A) those incidental to its dissolution or
sale, in each case to the extent not prohibited under this Agreement, (B)
maintaining its legal existence, and (C) participating in tax, accounting and
other administrative matters as a member of the consolidated group of Holdings
and its Subsidiaries; or (iii) has any liabilities (including Indebtedness)
other than (A) liabilities that, in the aggregate, are not material or (B)
Membership Deposit Liabilities. Neither the total assets nor the total revenues
of all Dormant Subsidiaries, in each case, taken together, exceed 1% of the
Borrower’s consolidated total assets or consolidated total revenues,
respectively.
(c)    The aggregate Fair Market Value of all property and assets transferred
to, contributed to or otherwise held (as valued at the time of designation of
each applicable Subsidiary pursuant to Section 6.17) by all Prepayment
Unrestricted Subsidiaries (other than Dormant Subsidiaries), taken together, in
each case, that were property or assets held by Holdings or its Subsidiaries on
the Closing Date (excluding cash or Cash Equivalents to the extent the
Investment thereof by Holdings or any of its Restricted Subsidiaries is
permitted under Section 7.02(l)), does not exceed $75,000,000. Neither the total
assets (excluding cash or Cash Equivalents to the extent received as an
Investment from Holdings and its Restricted Subsidiaries permitted under Section
7.02(l)) nor the total revenues of all Unrestricted Subsidiaries, in each case,
taken together, exceed 7.5% of the Borrower’s consolidated total assets or
consolidated total revenues, respectively.

87



--------------------------------------------------------------------------------

 

Section 5.21.    Foreign Assets Control Regulations, Etc. (a) As of the Eighth
Amendment Effective Date, none of Holdings, its Restricted Subsidiaries nor any
their respective Affiliates (i) is a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) is a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
with whom a U.S. Person is prohibited from doing business under any OFAC
Sanctions Program (each OFAC Listed Person and each other Person, entity,
organization and government of a country described in clause (ii), each a
“Blocked Person”) or (iii) to the Borrower’s actual knowledge, has any
investments in or engages in any dealings with any Blocked Person, except in
accordance with applicable law.
(b)    No part of the proceeds from the Loans constitutes or will constitute
funds obtained on behalf of any Blocked Person or will otherwise be used,
directly by the Borrowers or, to the Borrower’s actual knowledge, indirectly
through any Affiliate, in connection with any investment in, or any transactions
or dealings with, any Blocked Person, except in accordance with applicable law.
(c)    As of the Eighth Amendment Effective Date, to Holdings’ or any of its
Restricted Subsidiaries’ actual knowledge, no Loan Party nor any of their
respective Affiliates (i) is under investigation by any Governmental Authority
for, or has been charged with, or convicted of, any money laundering or related
or similar law or regulation of any jurisdiction binding on a Loan Party
(including sanctions) (collectively, “Anti Money Laundering Laws”), (ii) has
been assessed civil penalties under any Anti Money Laundering Laws or (iii) has
had any of its funds seized or forfeited in an action under any Anti Money
Laundering Laws. The Loan Parties have taken reasonable measures appropriate to
the circumstances (in any event as required by applicable law) to ensure that
the Loan Parties and each of their respective Affiliates is and will continue to
be in compliance with all applicable Anti Money Laundering Laws.
(d)    No part of the proceeds from the Loans will be used, directly or, to the
Holdings’ or any its Restricted Subsidiaries’ actual knowledge, indirectly, for
any improper payments to any governmental official or employee, political party,
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in each case to the extent restricted by all applicable anti-corruption and
anti-bribery laws and regulations. The Loan Parties have taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Loan Parties and each of their respective
Affiliates is and will continue to be in compliance with all applicable
anti-corruption and anti-bribery laws and regulations.
ARTICLE 6
AFFIRMATIVE COVENANTS
So long as (a) any Lender shall have any Commitment hereunder, (b) any Loan or
other Obligation hereunder that is accrued and payable (and not contingent or
inchoate) shall remain unpaid or unsatisfied, or (c) any Letter of Credit shall
remain outstanding, Holdings and the Borrower shall, and shall cause each other
Restricted Subsidiary to:
Section 6.01.    Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Borrower, a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as at

88



--------------------------------------------------------------------------------

 

the end of such Fiscal Year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year
and the figures contained in the forecasts for the previous Fiscal Year provided
pursuant to clause (c) below, all in reasonable detail and prepared in
accordance with GAAP (other than with respect to forecasts as applicable),
audited and accompanied by a report and opinion of Deloitte & Touche LLP or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each Fiscal Quarter of the Borrower (other than the Fiscal Quarter
coinciding with the end of the Fiscal Year), a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as at the end of such Fiscal Quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Quarter and for the portion of the Fiscal
Year of the Borrower then ended, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year and the figures contained
in the forecasts for the previous Fiscal Year provided pursuant to clause (c)
below, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of Holdings and its
Restricted Subsidiaries in accordance with GAAP (other than with respect to
forecasts as applicable), subject only to normal year-end audit adjustments and
the absence of footnotes;
(c)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Borrower, a reasonably detailed consolidated
budget, as customarily prepared for Borrower’s internal use, of Holdings for the
Fiscal Year following such Fiscal Year then ended, and a narrative as to the
critical operating and financing assumptions underlying the financial
projections.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Restricted Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent company of Holdings that holds all
of the Equity Interests of Holdings or (B) Holdings’ or such entity’s Form 10-K
or 10-Q, as applicable, as filed with the SEC; provided that, with respect to
each of clauses (A) and (B), to the extent that such information relates to a
parent company of Holdings and is in lieu of information required to be provided
under Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualifications or exception or any qualification
or exception as to the scope of such audit.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
(a)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default under Section 7.10 or, if any such Default or
Event of Default shall exist,

89



--------------------------------------------------------------------------------

 

stating the nature and status of such event; it being understood that the
obligation under this Section 6.02(a) shall be satisfied regardless of whether
such certificate is obtained if Holdings and its Restricted Subsidiaries shall
have used commercially reasonable efforts to obtain such certificate;
(b)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and Section 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
shall set forth reasonably detailed calculations (A) of the Total Leverage Ratio
and the Senior Secured Leverage Ratio, in each case, of Holdings and its
Restricted Subsidiaries as of the end of such Fiscal Quarter or Fiscal Year, (B)
demonstrating compliance with Section 7.10, and (C) in the case of any delivery
of financial statements under Section 6.01(a) in respect of any Fiscal Year of
the Borrower ending on or after December 27, 2011, of (i) Excess Cash Flow for
such Fiscal Year and (ii) the ratios determined by dividing the (x) total assets
(excluding cash or Cash Equivalents to the extent received as an Investment from
Holdings or any of its Restricted Subsidiaries permitted under Section 7.02(l))
and (y) total revenues of all Unrestricted Subsidiaries, taken to together, by
Holdings’ consolidated total assets or consolidated total revenues, as
applicable, for such Fiscal Year);
(c)    promptly after the same are publicly available, (i) each annual report,
proxy or financial statement or other report or communication sent to the
stockholders, and (ii) copies of all annual, regular, periodic and special
reports and registration statements that Holdings and any Restricted Subsidiary
may file or be required to file, copies of any report, filing or communication
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any requests or notices
received by Holdings or any Restricted Subsidiary (other than in the ordinary
course of business) from, or statement or report furnished to, any holder of
debt securities of Holdings or any Restricted Subsidiary pursuant to the terms
of any Unsecured Financing Documentation with respect to a Unsecured Financing
Obligation and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.02;
(e)    promptly after the receipt thereof by Holdings or any Restricted
Subsidiary, copies of each notice or other written correspondence received from
the SEC (or comparable agency in any applicable non-US jurisdiction) concerning
any investigation or other material inquiry by such agency regarding financial
or other operational results of Holdings or any Restricted Subsidiary;
(f)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a description of each event, condition or circumstance
during the last Fiscal Quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b);
(b)    promptly after the Borrower has notified the Administrative Agent of any
intention by Holdings or any Restricted Subsidiary to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and
(h)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of Holdings or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

90



--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b),
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted on
behalf of Holdings and its Restricted Subsidiaries’ on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (A) upon the request of
the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
and (B) the Borrower shall provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Holdings
and its Restricted Subsidiaries with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery of or maintaining its
copies of such documents. Holdings (on behalf of itself and each other
Subsidiary) hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Holdings and its Subsidiaries hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Holdings and its
Subsidiaries or their respective securities) (each, a “Public Lender”). Holdings
hereby agrees (on behalf of itself and each other Subsidiary) that (w) all
Company Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Company Materials “PUBLIC,” Holdings (on behalf of itself and each other
Subsidiary) shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat the Company Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to Holdings and each Subsidiary
for purposes of United States Federal and state securities laws; (y) all Company
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated for “Public Investors;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat the Company Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform designated for “Private Investors.”
Section 6.03.    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or that could reasonably be expected to
result in Holdings or any Restricted Subsidiary incurring liabilities (including
Environmental Liabilities) in excess of $10,000,000 individually or $25,000,000
in the aggregate, arising out of or resulting from (i) breach or non-performance
of, or any default under, a Contractual Obligation of Holdings or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Holdings or any Restricted Subsidiary and any Governmental
Authority; (iii) the commencement of, or any adverse development in, any
litigation or proceeding affecting Holdings or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws or the assertion or
occurrence of any alleged noncompliance by Holdings or any Restricted Subsidiary
with any Environmental Law or Environmental Permit; (iv) the occurrence of

91



--------------------------------------------------------------------------------

 

any ERISA Event (or similar event with respect to a Foreign Plan); and (v) any
condition associated with the Release or threatened Release of Hazardous
Materials or a violation of Environmental Laws.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to this Section 6.03 and (y) setting forth details of the
occurrence referred to therein and stating what action Holdings or the
applicable Restricted Subsidiary has taken and proposes to take with respect
thereto.
Section 6.04.    Payment of Obligations; Material Agreements; Liquor Licenses.
(a) Pay, discharge or otherwise satisfy as the same shall become due and
payable, all material obligations and liabilities (including Taxes) of Holdings
and each Restricted Subsidiary; provided that Holdings and each such Restricted
Subsidiary shall have the right to contest such obligations in good faith, by
appropriate proceedings promptly instituted and diligently conducted, so long as
reserves are maintained to the extent required by GAAP.
(b)    Observe and perform all material obligations imposed upon Holdings and
each Restricted Subsidiary under the terms of any Material Agreement and enforce
all of the material terms, covenants and conditions contained in such Material
Agreement, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(c)    Maintain all Liquor Licenses necessary to serve or sell liquor, beer,
wine and other alcoholic beverages from any restaurants, snack bars, bars, mini
bars, lounges and other food and beverage sales locations located within any of
the Material Real Properties, except as could not reasonably be expected to have
a Material Adverse Effect.
(d)    With respect to any Liquor License necessary to serve or sell liquor,
beer, wine and other alcoholic beverages from any restaurants, snack bars, bars,
mini bars, lounges and other food and beverage sales locations located within
any of the Material Real Properties, to the extent that any such Liquor License
is held by a Person other than Holdings and its Subsidiaries (including
not-for-profit corporations and other legal entities Controlled by Affiliates of
Holdings and its Subsidiaries), Holdings or the applicable Subsidiary shall
enter into a Liquor License Arrangement (including, without limitation, a
management or concession agreement) reasonably satisfactory to the
Administrative Agent with respect to each such Liquor License.
Section 6.05.    Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, except in a transaction
permitted by Section 7.04 or Section 7.05, (b) take all reasonable action to
maintain all rights, privileges (including its good standing), Permits, licenses
and franchises necessary or desirable in the normal conduct of the business of
Holdings and each Restricted Subsidiary, and (c) preserve or renew all of the
Material Intellectual Property of Holdings and each Restricted Subsidiary that
is necessary in the operation of the business of Holdings or any Restricted
Subsidiary.
Section 6.06.    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect or as may be
required under a Lease of property, maintain, preserve and protect all
properties and equipment necessary in the operation of the business of Holdings
and each Restricted Subsidiary in good working order, repair and condition
(ordinary wear and tear excepted).

92



--------------------------------------------------------------------------------

 

Section 6.07.    Maintenance of Insurance. (A) Maintain insurance, with
financially sound and reputable insurance companies, in respect of the
properties and business of Holdings and each Restricted Subsidiary to protect
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business as Holdings or the applicable Restricted
Subsidiary, and of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings and its Restricted Subsidiaries)
as are customarily carried by Persons engaged in similar business and owning
similar properties in the same geographic areas as Holdings or the applicable
Restricted Subsidiary and (B) all such insurance with respect to any Collateral
shall name the Administrative Agent (on behalf of the Secured Parties ) as
mortgagee, loss payee or sole loss payee, as applicable (in the case of property
insurance with respect to Collateral), or additional insured (in the case of
liability insurance).
Section 6.08.    Compliance With Laws. Comply with all requirements of Laws and
all orders, writs, injunctions and decrees applicable to Holdings and each
Restricted Subsidiary or to its business or property, except if the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
Section 6.09.    Books and Records. Maintain proper books of record and account
(in which full, true and correct entries shall be made of all material financial
transactions and matters involving the assets and business of Holdings and its
Restricted Subsidiaries) in a manner that permits the preparation of financial
statements in accordance with GAAP (in jurisdictions where compliance with GAAP
is required).
Section 6.10.    Inspection and Appraisal Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to
(a)    visit and inspect the properties of Holdings and any of its Restricted
Subsidiaries to examine the corporate, financial and operating records of
Holdings or any such Restricted Subsidiary and make copies thereof or abstracts
therefrom, and to discuss the affairs, finances and accounts of Holdings or any
of its Restricted Subsidiaries with its directors, officers, and independent
public accountants, all at the expense of the Loan Parties upon reasonable
notice and at such times during normal business hours and as often as may be
reasonably requested; provided that, excluding any such visits and inspections
during the continuation of a Default or Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10(a) and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of a
Default or Event of Default; provided, further, that when a Default or Event of
Default has occurred and is continuing the Administrative Agent or any such
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Loan Parties at any time
during normal business hours and upon prior notice;
(b)    conduct, or cause to be conducted upon the reasonable request of the
Administrative Agent, such investigations, inspections and reviews as the
Administrative Agent shall reasonably request, and provide the Administrative
Agent with information necessary to conduct appraisals (provided that such
investigations, inspections, reviews and appraisals shall be at the expense of
the Administrative Agent absent the continuation of a Default or Event of
Default), in each case, with respect to any property owned by Holdings or any
Restricted Subsidiary, all upon notice and at such times during normal business
hours and as often as may be reasonably requested; provided that, excluding any
such investigations, inspections, reviews and appraisals during the continuation
of a Default or Event of Default, only the Administrative Agent on behalf of the
Lenders may exercise rights under this Section 6.10(b) and the Administrative
Agent shall not exercise such rights with respect to any one property more often
than one (1) time during any calendar year absent the existence of a Default or
Event of Default; provided, further, that when a Default

93



--------------------------------------------------------------------------------

 

or Event of Default has occurred and is continuing the Administrative Agent or
any such Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and upon prior notice; and
(c)    The Administrative Agent and the Lenders shall give the Borrower
reasonable prior notice of and the right to participate in any discussions with
Holdings’ or any Restricted Subsidiary’s accountants.
Section 6.11.    Use of Proceeds.
(a)    Use the proceeds of the Term Loans for the Transactions.
(b)    Use the proceeds of the Revolving Credit Facility or any New Revolving
Credit Loans to provide ongoing working capital and for other general corporate
purposes of the Restricted Subsidiaries.
(c)    Use the proceeds of the New Term Loans (subject to Section 2.14) made
after the Closing Date to provide ongoing working capital and for other general
corporate purposes of the Restricted Subsidiaries.
Section 6.12.    Covenant To Guarantee Obligations And Give Security.
(a)    Upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (other than an Excluded Subsidiary or Unrestricted Subsidiary) of the
Borrower, (y) any Subsidiary that is not a Guarantor providing a guarantee of
any Unsecured Financing Obligations or (z) any Subsidiary formerly designated as
an Unrestricted Subsidiary (other than an Excluded Subsidiary) that is no longer
designated as such, the Loan Parties shall, in each case at their expense:
(i)    as soon as reasonably practicable and in any case on or prior to thirty
(30) days after such formation, acquisition, designation or Guarantee (or such
longer period as the Administrative Agent may agree in its sole discretion):
(A)    cause each such Subsidiary to furnish to the Administrative Agent a
description of any Material Real Property owned by such Subsidiary in detail
reasonably satisfactory to the Administrative Agent;
(B)    cause each such Subsidiary to duly execute and deliver to the
Administrative Agent (other than with respect to Excluded Assets) (i) a
supplement to the Guaranty and Security Agreement or other Collateral Documents,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, Guaranteeing the Obligations of the Borrower; (ii)
Intellectual Property Security Agreements and other Collateral Documents (other
than Mortgages), as specified by the Administrative Agent and (iii) Mortgages
with respect to Material Real Property in accordance with Section 6.12(b), in
each case granting a Lien in substantially all personal property of such
Subsidiary and all Material Real Property, securing the Obligations of such
Subsidiary under its Guaranty and Security Agreement;
(C)    cause each such Subsidiary to deliver (other than with respect to
Excluded Assets) any and all certificates representing Equity Interests directly

94



--------------------------------------------------------------------------------

 

owned by such Subsidiary or, if applicable in the case of Equity Interests of
Foreign Subsidiaries, cause the legal representative(s) of such Subsidiary to
register the transfer of the Equity Interests in the relevant share registers of
such Subsidiary, in each applicable case accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and, to the extent
required by the Guaranty and Security Agreement or other Collateral Documents,
instruments, if any, evidencing the intercompany debt held by such Subsidiary,
if any, endorsed in blank to the Administrative Agent or accompanied by other
appropriate instruments of transfer;
(D)    take and cause such Subsidiary to take whatever reasonable actions
(including the filing of UCC financing statements (or comparable documents or
instruments under other applicable Law) and delivery of certificates evidencing
stock and membership interests) as may be necessary in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties required to be subject to the Collateral
Documents pursuant to this Section 6.12; and
(ii)    if requested, as soon as reasonably practicable and in any case on or
prior to thirty (30) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of
customary legal opinions, addressed to the Administrative Agent and the other
Secured Parties (and their respective participants, successors and assigns), of
counsel for the Loan Parties that is reasonably acceptable to the Administrative
Agent as to such matters as the Administrative Agent may reasonably request.
(iii)    Notwithstanding the foregoing, in the event of the formation of any
direct or indirect Subsidiary of the Borrower in anticipation of an acquisition,
so long as such Subsidiary has Total Assets of less than $25,000 and has not
entered into any material obligations, the requirements of clause (i) and (ii)
above shall be postponed until the earlier of fifteen (15) days after the
earlier of (A) the date such Subsidiary has Total Assets of at least $25,000 and
(B) the date such Subsidiary incurs any material obligation.
(b)    Upon the acquisition of any Material Real Property by any Loan Party, or
if otherwise required by this Section 6.12, if such Material Real Property shall
not already be subject to a perfected Lien in favor of the Administrative Agent
for the benefit of the Secured Parties, the relevant Loan Party, as the case may
be, shall give notice thereof to the Administrative Agent and shall cause such
Material Real Property to be subjected to a Lien securing the Obligations and
will take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien in accordance with the Mortgage Requirement within
sixty (60) days after such request (or such longer period as the Administrative
Agent may agree in its reasonable discretion).
(c)    Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) in respect of financial statements delivered pursuant to Section
6.01(a) execute and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all Patents (as defined
in the Guaranty and Security Agreement) and Trademarks (as defined in the
Guaranty and Security Agreement) registered or pending with the United States
Patent and Trademark Office and registered or pending Copyrights (as defined in
the Guaranty and Security Agreement) with the United States Copyright Office
constituting After Acquired Intellectual Property (as defined in the Guaranty
and Security Agreement)

95



--------------------------------------------------------------------------------

 

that is Material Intellectual Property owned by it or any Guarantor as of the
last day of the period for which such Compliance Certificate is delivered, to
the extent that such After Acquired Intellectual Property that is Material
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement so signed and delivered by it or such Guarantor. In each
case, the Borrower will, and will cause each Loan Party to, promptly cooperate
as necessary to enable the Administrative Agent to make any necessary
recordations with the US Copyright Office or the US Patent and Trademark Office,
as appropriate, with respect to such Material Intellectual Property.
(d)    Notwithstanding the foregoing provisions of this Section 6.12 and the
provisions of any Loan Document, the Administrative Agent shall not take, and
the Loan Parties shall not be required to take (i) any steps to grant a security
interest in any Excluded Assets or (ii) any steps to perfect a Lien with respect
to any Excluded Perfection Assets except, in the case of this clause (ii), as
may be set forth in the Guaranty and Security Agreement.
(e)    Notwithstanding the thirty (30) day time period specified in Section
6.12(a)(i) and the sixty (60) day time period specified in Section 6.12(b), if
the Borrower provides the Administrative Agent with written notice, within
thirty (30) days after any Permitted Acquisition, that (i) the Borrower has
formed or acquired one or more new direct or indirect Subsidiaries in connection
with such Permitted Acquisition that would be required to comply with the
provisions of such subsections but for this Section 6.12(e) and (ii) the
Borrower intends that such Subsidiaries within ninety (90) days (or such longer
period as the Administrative Agent may agree in its sole discretion) shall
either assume or incur Indebtedness and/or grant or otherwise encumber property
with a Lien which will preclude such Subsidiaries from becoming a Loan Party
(such Subsidiaries, the “Designated Non-Loan Parties”), then such Designated
Non-Loan Parties shall not be obligated to comply with requirements of Section
6.12(a), (b) and (c); provided that (x) no Default or Event of Default has
occurred and is continuing at the time such notice is provided or would result
from such Subsidiary becoming a Designated Non-Loan Party, (y) the Borrower and
its Restricted Subsidiaries shall be in compliance with the limits in Section
7.02(h)(i) and (z) any such Designated Non-Loan Party shall be obligated to
comply with the requirements of Section 6.12(a), (b) and (c) within ninety (90)
days (or such longer period as the Administrative Agent may agree in its sole
discretion) after such Permitted Acquisition unless such Designated Non-Loan
Party has actually assumed or incurred Indebtedness and/or granted or otherwise
encumbered property with a Lien that precludes such Designated Non-Loan Party
from becoming a Loan Party.
Section 6.13.    Control Accounts, Approved Deposit Accounts. (a) Each Loan
Party shall (i) deposit in an Approved Deposit Account all cash it receives,
(ii) not establish or maintain any Securities Account that is not a Control
Account and (iii) not establish or maintain any Deposit Account other than with
a Deposit Account Bank; provided that the Loan Parties may maintain (A) payroll,
withholding tax and other fiduciary accounts (including accounts holding funds
for the benefit of the owners of managed clubs) that are not Approved Deposit
Accounts or Control Accounts and (B) other accounts that are not Approved
Deposit Accounts or Control Accounts, so long as the aggregate balance in all
such other accounts pursuant to this sub clause (B) collectively does not exceed
$20,000,000 at any time outstanding.
(b)    The Administrative Agent may establish one or more Cash Collateral
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine; provided that no Cash Collateral Account shall be
required to be established with respect to the assets of any Excluded
Subsidiary. The Borrower agrees that each such Cash Collateral Account shall
meet the requirements of the definition of “Cash Collateral Account”. Without
limiting the foregoing, funds on deposit in any Cash Collateral Account may be
invested (but the Administrative Agent shall be under no obligation to make any
such investment) in Cash Equivalents at the direction of the Administrative
Agent and, except during the

96



--------------------------------------------------------------------------------

 

continuance of a Default or Event of Default, the Administrative Agent agrees
with the Borrower to issue Entitlement Orders for such investments in Cash
Equivalents as requested by the Borrower; provided that the Administrative Agent
shall not have any responsibility for, or bear any risk of loss of, any such
investment or income thereon. None of Holdings or any Restricted Subsidiary and
no Person claiming on behalf of or through Holdings or any Restricted Subsidiary
shall have any right to demand payment of any funds held in any Cash Collateral
Account at any time prior to the termination of all outstanding Letters of
Credit and the payment in full of all then outstanding and payable monetary
Obligations. The Administrative Agent shall apply all funds on deposit in a Cash
Collateral Account as provided in Section 8.03.
Section 6.14.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
Section 6.15.    Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, (i)
correct any defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time for the purposes
of perfecting the rights of the Administrative Agent for the benefit of the
Secured Parties with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds or products thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any other Loan
Party that is required to be part of the Collateral to the extent required by
Section 6.12 or the Collateral Documents), in each case subject to the
limitations and exceptions set forth in Section 6.12 and in the Collateral
Documents.
Section 6.16.    Maintenance of Ratings. Use commercially reasonable efforts to
maintain corporate credit/corporate family ratings and a rating of the
Facilities by each of S&P and Moody’s.
Section 6.17.    Designation of Subsidiaries. (a) The board of directors of
Holdings may at any time designate any Restricted Subsidiary (other than
Holdings or the Borrower) as an Unrestricted Subsidiary (it being understood
that no Restricted Subsidiary may be designated as a Dormant Subsidiary);
provided that (i) immediately before and after giving effect to such designation
no Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) such Subsidiary shall be a Non-Recourse Subsidiary; (iii)
no Restricted Subsidiary that was previously designated as an Unrestricted
Subsidiary may be subsequently re-designated as an Unrestricted Subsidiary; (iv)
no Subsidiary may be designated as an Unrestricted Subsidiary if, after the
effective date of such designation, it remains or becomes a “restricted
subsidiary” or guarantor for the purpose of any Unsecured Financing; (v)
immediately after giving effect to such designation, Holdings and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the covenants
set forth in Section 7.10; (vi) with respect to the designation of any
Unrestricted Subsidiary that will constitute a Prepayment Unrestricted
Subsidiary, (A) immediately after giving effect to such designation, the Total
Leverage Ratio of Holdings and its Restricted Subsidiaries on a Pro Forma Basis
shall be lower than the Total Leverage Ratio in effect immediately prior to
giving effect to such designation, (B) immediately after giving effect to such
designation, Holdings and its Restricted Subsidiaries shall be in

97



--------------------------------------------------------------------------------

 

compliance with Section 7.02(q) and (C) such Prepayment Unrestricted Subsidiary
shall be designated solely in contemplation of a Disposition of the property or
assets of, or an incurrence or issuance of Indebtedness by, such Prepayment
Unrestricted Subsidiary and promptly, but in no event later than 30 days, after
the effective date of the designation of each Prepayment Unrestricted
Subsidiary, the Borrower shall make a prepayment of the Loans from the Net Cash
Proceeds resulting from such Disposition or Indebtedness in accordance with
Section 2.05(b); (vii) with respect to the designation of any Unrestricted
Subsidiary that will constitute a Non-Prepayment Unrestricted Subsidiary, after
giving effect to such designation, all Investments made by Holdings and its
Restricted Subsidiaries in Non-Prepayment Unrestricted Subsidiaries, taken
together, shall not exceed the amount permitted under Section 7.02(l); and
(viii) immediately before and after giving effect to such designation, the total
assets (excluding cash or Cash Equivalents to the extent received as an
Investment from Holdings or any of its Restricted Subsidiaries permitted under
Section 7.02(l)) and total revenues of all Unrestricted Subsidiaries, taken
together, shall not exceed 7.5% of the Borrower’s consolidated total assets or
consolidated total revenues, respectively. For purposes of clause (vi)(B) above,
the designation of a Restricted Subsidiary as a Prepayment Unrestricted
Subsidiary (it being understood that no Restricted Subsidiary may be designated
as a Dormant Subsidiary) shall be deemed to be an Investment by Holdings and
each applicable Restricted Subsidiary (as applicable) in an amount equal to the
Fair Market Value of the total assets of such Unrestricted Subsidiary at the
date of designation.
(b)    The board of directors of Holdings may at any time designate any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result therefrom; (ii) as a
condition precedent to the effectiveness of any such designation, the Borrower
shall have complied with Section 6.12 with respect to such newly designated
Restricted Subsidiary; (iii) immediately after giving effect to such
designation, Holdings and its Restricted Subsidiaries shall be in compliance, on
a Pro Forma Basis, with the covenants set forth in Section 7.10 (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance); and (iv) no
Unrestricted Subsidiary that was previously designated as an Restricted
Subsidiary may be subsequently re-designated as an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and such incurrence must comply
with Section 7.03 and Section 7.01, respectively.
(c)    As a condition precedent to the effectiveness of any designation pursuant
to this Section 6.17, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with the applicable clause of this Section 6.17 no less than five (5)
Business Days prior to such designation.
Section 6.18.    Post Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 6.18, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its sole
discretion, shall have agreed to any particular longer period).
ARTICLE 7
NEGATIVE COVENANTS


So long as (a) any Lender shall have any Commitment hereunder, (b) any Loan or
other Obligation hereunder that is accrued and payable (and not contingent or
inchoate) shall remain unpaid or unsatisfied, or (c) any Letter of Credit shall
remain outstanding, Holdings and the Borrower shall not, and shall not permit
any other Restricted Subsidiary to directly or indirectly:

98



--------------------------------------------------------------------------------

 

Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    (i) Liens pursuant to any Loan Document and (ii) Liens on cash or
deposits granted in favor of the Swing Line Lender or any L/C Issuer to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans, respectively, as contemplated by Section 2.03(a)(ii)(E) and
2.04(b), and 2.16(a)(ii), respectively;
(b)    Liens existing on the Eighth Amendment Effective Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, (B) proceeds and products thereof and (C) as permitted in
connection with Permitted Refinancings of the Indebtedness secured by such
Liens, and (ii) the modification, replacement, renewal, extension or refinancing
of the obligations secured or benefited by such Liens (if such obligations
constitute Indebtedness) is permitted by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges not yet due and
payable that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of Holdings and the applicable Restricted Subsidiary to the extent
required in accordance with GAAP;
(d)    statutory Liens and any Liens arising by operation of law in each case of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business that secure amounts not overdue for a period of more than thirty (30)
days; provided that such Lien is being contested in good faith and by
appropriate actions diligently conducted and adequate reserves with respect
thereto are maintained on the books of Holdings and the applicable Restricted
Subsidiary to the extent required in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies, in each case payable to insurance carriers that provide insurance to
Holdings or any Restricted Subsidiary or (iii) obligations in respect of letters
of credit or bank guarantees that have been posted by the Borrower or any other
Restricted Subsidiary to support the payments of the items set forth in clauses
(i) and (ii) of this Section 7.01(e).
(f)    (i) deposits to secure the performance of bids, trade contracts,
governmental contracts, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds, performance and completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations that do not materially or adversely affect the value
or use of such property), in each case, other than Indebtedness, and incurred in
the ordinary course of business or (ii) obligations in respect of letters of
credit or bank guarantees that have been posted to support payment of the items
set forth in clause (i) of this Section 7.01(f);
(g)    matters of record affecting title to any owned or leased real property
and survey exceptions, encroachments, protrusions, recorded and unrecorded
servitudes, easements, restrictions, reservations, licenses, rights-of-way,
sewers, electric lines, telegraphs and telephone lines, variations in area or
measurement, rights of parties in possession under written leases or occupancy
agreements, and other title defects and non-monetary encumbrances affecting real
property, and zoning, building or other restrictions

99



--------------------------------------------------------------------------------

 

as to the use of real property or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties, in each case (i)
incurred on or prior to the Closing Date and set forth on a title insurance
policy that is in form and substance reasonably satisfactory to the
Administrative Agent and delivered to the Administrative Agent on the Closing
Date or (ii) incurred after the Closing Date and not incurred in the connection
with Indebtedness and which could not, individually or in the aggregate,
materially and adversely affect the value of the subject property or materially
impair their use in the operation of the business of any Restricted Subsidiary;
(h)    Liens securing judgments for the payment of money not constituting a
Default or Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within one hundred eighty (180)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens (except in the case of any
Permitted Refinancing) and (ii) such Liens do not at any time encumber any
property except for accessions to such property other than the property financed
by such Indebtedness and the proceeds and the products thereof;
(j)    leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business that (A) do not interfere in any material
respect with the business of any Restricted Subsidiary (B) could not,
individually or in the aggregate, materially and adversely affect the value of
the subject property or materially impair its use in the operation of the
business of any Restricted Subsidiary or (C) do not secure any Indebtedness of
any Restricted Subsidiary and so long as such leases, licenses, subleases or
sublicenses are expressly subject and subordinate to the Obligations;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and not for speculative purposes or (iii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off), in each case that are within the general parameters customary in
the banking industry;
(m)    Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case under this clause (i), solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien or on the date of any
contract for such Investment or Disposition, and (ii) earnest money deposits of
cash or Cash Equivalents made by Holdings or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement permitted hereunder;
(n)    Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted under Section
7.03;
(o)    (i) Liens in favor of the Borrower or a Subsidiary Guarantor securing
Indebtedness permitted under Section 7.03(e) and (ii) Liens in favor of a
Subsidiary that is not a Loan Party granted by another Subsidiary that is not a
Loan Party, provided that any such Lien on Collateral shall be expressly junior
in priority to the Liens on such Collateral granted to the Administrative Agent
for the benefit of the

100



--------------------------------------------------------------------------------

 

Secured Parties under the Loan Documents and all documentation with respect to
such lien priority shall be in the form and substance reasonably satisfactory to
the Administrative Agent;
(p)    Liens on property with respect to the assets or business that are
acquired as part of any Permitted Acquisition whether or not any such Lien was
created in contemplation of such acquisition or such Person becoming a
Subsidiary (other than Liens on the Equity Interests of any Person that becomes
a Subsidiary) and any modifications, replacements, renewals or extensions
thereof; provided that (i) such Lien does not extend to or cover any other
assets or property (other than (A) the proceeds or products thereof, (B)
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition, and (C) as permitted in connection with
Permitted Refinancings of the Indebtedness secured by such Liens), (ii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 7.03,
and (iii) in the case of Liens securing Indebtedness for borrowed money, such
Indebtedness secured thereby does not exceed an aggregate principal amount of
$100,000,000 at any one time outstanding plus the amount of additional
indebtedness that can be incurred under Permitted Refinancings of such
Indebtedness; provided, further that if the property or Person so acquired is
required to be pledged or to become a Guarantor, as applicable, pursuant to
Section 6.12, any Liens with respect to such acquired property or on the assets
of such acquired Person shall be required to be permitted under other clauses of
this Section 7.01;
(q)    Liens arising from precautionary UCC financing statement filings (or
similar filings under other applicable Law) arising out of Lease transactions
entered into by any Restricted Subsidiary in the ordinary course of business;
provided that such precautionary filings are made solely to protect lessors
against the possibility of the judicial recharacterization of such Lease
transactions as secured financing transactions;
(r)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by any Restricted
Subsidiary in the ordinary course of business and not prohibited by this
Agreement; and (ii) on specific items of inventory or other goods and the
proceeds thereof securing such Restricted Subsidiary’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Restricted Subsidiary to facilitate the purchase, shipment or
storage of such inventory or goods;
(s)    Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $50,000,000; and
(t)    leases, licenses, subleases or sublicenses between Restricted
Subsidiaries which are Loan Parties so long as any leasehold or other similar
interest created thereby is subordinated to the Lien created by any Mortgage on
terms reasonably satisfactory to the Administrative Agent.
Section 7.02.    Investments. Make or hold any Investments, except:
(a)    Investments by Holdings and any Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors, members of management, and
employees of Holdings (or any direct or indirect parent thereof) or any
Restricted Subsidiary (i) in an aggregate amount not to exceed $1,000,000 at any
time outstanding, for business-related travel, entertainment, relocation and
analogous ordinary business purposes, or (ii) in connection with such officer’s,
director’s, member of

101



--------------------------------------------------------------------------------

 

management’s or employee’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof) in an aggregate amount not to exceed
$5,000,000 at any time outstanding (in each of clauses (i) and (ii), determined
without regard to any write-downs or write-offs of such loans or advances);
(c)    Investments (i) by any Loan Party in any other Loan Party (other than
Holdings) or (ii) by any Restricted Subsidiary that is not a Loan Party in any
Loan Party (other than Holdings) or in any other Restricted Subsidiary that is
also not a Loan Party;
(d)    Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course of business;
(e)    Investments existing on Eighth Amendment Effective Date and described and
listed on Schedule 7.02(e) and any modification, replacement, renewal or
extension thereof permitted hereunder; provided that the amount of the original
Investment is not increased except by the terms (existing on the date hereof) of
such Investment or as otherwise permitted by this Section 7.02;
(f)    Investments in Swap Contracts permitted by Section 7.03(h);
(g)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(h)    the purchase or other acquisition of all or substantially all of the
assets or business of, any Person, or of assets constituting a business unit, a
line of business or division of, any Person, or of the Equity Interests in a
Person that, upon the consummation thereof, will be owned directly by the
Restricted Subsidiaries (including, without limitation, as a result of a merger
or consolidation); provided that, with respect to each such purchase or other
acquisition made pursuant to this Section 7.02(h) (each of the foregoing, a
“Permitted Acquisition”):
(i)    (A) each applicable Restricted Subsidiary and any such newly created or
acquired Subsidiary shall, or will within the times specified herein, have
complied with the applicable requirements of Section 6.12 to the extent required
thereby, and (B) the aggregate amount of cash and non-cash consideration
(including, without limitation, all transaction costs and all Indebtedness and
other liabilities incurred or assumed in connection therewith) provided by
Holdings or the Restricted Subsidiaries to make any such purchase or acquisition
of assets that are not purchased or acquired (or do not become owned) by a Loan
Party or in Equity Interests in Persons that have not become Loan Parties upon
consummation of such purchase or acquisition shall not exceed the sum of (1) the
greater of $40,000,000 and 2% of Total Assets plus (2) any additional amount
permitted under Section 7.02(l); provided that upon any such Person becoming a
Loan Party the consideration provided by Holdings or the Restricted Subsidiaries
to make such purchase or acquisition shall no longer count towards such
limitation;
(ii)    immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) Holdings and
its Restricted Subsidiaries shall be in Pro Forma Compliance with a Senior
Secured Leverage Ratio of not greater than 4.25:1.00 and a Total Leverage Ratio
of not greater than 5.50:1.00, in each case, as evidenced by a certificate from
the Treasurer (or, if the Treasurer is not the chief financial officer, the

102



--------------------------------------------------------------------------------

 

chief financial officer) of the Borrower, with such financial covenant
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or Section 6.01(b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby
and including reasonably detailed calculations evidencing such compliance;
(iii)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth in this clause (h) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;
(iv)    the lines of business of the Person that is (or the property that is to
be) acquired shall be substantially the same lines of business as one or more of
the principal businesses of Holdings and its Restricted Subsidiaries in the
ordinary course or reasonably related thereto; and
(v)    such purchase or other acquisition was not preceded by, or effected
pursuant to, a hostile offer.
(i)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit or (ii) customary trade arrangements with
customers;
(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or disputes with, any Person arising in the ordinary course
of business and upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(k)    loans and advances to Holdings or any direct or indirect parent thereof
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
permitted to be made to Holdings or any direct or indirect parent thereof in
accordance with Section 7.06; provided that any Investment made under this
Section 7.02(k) shall reduce dollar for dollar capacity to make Restricted
Payments under Section 7.06;
(l)    Investments that do not exceed the Available Amount at the time of such
Investment;
(m)    Guarantees by Holdings or any Restricted Subsidiary of Leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case, entered into in the ordinary course of business;
(n)    Investments to the extent the consideration paid therefor consists solely
of Equity Interests (other than Disqualified Equity Interests) of Holdings or
any direct or indirect parent thereof;
(o)    Investments held by a Person that becomes a Restricted Subsidiary (or is
merged, amalgamated or consolidated with or into a Restricted Subsidiary)
pursuant to this Section 7.02 (and, if applicable, Section 7.04) after the
Eighth Amendment Effective Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation;

103



--------------------------------------------------------------------------------

 

(p)    Investments in Joint Ventures set forth on Schedule 7.02(p), in each
case, as in effect on the Eighth Amendment Effective Date;
(q)    Investments resulting from the designation of one or more Prepayment
Unrestricted Subsidiaries (other than Dormant Subsidiaries); provided that after
giving effect to such Investment (i) the aggregate Fair Market Value of all
property and assets that are transferred to, contributed to or otherwise held
(as valued at the time of designation of each applicable Subsidiary pursuant to
Section 6.17) by all Prepayment Unrestricted Subsidiaries (other than Dormant
Subsidiaries), taken together, in each case, that were property or assets held
by Holdings or its Subsidiaries on the Closing Date (excluding cash or Cash
Equivalents to the extent the Investment thereof by Holdings or any of its
Restricted Subsidiaries is permitted under Section 7.02(l)), shall not exceed
$75,000,000 and (ii) neither the total assets (excluding cash or Cash
Equivalents to the extent received as an Investment from Holdings or any of its
Restricted Subsidiaries permitted under Section 7.02(l)) nor the total revenues
of all Unrestricted Subsidiaries, in each case, taken together, shall exceed
7.5% of the Borrower’s consolidated total assets or consolidated total revenues;
and
(r)    Investments by Holdings and any Restricted Subsidiary in an aggregate
principal amount not to exceed the greater of $40,000,000 and 2% of Total
Assets.
Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    The Senior Notes (including any guarantees thereof) issued on the Eighth
Amendment Effective Date in an aggregate principal amount of up to $350,000,000
and any Permitted Refinancing thereof;
(b)    Indebtedness consisting of the Obligations under the Loan Documents;
(c)    Indebtedness outstanding on the Eighth Amendment Effective Date and
listed on Schedule 7.03(c) and any Permitted Refinancing thereof;
(d)    Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary that are permitted under
this Section 7.03 and by Section 7.02; provided that (A) no Guarantee by any
Subsidiary of any Indebtedness constituting an Unsecured Financing Obligation
shall be permitted unless such Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the applicable
Guaranty and Security Agreement and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions of such Indebtedness;
(e)    Indebtedness of any Restricted Subsidiary owing to any Restricted
Subsidiary to the extent such Investment is permitted by Section 7.02; provided
that all such Indebtedness of any Restricted Subsidiary to any Subsidiary that
is not a Loan Party must be expressly subordinated to the Obligations;
(f)    Attributable Indebtedness and purchase money obligations to finance the
purchase, Lease, repair or improvement of fixed or capital assets within the
limitations set forth in Section 7.01(i) and any Permitted Refinancing thereof;
provided that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $20,000,000 plus, in respect of each 18-hole golf
course owned by any Restricted Subsidiary, $300,000;

104



--------------------------------------------------------------------------------

 

(g)    Indebtedness consisting of working capital facilities for Restricted
Subsidiaries that are not Loan Parties in an aggregate principal amount at any
time outstanding for all such Persons taken together not exceeding $5,000,000;
(h)    Indebtedness of a Loan Party (other than Holdings) in respect of Swap
Contracts, including any increase from time to time in net obligations
thereunder resulting from the termination of any such Swap Contract, and in any
case not incurred for speculative purposes;
(i)    (i) Indebtedness (A) created, incurred or assumed with respect to assets
or business acquired as part of any Permitted Acquisition or (B) owed to the
seller of any property acquired in a Permitted Acquisition; provided that (x)
the aggregate principal amount of any Indebtedness under clause (i)(A), other
than Indebtedness assumed in connection with a Permitted Acquisition (and not
incurred in contemplation thereof), shall not exceed $100,000,000, (y) any
Indebtedness under clause (i)(B) above shall (1) be unsecured and subordinated,
which subordination shall be on terms reasonably satisfactory to the
Administrative Agent, (2) not be scheduled to mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date, (3) have no scheduled
amortization or payments of principal (other than customary offers to purchase)
prior to the date that is ninety-one (91) days after the Latest Maturity Date,
and (z) both immediately prior and after giving effect to any Indebtedness
incurred pursuant to clause (A) or (B) (1) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and (2) Holdings and
its Restricted Subsidiaries shall be in Pro Forma Compliance with a Total
Leverage Ratio of not greater than 5.50:1.00, as of the end of the Test Period
then last ended, after giving effect to such Permitted Acquisition and the
assumption, incurrence or issuance of such Indebtedness and the use of proceeds
thereof, and (ii) any Permitted Refinancing thereof;
(j)    Indebtedness representing deferred compensation to employees of Holdings
or any Restricted Subsidiary;
(k)    Indebtedness incurred in a Permitted Acquisition or Disposition under
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;
(l)    Indebtedness consisting of obligations of Holdings or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions;
(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
(n)    Indebtedness of a Loan Party (other than Holdings) in an aggregate
principal amount not to exceed $40,000,000 at any time outstanding;
(o)    Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(p)    Indebtedness incurred by Holdings and any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that upon any drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 20 days following such
drawing or incurrence;

105



--------------------------------------------------------------------------------

 

(q)    obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by Holdings
or any Restricted Subsidiary or obligations in respect of letters of credit
related thereto, in each case in the ordinary course of business;
(r)    (i) Permitted Unsecured Indebtedness to the extent the Net Cash Proceeds
of such Permitted Unsecured Indebtedness are utilized within ninety (90) days of
the incurrence thereof to finance a Permitted Acquisition (or if not so utilized
within such time period, solely to the extent the Net Cash Proceeds of such
Permitted Unsecured Indebtedness are applied to prepay Term Loans pursuant to
Section 2.05(b)(iv)), in each case, so long as (x) Holdings and its Restricted
Subsidiaries shall be in Pro Forma Compliance with a Total Leverage Ratio of not
greater than 5.50:1.00, as of the end of the Test Period then last ended, after
giving effect to such Permitted Acquisition and the assumption, incurrence or
issuance of such Indebtedness and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (ii) any Permitted
Refinancing thereof;
(s)    Indebtedness in respect of (x) any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding or (y) any letters of credit issued in favor of any L/C Issuer or
the Swing Line Lender to support any Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans, respectively, as contemplated by Section
2.03(a)(ii)(E) or 2.04(b), respectively;
(t)    Permitted Unsecured Indebtedness to finance any prepayment of the Loans
pursuant to Section 2.05(a); provided that the aggregate principal amount of
Permitted Unsecured Indebtedness so incurred may not exceed the amount of such
prepayment;
(u)    Indebtedness incurred in the ordinary course of business in respect of
obligations of any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; and
(v)    Indebtedness incurred by non-wholly owned Restricted Subsidiaries that
were in existence on the Eighth Amendment Effective Date, so long as such
Indebtedness is Non-Recourse Indebtedness with respect to Holdings and the other
Restricted Subsidiaries, in an aggregate principal amount not to exceed
$10,000,000.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest or dividends
in the form of additional Indebtedness and the incurrence or accrual of
Membership Deposit Liabilities shall, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, except that:
(a)    any Subsidiary may merge with or liquidate into (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction so long as the Borrower remains organized under the laws of the
United States, any state thereof or the District of Columbia (the
“Jurisdictional Requirements”)); provided that the Borrower shall be the
continuing or surviving Person or the continuing or surviving Person shall
expressly assume the obligations of the Borrower under the Loan Documents in a
manner reasonably acceptable to the Administrative Agent, or (ii) any one or
more other Subsidiaries; provided that when any Subsidiary that is a Loan Party
is merging with another Subsidiary, (A) a Loan Party (other than Holdings) shall
be the continuing or surviving Person; or (B) to the extent

106



--------------------------------------------------------------------------------

 

constituting an Investment, such Investment must be an Investment permitted by
Section 7.02 and any Indebtedness corresponding to such Investment must be
permitted by Section 7.03;
(b)    any Subsidiary that is not a Loan Party may (i) merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (ii) liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of Holdings and its Restricted
Subsidiaries; and
(c)    any Restricted Subsidiary may merge with any other Person in order to (i)
effect an Investment permitted pursuant to Section 7.02 or a Disposition
permitted pursuant to Section 7.05 (provided that (A) the continuing or
surviving Person shall be a Subsidiary, which together with each of its
Subsidiaries, shall have complied with the requirements of Section 6.12 and (B)
to the extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 7.02 and any Indebtedness corresponding to
such Investment must be permitted by Section 7.03); provided that if the
Borrower is a party to any transaction effected pursuant to this Section
7.04(c), (A) the Borrower shall be the continuing and surviving Person or the
continuing or surviving Person shall expressly assume the obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent, (B) the
Jurisdictional Requirements shall be satisfied, and (C) no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
Section 7.05.    Dispositions. Make any Disposition except:
(a)    Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired and Dispositions of property (other than real
property) no longer used or useful in the conduct of the business of Holdings
and its Restricted Subsidiaries, in each case, in the ordinary course of
business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property by Holdings or any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary (including any such Disposition
effected pursuant to a merger, liquidation or dissolution permitted by Section
7.04); provided that, if the transferor of such property is a Loan Party, then
(i) the transferee thereof must either be a Loan Party (other than Holdings) or
(ii) such transaction is an Investment permitted under Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;
(e)    Dispositions of Cash Equivalents;
(f)    Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (it being understood that
this clause (f) shall not permit Dispositions of accounts receivable through
factoring or accounts receivables financing programs);
(g)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business that (A) do not interfere in any material respect with the
business of any Restricted Subsidiary (B) could not, individually or in the
aggregate, materially and adversely affect the value of the subject property or
materially impair its use in the operation of the business of Holdings or any
Restricted Subsidiary or (C)

107



--------------------------------------------------------------------------------

 

do not secure any Indebtedness of any Restricted Subsidiary and so long as such
leases, licenses, subleases or sublicenses are expressly subject and subordinate
to the Obligations;
(h)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(i)    Dispositions of property by any Restricted Subsidiary; provided that
(i) at the time of such Disposition, no Default or Event of Default shall have
occurred or be continuing or would therefrom, (ii) with respect to any
Disposition pursuant to this Section 7.05(i) for a purchase price in excess of
$10,000,000, the applicable Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received); and (iii) the Consolidated
EBITDA of the Restricted Subsidiaries generated by, or associated with all such
property Disposed of pursuant to this Section 7.05(i) in any Fiscal Year of the
Borrower shall not exceed 10% of Consolidated EBITDA of Holdings and its
Restricted Subsidiaries for the Fiscal Year of the Borrower most recently ended
prior to the date of such Disposition;
(j)    Dispositions of Investments in Joint Ventures set forth on Schedule
7.02(p), to the extent required by, or made pursuant to buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements, in each case, as in effect on the Eighth Amendment
Effective Date;
(k)    Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
any Restricted Subsidiary, are uneconomical, negligible, obsolete or otherwise
not material in the conduct of the business of Holdings or any Restricted
Subsidiary (it being understood and agreed that no Material Intellectual
Property may be Disposed of in reliance on this clause (k));
(l)    Dispositions of Equity Interests in Dormant Subsidiaries; provided that
at the time of such Disposition, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and
(m)    Dispositions consisting of a Sale Leaseback Transaction if the
Indebtedness resulting or evidenced therefrom is permitted by Section 7.03.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d), 7.05(f), 7.05(h), 7.05(j), 7.05(k) and
Section 7.05(l)), shall be for no less than the Fair Market Value of such
property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent is hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect the foregoing.
Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment except (subject to the proviso in Section 7.02(k)):
(a)    each Restricted Subsidiary may make Restricted Payments to (i) the
Borrower and the Guarantors (other than Holdings) and (ii) to Persons (other
than Holdings) that are holders of Equity Interests of such Restricted
Subsidiary; provided that any amount paid to any holder that is not a Loan Party
shall not exceed such holder’s relative ownership percentage of such class or
type of Equity Interests);

108



--------------------------------------------------------------------------------

 

(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;
(c)    the Restricted Subsidiaries may make Restricted Payments to Holdings:
(i)    the proceeds of which will be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) the
Tax liability for each relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns filed by or on behalf of Holdings or any
direct or indirect parent thereof; provided that such proceeds are limited to
the Tax liability attributable to the income of the Borrower and/or the other
Restricted Subsidiaries or the Equity Interests of the Borrower held by
Holdings, if any, that are part of the applicable tax group;
(ii)    the proceeds of which shall be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) such
entities’ operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties) attributable to the operations of the Borrower and/or the other
Restricted Subsidiaries or the Equity Interests of the Borrower held by
Holdings, in each case that are reasonable and customary and incurred in the
ordinary course of business, in an aggregate amount not to exceed $5,000,000 in
any Fiscal Year of the Borrower plus any reasonable and customary
indemnification claims made by directors or officers of Holdings (or any direct
or indirect parent thereof) attributable to the ownership or operations of the
Borrower and/or the other Restricted Subsidiaries;
(iii)    the proceeds of which shall be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) (A)
franchise taxes and other fees, taxes and expenses required to maintain the
corporate existence of Holdings and (B) customary salary, bonus and other
benefits payable to officers and employees of Holdings or its Subsidiaries to
the extent such salaries, bonuses and other benefits are directly attributable
to the ownership or operations of the Borrower and/or the other Restricted
Subsidiaries, in an aggregate amount for clauses (iii)(A) and (iii)(B) together
not to exceed $4,000,000 in any Fiscal Year of the Borrower;
(iv)    the proceeds of which will be used by Holdings to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of Holdings held by any future, present or former employee, director,
officer, member of management or consultant of Holdings or any direct or
indirect parent thereof, or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments made under this clause (c)(iv) does
not exceed in any Fiscal Year $4,000,000; and provided, further, that such
amount in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by Holdings (to the extent
such proceeds are contributed to the Borrower);
(v)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing or consummation of such Investment and (B)
Holdings or the applicable parent company thereof shall, immediately following
the closing or consummation thereof, cause

109



--------------------------------------------------------------------------------

 

(1) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or a Loan Party other than Holdings (or a Person that will
become a Loan Party (other than Holdings) upon receipt of such contribution) or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into a Loan Party (other than Holdings) in order to consummate such
Permitted Acquisition, in each case, in accordance with the requirements of
Section 6.12;
(vi)    the proceeds of which shall be used by Holdings to make cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of Holdings in an aggregate amount not to exceed $2,000,000 in
any Fiscal Year of the Borrower; provided that any such cash payment shall not
be for the purpose of evading the limitations set forth in this Section 7.06 (as
determined in good faith by the board of directors or the managing board, as the
case may be, of the applicable Restricted Subsidiary (or any authorized
committee thereof));
(vii)    the proceeds of which shall be used by Holdings to pay amounts of the
type described in Section 7.08(c) and 7.08(d), in each case to the extent the
applicable payment would be permitted under Section 7.08(c) or 7.08(d) if such
payment were to be made by the Borrower and in lieu of such payment being made
under Section 7.08(c) and 7.08(d); and
(d)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings and its Restricted Subsidiaries
may make Restricted Payments in an aggregate amount that does not exceed the
Available Amount; provided that Holdings and its Restricted Subsidiaries shall
be in Pro Forma Compliance with (i) a Senior Secured Leverage Ratio of not
greater than 4.25:1.00 and (ii) a Total Leverage Ratio of not greater than
5.50:1.00, in each case, as of the end of the Test Period then last ended after
giving effect to such Restricted Payment and the use of proceeds thereof.
Section 7.07.    Change In Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.
Section 7.08.    Transactions With Affiliates. Neither Holdings nor any
Restricted Subsidiary shall enter into any transaction of any kind with any
Affiliate, whether or not in the ordinary course of business, unless such
transaction is (x) not otherwise prohibited under this Agreement and (y) upon
terms no less favorable to Holdings or such Restricted Subsidiary, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided that nothing in this Section 7.08
shall be deemed to prohibit:
(a)    transactions among the Loan Parties or among the Loan Parties and any
Person that becomes a Guarantor as a result of such transaction;
(b)    employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees, as determined in good
faith by the board of directors or senior management of the relevant Person;
(c)    the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers and employees of Holdings or any direct or indirect parent
thereof and the Restricted Subsidiaries, to the extent attributable to the
ownership

110



--------------------------------------------------------------------------------

 

or operations of the Restricted Subsidiaries, as determined in good faith by the
board of directors or senior management of the relevant Person; and
(d)    payments to or from, and transactions with, Joint Ventures in the
ordinary course of business.
Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Notes Indenture or customary terms in any documentation providing for
any Permitted Refinancing thereof, so long as the restrictions in any such
Permitted Refinancing, taken as a whole, in the good faith judgment of the
Borrower, are no more disadvantageous to the Lenders than the restrictions set
forth in the Senior Notes Indenture) that limits the ability of (a) any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Subsidiary Guarantor, or (b) the Borrower or any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Facilities and the Obligations under the
Loan Documents; provided that the foregoing shall not apply to any Contractual
Obligation that (i) (A) exists on the Eighth Amendment Effective Date and is
listed on Schedule 7.09 and (B) to the extent Contractual Obligations permitted
by clause (A) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of the restrictions described in clauses
(A) or (B) that are contained in such Contractual Obligation, (ii) are binding
on a Subsidiary at the time such Subsidiary first becomes a Restricted
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party which is
permitted by Section 7.03 so long as such restrictions do not apply to any Loan
Party, (iv) arise in connection with any Disposition permitted by Section 7.05,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or secured by such Indebtedness (and excluding in any event
any Indebtedness constituting any Unsecured Financing) or that expressly permits
Liens for the benefit of the Agents and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis without the requirement that such holders of such Indebtedness be
secured by such Liens on an equal and ratable, or junior, basis, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions apply only to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(f) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any Lease governing a leasehold interest, (x) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business or (xi) are restrictions that apply solely to cash or other
deposits permitted under Section 7.01.
Section 7.10.    Financial Covenants.
(a)    Senior Secured Leverage Ratio. For any Fiscal Quarter of Holdings and its
Restricted Subsidiaries (beginning with the Fiscal Quarter ending March 22,
2016) for as long as any Revolving Credit Commitments remain outstanding, unless
the Required Revolving Lenders otherwise consent in writing, permit the Senior
Secured Leverage Ratio as of the end of a Fiscal Quarter to be greater than
4.50:1.00.

111



--------------------------------------------------------------------------------

 

(b)    Total Leverage Ratio. For any Fiscal Quarter of Holdings and its
Restricted Subsidiaries (beginning with the Fiscal Quarter ending March 22,
2016) for as long as any Revolving Credit Commitments remain outstanding, unless
the Required Revolving Lenders otherwise consent in writing, permit the Total
Leverage Ratio as of the end of a Fiscal Quarter to be greater than 5.75:1.00.
Section 7.11.    Amendments of Certain Documents. Amend or otherwise modify (a)
any of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders, or (b) any term or condition of any
Unsecured Financing Documentation in any manner materially adverse to the
interests of the Administrative Agent or the Lenders.
Section 7.12.    Accounting Changes. Make any change in Fiscal Year of the
Borrower or the Accounting Periods without the consent of the Administrative
Agent.
Section 7.13.    Prepayments, Etc. of Indebtedness. Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that regularly scheduled payments of interest
on the Senior Notes shall be permitted) any Unsecured Financing or make any
payment in violation of any subordination terms of any Unsecured Financing
Documentation, except (a) so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, for an aggregate purchase
price, or in an aggregate prepayment amount, not to exceed the Available Amount;
provided that Holdings and its Restricted Subsidiaries shall be in Pro Forma
Compliance with a Total Leverage Ratio of not greater than 5.50:1.00 as of the
end of the Test Period then last ended after giving effect to such payment,
prepayment, redemption, purchase, defeasance or satisfaction; (b) a Permitted
Refinancing thereof (including through exchange offers and similar
transactions); (c) the conversion of any Unsecured Financing to Equity Interests
(other than Disqualified Equity Interests); (d) solely with respect to the
Senior Notes, any voluntary prepayment, redemption, purchase or satisfaction of
the Senior Notes after the date that is one (1) year prior to the maturity
thereof and (e) so long as no Default or Event of Default shall have occurred
and be continuing or would result therefrom, any voluntary prepayment,
redemption, purchase or satisfaction of the Senior Notes; provided that Holdings
and its Restricted Subsidiaries shall be in Pro Forma Compliance with a Total
Leverage Ratio of not greater than 5.50:1.00 as of the end of the Test Period
then last ended after giving effect to such payment, prepayment, redemption,
purchase, defeasance or satisfaction.
Section 7.14.    Limitations on Holdings and Certain Subsidiaries. (a) Holdings
shall not (i) create, incur, assume or suffer to exist any Liens on any Equity
Interests of the Borrower (other than Liens permitted by Section 7.01(a)(i) and
nonconsensual Liens to the extent permitted under Section 7.01) or (ii) conduct
or engage in any operations or business other than (A) those incidental to its
ownership of the Equity Interests of the Borrower, (B) the maintenance of its
legal existence, (C) the performance of the Loan Documents, (D) any issuance of
its Equity Interests not prohibited by Article 7, (E) any transaction that
Holdings is expressly permitted or contemplated to enter into or consummate
under this Article 7 (including the incurrence of Permitted Unsecured
Indebtedness), (F) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and its Subsidiaries
and (G) holding any cash or property received in connection with Restricted
Payments made by the Restricted Subsidiaries pursuant to Section 7.06 pending
application thereof by Holdings; provided that, after giving effect to any
transactions and related payments permitted under clauses (i) or (ii) above,
Holdings shall not have any material assets (other than the Equity Interests of
the Borrower) or any material liabilities (other than any Permitted Unsecured
Indebtedness).
(b)    No Dormant Subsidiary shall (i) create, incur, assume or suffer to exist
any Liens on its assets or property; (ii) conduct or engage in any operations or
business (including, without limitation, making Investments or Restricted
Payments or engaging in transactions with Affiliates), other than (A) those

112



--------------------------------------------------------------------------------

 

incidental to its dissolution or sale, (B) maintaining its legal existence, (C)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and its Subsidiaries or (iii) incur or hold
any liabilities (including Indebtedness) other than (A) liabilities that, in the
aggregate, are not material or (B) Membership Deposit Liabilities. Neither the
total assets nor the total revenues of all Dormant Subsidiaries, taken together,
shall exceed 1% of the Borrower’s consolidated total assets or consolidated
total revenues, respectively.
(c)    The aggregate Fair Market Value of all property and assets transferred
to, contributed to or otherwise held (as valued at the time of designation of
each applicable Subsidiary pursuant to Section 6.17) by all Prepayment
Unrestricted Subsidiaries (other than Dormant Subsidiaries), taken together, in
each case, that were property or assets held by Holdings or its Subsidiaries on
the Eighth Amendment Effective Date (excluding cash or Cash Equivalents to the
extent the Investment thereof by Holdings or any of its Restricted Subsidiaries
is permitted under Section 7.02(l)), does not exceed $75,00,000. Neither the
total assets (excluding cash or Cash Equivalents to the extent received as an
Investment from Holdings or any of its Restricted Subsidiaries permitted under
Section 7.02(l)) nor the total revenues of all Unrestricted Subsidiaries, taken
together, shall exceed 7.5% of the Borrower’s consolidated total assets or
consolidated total revenues, respectively.
Section 7.15.    Designated Senior Debt. Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of Holdings or its Restricted
Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured Financing”
(or any comparable term) under, and as defined in, any Unsecured Financing
Documentation.
Section 7.16.    Pension Plans. With respect to any Pension Plan maintained by
any ERISA Affiliate (excluding Holdings and its Restricted Subsidiaries), none
of Holdings or any Restricted Subsidiary shall become a sponsor of any such
plan, and no benefit liabilities under any such plan shall be transferred to a
Pension Plan maintained by Holdings or any Restricted Subsidiary.
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
due, any amount of principal of any Loan or any L/C Borrowing, (ii) any amounts
due under Section 2.16(a) within two (2) Business Days following the
Administrative Agent’s demand, or (iii) within five (5) Business Days after the
same becomes due, any interest on any Loan or any other amount payable hereunder
or with respect to any other Loan Document; or
(b)    Specific Covenants. Holdings or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, Section 6.02(b), Section 6.03(a), Section 6.05(a) or Section 6.11 or
Article 7 (other than with respect to Section 7.10); or
(c)    Other Defaults. Holdings or any Restricted Subsidiary fails to perform or
observe any other covenant or agreement (not specified in Sections 8.01(a) or
(b) above, and in any case, other than Section 7.10) contained in any Loan
Document and applicable to it and such failure continues for thirty (30) days
after notice thereof by the Administrative Agent to the Borrower; or

113



--------------------------------------------------------------------------------

 

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any Restricted Subsidiary in this Agreement, any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(e)    Cross-Default. Holdings or any Restricted Subsidiary (i) fails to make
any payment beyond any applicable grace period with respect thereto (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Indebtedness (other than in respect of the Obligations),
or (ii) fails to observe or perform any other agreement or condition relating to
any such Material Indebtedness, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Material Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Material Indebtedness; or
(f)    Insolvency Proceedings, Etc. Holdings or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, examiner, administrator, administrative receiver or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding or any similar steps or proceedings under Debtor
Relief Laws applicable to such Person; or
(g)    Inability To Pay Debts; Attachment. (i) Holdings or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or
(h)    Judgments. There is entered against Holdings or any Restricted Subsidiary
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding $40,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage) and there is a period of sixty (60)
consecutive days during which such judgments or orders remain unpaid,
undischarged, unvacated, unbonded or unstayed (by reason of a pending appeal or
otherwise); or
(i)    ERISA. An ERISA Event shall have occurred (or a similar event shall have
occurred with respect to a Foreign Plan) that, when taken together with all
other ERISA Events that have occurred (and similar events that have occurred
with respect to Foreign Plans), could reasonably be expected to result in a
Material Adverse Effect; or

114



--------------------------------------------------------------------------------

 

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or Holdings
or any Restricted Subsidiary contests in writing the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments or as a result of a transaction permitted hereunder or
thereunder (including under Section 7.04 or Section 7.05)), or purports in
writing to revoke or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.12 and 6.18 shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on and security interest in the Collateral covered thereby,
subject only to nonconsensual Permitted Prior Liens, or any Loan Party shall
assert in writing such invalidity or lack of perfection or priority; or
(m)    Material Agreements. There occurs any termination of a Material Agreement
that could reasonably be expected to result in a Material Adverse Effect; or
(n)    Financial Covenant Event of Default. Solely with respect to the Revolving
Credit Loans, Swing Line Loans and the Letters of Credit, the Borrower shall
fail to observe or perform Section 7.10 (the “Financial Covenant Event of
Default”); provided that notwithstanding anything to the contrary in this
Agreement or the other Loan Documents, a Financial Covenant Event of Default
shall not constitute an Event of Default with respect to any Term Loans except
as set forth in clause (o) below; or
(o)    Financial Covenant Cross Default. With respect to Term Loans, any event
specified in clause (n) of this Section 8.01 shall have occurred and the
Required Revolving Lenders shall, as a result of such event and prior to the
prepayment in full of all outstanding Revolving Credit Borrowings and Swing Line
Borrowings and the Cash Collateralization of all outstanding Letters of Credit
in a manner reasonably satisfactory to the Administrative Agent and the L/C
Issuer, (i) terminate the Revolving Credit Commitments or (ii) declare the
Revolving Credit Loans then outstanding to be due and payable prior to the
Revolving Maturity Date, in whole or in part (a “Financial Covenant Cross
Default”); provided that no Event of Default shall remain continuing under this
clause upon the Required Revolving Lenders rescinding such acceleration and/or
waiving such Financial Covenant Cross Default with respect to the Revolving
Credit Loans.
Section 8.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, and at the request of the
Required Lenders, shall, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

115



--------------------------------------------------------------------------------

 

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Holdings or any Restricted Subsidiary under the
Bankruptcy Code of the United States or any similar Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
Section 8.03.    Application Of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;
Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and the L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans and L/C Borrowings, ratably among
the Revolving Credit Lenders in proportion to the respective amounts described
in this clause Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans and L/C Borrowings up to an amount equal
to $180,000,000, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth held by them;
Sixth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of any Letters of Credit;
Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans ratably among the Term Lenders in proportion
to the respective amounts described in this clause Seventh payable to them;

116



--------------------------------------------------------------------------------

 

Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and, to the extent not repaid pursuant to clause
Fifth above, the Revolving Credit Loans and L/C Borrowings ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Eighth held by them;
Ninth, to payment of the Secured Hedge Obligations and the Cash Management
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Ninth held by them;
Tenth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Ninth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.
ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Citicorp North America, Inc., to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
expressly delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and none of Holdings or any Restricted
Subsidiary shall have rights as a third party beneficiary of any of such
provisions.
(b)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article 9 with respect to any acts taken or
omissions suffered by any L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article 9 and in the definition of
“Related Parties” included any L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and, if
applicable, Hedge Bank) hereby irrevocably appoints and authorizes the

117



--------------------------------------------------------------------------------

 

Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any sub-agents and appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 9
and Section 10.04 and Section 10.05 (including, without limitation, Section
10.05 as though such sub-agents were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings and any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 9.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents, but shall be required to act
or refrain from acting (and shall be fully protected in so acting or refraining
from acting) as directed in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Laws; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any Restricted Subsidiary or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or (ii) in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or any
L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with

118



--------------------------------------------------------------------------------

 

this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04.    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or any L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 9.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after receipt of such notice of resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such resignation notice. If the
Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, either the Required Lenders or the Borrower may, upon ten (10) days’
notice remove the Administrative Agent. Upon receipt of any such notice of
removal, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a replacement Administrative Agent. Such removal will be
effective on the earlier of (i) the date a replacement Administrative Agent is
appointed and (ii) the date that is ten (10) Business Days after the giving of
such notice by the Required Lenders (regardless of whether a replacement
Administrative Agent

119



--------------------------------------------------------------------------------

 

has been appointed). The retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Loan Parties to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article 9
and Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(b)    Notwithstanding anything to the contrary contained herein, Citicorp North
America, Inc. and Citibank, N.A., as applicable, may, upon ten (10) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or the Swing Line
Lender. In the event of any such resignation as an L/C Issuer or a Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of Citicorp North America, Inc. or
Citibank, N.A., as applicable, as L/C Issuer or Swing Line Lender, as the case
may be. If Citicorp North America, Inc. or Citibank, N.A., as applicable,
resigns as L/C Issuer, it (i) shall retain all the rights and obligations of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts with respect to
Letters of Credit pursuant to Section 2.03(c)) and (ii) upon the request of
Citicorp North America, Inc. or Citibank, N.A., as applicable, the Loan Parties
shall immediately Cash Collateralize all L/C Obligations pursuant to
arrangements reasonable satisfactory to Citicorp North America, Inc. or
Citibank, N.A., as applicable, on the effective date of such resignation. If
Citibank, N.A. resigns as Swing Line Lender, it (i) shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c) and
(ii) upon the request of Citibank, N.A., the Borrower shall immediately repay
all outstanding Swing Line Loans on the effective date of such resignation.
Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action

120



--------------------------------------------------------------------------------

 

under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 9.08.    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon all of the Obligations
(other than (A) (x) Cash Management Obligations and (y)  Obligations under
Secured Hedge Agreements not yet due and payable, and (B) contingent obligations
not yet accrued and payable) having been paid in full, all Letters of Credit
having been Cash Collateralized or otherwise back-stopped (including by
“grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant L/C Issuer in its reasonable discretion,
or having expired or having been terminated, and the Aggregate Commitments
having expired or having been terminated; (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Disposition not prohibited
hereunder or under any other Loan Document to any Person other than a Loan
Party; (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders; (iv) owned by a Guarantor upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
or (v) as expressly provided in the Collateral Documents;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Excluded Subsidiary or an Unrestricted Subsidiary (or
otherwise ceases to be a Restricted Subsidiary under this Agreement) as a result
of a transaction or designation permitted under this Agreement; provided that no
such release shall occur with respect to an entity that becomes an Excluded
Subsidiary or an Unrestricted Subsidiary if such Guarantor continues to be a
guarantor in respect of any Unsecured Financing Obligation unless and until each
guarantor is (or is being simultaneously) released from its guarantee with
respect to such Unsecured Financing Obligation.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.08. In each case as
specified in this Section 9.08, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.08 and without any representation or warranty whatsoever.
Section 9.09.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or any other Agent listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or as an L/C Issuer hereunder.

121



--------------------------------------------------------------------------------

 

Section 9.10.    Appointment of Supplemental Administrative Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.
(c)    Should any instrument in writing from Holdings or any Restricted
Subsidiary be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause Holdings and such Restricted Subsidiary to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.
Section 9.11.    Withholding Tax. To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Lender (including,
for purposes of this Section 9.11, any L/C Issuer), an amount equivalent to any
applicable withholding tax. Without limiting or expanding the obligations of
Holdings or any Restricted Subsidiary under Section 3.01, each Lender shall, and
does hereby, indemnify the Administrative Agent, within thirty (30) calendar
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including,

122



--------------------------------------------------------------------------------

 

without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any Loans and all other
amounts payable hereunder.
ARTICLE 10
MISCELLANEOUS
Section 10.01.    Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
Holdings or any Restricted Subsidiary therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and Holdings, the Borrower and any applicable
Restricted Subsidiary, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that notwithstanding the foregoing, (x) any amendment or
waiver solely affecting the Revolving Credit Lenders (or that does not directly
or indirectly affect the rights and obligations of the Term Lenders) under this
Agreement and the other Loan Documents may be effected solely with the consent
of the Required Revolving Lenders, and (y) any amendment or waiver solely
affecting the Term Lenders (or that does not directly and adversely affect the
rights and obligations of the Revolving Credit Lenders) under this Agreement and
the other Loan Documents may be effected solely with the consent of the Required
Term Lenders (including, in each case, with respect to Section 8.03); provided,
further, no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or Section 4.02, or
the waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
(ii)    postpone any date scheduled for any payment of principal or interest
under Section 2.07 or Section 2.08 or fees under Section 2.03(i), 2.03(j),
Section 2.09(a) or Section 2.09(b), without the written consent of each Lender
directly affected thereby, it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;
(iii)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso
following this Section 10.01(a)) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Total Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in any rate of interest or fees; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Loan Party to pay interest at
the Default Rate;

123



--------------------------------------------------------------------------------

 

(iv)    change any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender or the definitions
of “Required Revolving Lenders” without the consent of each Revolving Credit
Lender directly affected thereby, or the definition of “Required Term Lenders”
without the consent of each Term Lender directly affected thereby;
(v)    release all or substantially all of (A) the Collateral in any transaction
or series of related transactions or (B) the Guarantors from their obligations
under the Guarantees, in each case, without the written consent of each Lender;
(vi)    amend Section 2.13, without the written consent of each Lender; or
(vii)    change the definition of “Letter of Credit Expiration Date” without the
consent of the L/C Issuer and each Revolving Credit Lender directly affected
thereby.
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(g) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) no amendment,
waiver or consent shall amend, modify supplement or waive any condition
precedent to any extension of credit under the Revolving Credit Facility set
forth in Section 4.02 without the written consent of the Required Revolving
Lenders under the Revolving Facility (it being understood that amendments,
modifications, supplements or waivers of any other provision of any Loan
Document, including any representation or warranty, any covenant or any Default
or Event of Default, shall be deemed to be effective for purposes of determining
whether the conditions precedent set forth in Section 4.02 have been satisfied
regardless of whether the Required Revolving Lenders shall have consented to
such amendment, modification, supplement or waiver).
(b)    Notwithstanding anything to the contrary herein, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
Laws, such Defaulting Lender shall not have any right to vote hereunder
(including any vote to approve or disapprove any amendment, waiver or consent),
except that (i) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender (it being understood that
any Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders), (ii) the principal of such Defaulting Lender’s Loans shall not be
reduced or forgiven without the consent of such Defaulting Lender, (iii) the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender shall not be reduced without the consent of such Defaulting
Lender, (iv) except as set forth in Section 2.16, the amount of any fee payable
to such Defaulting Lender shall not be reduced without the consent of such
Defaulting Lender and (v) the terms of this Section 10.01(b) shall not be
altered without the consent of such Defaulting Lender.
(c)    Notwithstanding anything to the contrary contained in this Section 10.01,
in the event that the Borrower requests that this Agreement be modified or
amended in a manner that would require

124



--------------------------------------------------------------------------------

 

the unanimous consent of all of the Lenders and such modification or amendment
is agreed to by the Required Lenders, then with the consent of the Borrower and
the Required Lenders, the Borrower and the Required Lenders shall be permitted
to amend the Agreement without the consent of the Non-Consenting Lenders to
provide for (i) the termination of the Commitment of each Non-Consenting Lender
that is (x) a Revolving Credit Lender, (y) a Term Lender or (z) both, at the
election of the Borrower and the Required Lenders; (ii) the addition to this
Agreement of one or more other financial institutions (each of which must be an
Eligible Assignee and together with any consents that would be required pursuant
to Section 10.07 for an assignment to such Eligible Assignee), or an increase in
the Commitment of one or more of the Lenders (with the written consent thereof),
so that the total Commitment after giving effect to such amendment shall be in
the same amount as the total Commitment immediately before giving effect to such
amendment; (iii) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full, at
par, the outstanding Loans of the Non-Consenting Lenders (including, without
limitation, any amounts payable pursuant to Section 2.05(a)(iv) and 3.05)
immediately before giving effect to such amendment; and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i), (ii) and (iii) of this Section 10.01(c).
(d)    In addition, notwithstanding anything to the contrary contained in this
Section 10.01 or any Loan Document, the Administrative Agent and any Loan Party
may amend any Loan Document to correct administrative or manifest errors or
omissions, to cure any ambiguities, defects, inconsistencies or mistakes, or to
effect administrative changes that are not adverse to any Lender; provided that
no such amendment shall become effective until the fifth (5th) Business Day
after it has been posted to the Lenders, and then only if the Required Lenders
have not objected in writing thereto within such five (5) Business Day period.
Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address or facsimile number, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:
(i)    if to Holdings or any other Restricted Subsidiary, the Administrative
Agent, any L/C Issuer or the Swing Line Lender, to the address, facsimile number
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number or telephone number as shall be designated by such
party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number or telephone
number specified in its Administrative Questionnaire or to such other address,
facsimile number or telephone number as shall be designated by such party in a
notice to the Borrower, the Administrative Agent, any L/C Issuer and the Swing
Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; and (C) if delivered by facsimile,
when sent and receipt has been confirmed; provided that notices and other
communications to the Administrative Agent, any L/C Issuer and

125



--------------------------------------------------------------------------------

 

the Swing Line Lender pursuant to Article 2 shall not be effective until
actually received by such Person. Notices and other communications to the
Lenders and any L/C Issuer or the Swing Line Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that, the foregoing shall not apply to notices to any Lender or any L/C
Issuer or the Swing Line Lender pursuant to Section 2 if such Lender or the L/C
Issuer or the Swing Line Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under Section 2 by electronic communication. In no event shall a voice-mail
message be effective as a notice, communication or confirmation hereunder.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement (which can be in electronic format)); and (ii) notices
or communications posted to an Internet or intranet website (including
Intralinks®, ClearPar® and SyndTrak® and any other Internet or extranet-based
site) shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in clause (i) above, of
notification that such notice or communication is available and identifying the
website address therefor; provided that, in the case of clauses (i) and (ii)
above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on Holdings and all
Restricted Subsidiaries, the Agents and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Agent-Related Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct by such Agent-Related Person.
Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Section 10.04.    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Arrangers and the Administrative Agent (including, as
applicable, any Supplemental Administrative Agent) for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,

126



--------------------------------------------------------------------------------

 

negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Weil, Gotshal & Manges LLP and, if necessary, of one local counsel and one
regulatory counsel in each foreign jurisdiction as agreed between the
Administrative Agent and the Borrower, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs of counsel (which counsel
shall be limited as provided in Section 10.05). The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other reasonable out-of-pocket
expenses incurred by any Agent. All amounts due under this Section 10.04 shall
be paid promptly. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
Section 10.05.    Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees that it
shall indemnify and hold harmless each Agent-Related Person, each Arranger, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, attorneys-in-fact, trustees and advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs (which shall be limited to one (1)
counsel to the Indemnitees taken as a whole (and, if necessary, one local
counsel and one regulatory counsel to the Indemnitees taken as a whole in each
appropriate jurisdiction), unless (x) the interests of the Indemnitees are
sufficiently divergent, in which case additional counsel may be appointed and
(y) if the interests of any Lender or group of Lenders (other than all of the
Lenders) are distinctly or disproportionately affected, one additional counsel
for such Lender or group of Lenders)) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby; (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit); (c) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property or facility
currently or formerly owned or operated by Holdings or any Restricted
Subsidiary, or any Environmental Liability related in any way to Holdings or any
Restricted Subsidiary; or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is instituted by a third party or by Holdings
or any Restricted Subsidiary) (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) have been determined in
the final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee or a material breach of the Loan Documents by such Indemnitee or (y)
arise from claims

127



--------------------------------------------------------------------------------

 

of any of the Indemnitees solely against one or more Indemnitees (and not by one
or more Lenders against the Administrative Agent or one or more of the other
Agents) that have not resulted from the action, inaction, participation or
contribution of Holdings or any Restricted Subsidiary, their Affiliates or any
of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Holdings or any Restricted Subsidiary, its directors, shareholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid promptly. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
Section 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.
Section 10.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (unless in connection with a transaction permitted under Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b) or, in the case of any Eligible Assignee that, upon giving
effect to such assignment, would be an Affiliated Lender, Section 10.07(i); (ii)
by way of participation in accordance with the provisions of Section 10.07(d);
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f) or Section 10.07(h), as the case may be; or
(iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Each Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit

128



--------------------------------------------------------------------------------

 

Commitment and the Revolving Credit Loans at the time owing to it and all of its
rights and obligations with respect to the Term Loans, Swing Line Loans and
Letters of Credit); provided that any such assignment shall be subject to the
following conditions:
(i)    (A) in the case of an assignment of (x) the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment and Term Commitment and the
Term Loans, Revolving Credit Loans and Swing Line Loans at the time owing to it
or (y) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned and (B) in any case not
described in clause (b)(i)(A) above, the aggregate amount of the Term Loans, the
Term Commitment or the Revolving Credit Commitment (which for this purpose
includes the Outstanding Amount of Revolving Credit Loans thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Term Loans or the Outstanding Amount of Revolving Credit Loans of the
assigning Lender subject to each such assignment (determined as of the effective
date of the Assignment and Assumption with respect to such assignment) shall not
be less than $2,500,000, unless the Administrative Agent otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to or by Approved Funds will be treated as a single
assignment for the purpose of meeting the minimum transfer requirements.
(ii)    (A) if any such assignment shall be of the assigning Lender’s
Outstanding Amount of Revolving Credit Loans and Revolving Credit Commitment,
such assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Outstanding Amount of Revolving Credit Loans and the Revolving Credit
Commitment assigned and (B) if any such assignment shall be of the assigning
Lender’s Term Loans and Term Commitment, such assignment shall be made as an
assignment of a proportionate part of all the assigning Lenders rights and
obligations under this Agreement with respect to the Term Loans and Term
Commitment assigned. Any such assignment need not be ratable as among the Term
Loan Facility and the Revolving Credit Facility.
(iii)    No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) above and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required with respect to assignments of Revolving Credit
Loans and Revolving Credit Commitments unless (x) an Event of Default in respect
of Section 8.01(a), Section 8.01(f) or Section 8.01(g) shall have occurred and
be continuing at the time of such assignment or would result therefrom, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z)
such assignment is by an Affiliate of the Administrative Agent made within sixty
(60) Business Days after the Eighth Amendment Effective Date of its Commitments
held on the Eighth Amendment Effective Date; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

129



--------------------------------------------------------------------------------

 

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding)
(D)    The consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Swing Line Loans.
(iv)    the parties to each assignment (which shall not include the Borrower
unless its consent to such assignment is required hereunder) shall (A) execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (B) manually execute and deliver to the
Administrative Agent an Assignment and Assumption together with a processing and
recordation fee of $3,500 (which fee may be waived by the Administrative Agent
in its discretion); provided that only a single processing and recordation fee
shall be payable in respect of multiple contemporaneous assignments to Approved
Funds with respect to any Lender; and
(v)    the assigning Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent.
(vi)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(c), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05,
Section 10.04 and Section 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive,

130



--------------------------------------------------------------------------------

 

absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by any Agent and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything to the contrary contained in this Agreement,
the Credit Extensions are intended to be treated as registered obligations for
federal income tax purposes. Any right or title in or to any Credit Extensions
(including with respect to the principal amount and any stated interest thereon)
may only be assigned or otherwise transferred through the Register. This Section
shall be construed so that the Credit Extensions are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code, Treasury Regulation Section 5f.103-1(c) and any other related
regulations (or any successor provisions of the Code or such regulations). The
Register shall be conclusive evidence absent manifest error of the principal and
any stated interest amount owed under the Credit Extensions.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to Section
10.07(e), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 (subject to the
requirements and limitations therein and in Sections 3.06 and 10.15) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(b) and such Participant agrees to be bound by such
Sections and Section 3.06. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld or delayed).
(f)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over

131



--------------------------------------------------------------------------------

 

such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that an SPC shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein and in Sections 3.06 and 10.15) , but (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including their obligations under Section 3.01, Section 3.04 or
Section 3.05), unless the grant to an SPC is made with the prior written consent
of the Borrower (which shall not be unreasonably withheld or delayed), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of or notice to the Administrative Agent
or the Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).
(i)    (i)    Subject to the terms of Section 10.07(b)(i), (b)(ii), (b)(v) and
(b)(vi), any Lender may assign all or a portion of its Term Loans to any Person
who, after giving effect to such assignment, would be an Affiliated Lender
(without the consent of any Person but subject to acknowledgment by the
Administrative Agent); provided that:
(A)    Except as previously disclosed in writing to the Administrative Agent and
the Term Lenders, each Affiliated Lender shall represent and warrant that, as of
the date of any assignment to or from such Affiliated Lender pursuant to this
Section 10.07(i), neither the Affiliated Lender nor the Sponsor to which such
Affiliated Lender is an Affiliate has any material non-public information
(“MNPI”) with respect to Holdings, any of its Subsidiaries or their respective
securities that

132



--------------------------------------------------------------------------------

 

has not been disclosed to the assigning Lender, potential assignee, the
Administrative Agent and the Lenders (other than because such Person does not
wish to receive MNPI with respect to Holdings, any of its Subsidiaries or their
respective securities) prior to such date to the extent such information could
reasonably be expected to have a material effect upon, or otherwise be material,
to such Person’s decision to assign its Term Loans to or receive an assignment
of Term Loans from such Affiliated Lender (as applicable);
(B)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit J hereto (an “Affiliated Lender
Assignment and Assumption”) together with a processing and recordation fee of
$3,500;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to an Affiliated Lender
and any purported assignment of Revolving Credit Commitments or Revolving Credit
Loans to an Affiliated Lender shall be null and void;
(D)    at the time of such assignment after giving affect to such assignment,
the aggregate principal amount of all Loans held by Affiliated Lenders shall not
exceed 20% of the aggregate principal amount of all Loans and Commitments
outstanding under this Agreement; and
(E)    Affiliated Lenders shall not use proceeds of the Revolving Credit
Facility or any New Revolving Credit Loans to purchase any Term Loans.
(ii)    Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of Holdings and its Subsidiaries are not
invited or (B) receive any information or material prepared by Administrative
Agent or any Lender or any communication by or among Administrative Agent and/or
one or more Lenders, except to the extent such information or materials have
been made available to Holdings, its Subsidiaries or their representatives.
(iii)    Notwithstanding anything to the contrary in this Agreement (including
in Section 10.01 or the definition of “Required Lenders”), for purposes of
determining whether the Required Lenders, all affected Lenders or all Lenders
have (A) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, (B) otherwise acted on any matter
related to any Loan Document or (C) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, an Affiliated Lender shall be deemed
to have voted its interest as a Lender without discretion in the same proportion
as the allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders; provided that no amendment, modification, waiver, consent or
other action with respect to any Loan Document shall deprive such Affiliated
Lender of its Pro Rata Share of any payments to which such Affiliated Lender is
entitled under the Loan Documents without such Affiliated Lender providing its
consent; provided, further, that such Affiliated Lender

133



--------------------------------------------------------------------------------

 

shall have the right to approve any amendment, modification, waiver or consent
of the type described in Section 10.01(a)(i), (a)(ii), (a)(iii) or (a)(iv) of
this Agreement to the extent that such Affiliated Lender is affected thereby;
and, in furtherance of the foregoing, (x) the Affiliated Lender agrees to
execute and deliver to the Administrative Agent any instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this Section 10.07(i); provided
that if the Affiliated Lender fails to promptly execute such instrument such
failure shall in no way prejudice any of the Administrative Agent’s rights under
this paragraph and (y) the Administrative Agent is hereby appointed (such
appointment being coupled with an interest) by the Affiliated Lender as the
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of the Affiliated Lender and in the name of the Affiliated Lender, from time to
time in the Administrative Agent’s discretion, to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this Section 10.07(i)(iii).
(iv)    Each Affiliated Lender, solely in its capacity as a Term Lender, hereby
agrees, and each Affiliated Lender Assignment Agreement shall provide a
confirmation that, if Holdings or any Restricted Subsidiary shall be subject to
any voluntary or involuntary proceeding commenced under any Debtor Relief Laws
(“Bankruptcy Proceedings”), (i) such Affiliated Lender shall not take any step
or action in such Bankruptcy Proceeding to object to, impede or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Loans (a “Claim”) (including, without limitation, objecting to any debtor
in possession financing, use of cash collateral, grant of adequate protection,
sale or disposition, compromise or plan of reorganization) so long as such
Affiliated Lender is treated in connection with such exercise or action on the
same or better terms as the other Term Lenders and (ii) with respect to any
matter requiring the vote of Term Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Loans held by such Affiliated Lender (and any Claim with
respect thereto) shall be deemed to be voted in accordance with clause (iii) of
this Section 10.07(i), so long as such Affiliate Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Term Lenders. For the avoidance of doubt, the Lenders and
each Affiliated Lender agree and acknowledge that the provisions set forth in
this clause (iv) of Section 10.07(i), and the related provisions set forth in
each Affiliated Lender Assignment and Assumption, constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the United States Bankruptcy Code, and, as such, would be enforceable for all
purposes in any case where Holdings or any Restricted Subsidiary has filed for
protection under any Debtor Relief Law applicable to Holdings or any such
Restricted Subsidiary.
Section 10.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (provided that the Agent or Lender that
discloses any Information pursuant to this clause (c) shall provide the Borrower
prompt notice of such disclosure to the extent permitted by applicable

134



--------------------------------------------------------------------------------

 

Law); (d) to any other party to this Agreement; (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee or pledgee
of or Participant in, any of its rights or obligations under this Agreement; (f)
with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Section
10.08; (h) to any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) (in which case such Person shall, except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent lawfully permitted to do so); (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Holdings and its Restricted Subsidiaries received
by it from such Lender); (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder to the extent reasonably necessary in connection with
such enforcement or (k) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisors (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this Section
10.08 or as may otherwise be reasonably acceptable to the Borrower). In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents (other than any Fee Letter), the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from Holdings or any of its
Subsidiaries relating to Holdings or any of its Restricted Subsidiaries or its
or their business, other than any such information that is publicly available to
any Agent or any Lender prior to disclosure by Holdings or any of its
Subsidiaries other than as a result of a breach of this Section 10.08; provided
that, in the case of information received from Holdings or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.
Section 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Default
or Event of Default, after obtaining the prior written consent of the
Administrative Agent, each Lender and its Affiliates are authorized at any time
and from time to time, without prior notice to Holdings or any Subsidiary, any
such notice being waived by Holdings (on its own behalf and on behalf of each
Subsidiary) to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender or such
Affiliate of a Lender to or for the credit or the account of Holdings and the
respective Subsidiaries against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender or its Affiliates; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Lender under this Section 10.09 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent and such Lender may have.
Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the

135



--------------------------------------------------------------------------------

 

maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Agent or Lender may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
Section 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
Section 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding (except, with respect to Letters of Credit,
to the extent such Letters of Credit are Cash Collateralized as set forth in
Section 2.03(g)).
Section 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.15.    Tax Forms. (a) To the extent it is qualified for any exemption
from or reduction in United States federal withholding tax with respect to any
Loan made to the Borrower, each Lender and Agent that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that lends to the
Borrower (each, a “Non-US Lender”) shall deliver to the Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Eighth Amendment Effective Date (or upon accepting an assignment of an
interest herein), two duly signed, properly completed copies of either IRS

136



--------------------------------------------------------------------------------

 

Form W-8BEN, W-8EXP or any successor thereto (relating to such Non-US Lender and
entitling it to an exemption from, or reduction of, United States federal
withholding tax on specified payments to be made to such Non-US Lender by the
Borrower pursuant to this Agreement or any other Loan Document) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Non-US Lender by the Borrower pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrower and the
Administrative Agent that such Non-US Lender is entitled to an exemption from,
or reduction of, United States federal withholding tax, including any exemption
pursuant to Section 881(c) of the Code, and in the case of a Non-US Lender
claiming such an exemption under Section 881(c) of the Code, a certificate
substantially in the form of Exhibits I-1, I-2, I-3 and I-4 (the “US Tax
Certificate”) that establishes in writing to the Borrower and the Administrative
Agent that such Non-US Lender is not (i) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (ii) a 10-percent shareholder within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, (iii) a controlled foreign
corporation described in Section 881(c)(3)(C) of the Code and (iv) receiving any
payment under any Loan Document that is effectively connected with a U.S. trade
or business. Thereafter and from time to time, to the extent it is then
qualified for any exemption from or reduction in United States federal
withholding tax, each such Non-US Lender shall (A) promptly submit to the
Borrower and the Administrative Agent such additional duly and properly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States federal withholding
taxes in respect of payments to be made to such Non-US Lender by the Borrower
pursuant to this Agreement, or any other Loan Document, in each case, (1) on or
before the date that any such form, certificate or other evidence expires or
becomes obsolete, (2) after the occurrence of any event requiring a change in
the most recent form, certificate or evidence previously delivered by it to the
Borrower and the Administrative Agent and (3) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent, and (B)
promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any previously claimed
exemption or reduction.
(b)    Each Non-US Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender, or where Non-U.S. Lender is a
partnership for U.S. federal income tax purposes), shall deliver to the Borrower
and the Administrative Agent on the date when such Non-US Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), (A) two duly signed, properly completed copies of the forms
or statements required to be provided by such Non-US Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Non-US Lender acts for its own account that is not subject to United States
federal withholding tax, and (B) two duly signed, properly completed copies of
IRS Form W-8IMY (or any successor thereto), together with any information such
Non-US Lender is required to transmit with such form, and any other certificate
or statement of exemption required under the Code, to establish that such Non-US
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Non-US Lender, including any applicable U.S. Tax
Certificate, provided that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a US Tax Certificate on behalf of such
partners;
(c)    The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.

137



--------------------------------------------------------------------------------

 

(d)    Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code that lends to the Borrower (each, a “US
Lender”) shall deliver to the Administrative Agent and the Borrower two duly
signed, properly completed copies of IRS Form W-9 on or prior to the Eighth
Amendment Effective Date (or on or prior to the date it becomes a party to this
Agreement), certifying that such US Lender is entitled to an exemption from
United States backup withholding tax, or any successor form. Notwithstanding
anything to the contrary in this Agreement, if such US Lender fails to deliver
such forms, then the Administrative Agent may withhold from any payment to such
US Lender an amount equivalent to the applicable backup withholding tax imposed
by the Code and the Borrower shall not be liable for any additional amounts with
respect to such withholding.
Section 10.16.    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN DOCUMENT
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES EXCEPT AS SET FORTH IN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
Section 10.17.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.18.    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings and the Borrower and the Administrative
Agent shall have been notified by each Lender, the Swing Line Lender and the L/C
Issuer that each such Lender, the Swing Line Lender and each the L/C Issuer has
executed it and thereafter shall be binding upon and inure to the benefit of
Holdings, the Borrower, each Agent and each Lender and their respective
successors and assigns, except that neither

138



--------------------------------------------------------------------------------

 

Holdings nor the Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.
Section 10.19.    USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and such Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and such Guarantors in accordance with the Act.
Section 10.20.    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrower (on behalf of itself and each of the other Subsidiaries) acknowledges
and agrees that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Holdings and the
Borrower, on the one hand, and the Agents and the Lenders, on the other hand,
and both Holdings and the Borrower are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents and the Lenders is, and
has been acting solely as a principal and is not the agent or fiduciary for,
Holdings or the Borrower; (iii) the Agents and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and Holdings and the
Borrower have both consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iv) the Agents,
Lenders and their respective Affiliates may, from time to time, have economic
interests that conflict with those of Holdings or the Borrower and have no
obligation to disclose such interests.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



139



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
CCA CLUB OPERATIONS HOLDINGS, LLC,
as Holdings
 
 
 
 
 
 
 
 
 
 
By:
                                                                                  
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
CLUBCORP CLUB OPERATIONS, INC., as
Borrower
 
 
 
 
 
 
 
 
 
 
By:
                                                                                                                             
 
 
Name:
 
 
Title:




[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

 
CITICORP NORTH AMERICA, INC., individually
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
                                                                                  
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
CITIBANK N.A., individually
as L/C Issuer and Swing Line Lender
 
 
 
 
 
 
 
 
 
 
By:
                                                                                                                             
 
 
Name:
 
 
Title:




[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

 
CITICORP NORTH AMERICA, INC., as Lender
 
 
 
 
 
 
 
 
 
 
By:      


 
 
Name:
 
 
Title:




[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

 
Acknowledged and Agreed, solely for purposes of Section 2.03(l):
 
 
 
 
CITIBANK, N.A., as L/C Issuer


 
 
 
 
 
 
 
 
 
 
By:      
 
 
Name:
 
 
Title:










[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENT]

